      Case
       Case2:15-cr-00198-GMN-NJK
            2:15-cr-00198-GMN-NJK Document
                                   Document396
                                            395 Filed
                                                 Filed08/13/20
                                                       08/13/20 Page
                                                                 Page11ofof126
                                                                            3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Cristen C. Thayer
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Cristen_Thayer@fd.org
 6   Attorney for Edwin Fujinaga
 7                       UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9
     United States of America,
10
                  Respondent/Plaintiff,        Case No. 2:15-cr-00198-GMN-NJK-1
11
           v.                                  Stipulation to Correct Omission
12                                             from Record
     Edwin Fujinaga,
13
                  Petitioner/Defendant.
14
15         It is stipulated and agreed, by and between William E. Johnston, Assistant
16   United States Attorney, counsel for the United States of America, and
17   Cristen C. Thayer, Assistant Federal Public Defender, counsel for
18   Edwin Fujinaga, that the record should be corrected to include the government’s
19   PowerPoint used during closing arguments at Mr. Fujinaga’s trial. See
20   Attachment A, Government’s Closing Argument PowerPoint.
21         This stipulation is entered into for the following reasons:
22         1. Mr. Fujinaga was convicted of multiple counts by the jury after a 17-day
23   trial and sentenced to 50 years in prison. His direct appeal of that conviction and
24   sentence is pending, with the Opening Brief due August 24, 2020.
25         2. Before the government’s closing, Mr. Fujinaga’s counsel objected to a
26   slide in the government’s closing argument, which this Court overruled. See ECF
      Case
       Case2:15-cr-00198-GMN-NJK
            2:15-cr-00198-GMN-NJK Document
                                   Document396
                                            395 Filed
                                                 Filed08/13/20
                                                       08/13/20 Page
                                                                 Page22ofof126
                                                                            3




 1   No. 262, Trial Day 17. Though counsel provided a copy of the objected-to slide for
 2   the Court to review during the objection, the slide was inadvertently not made
 3   part of the official record in this matter.
 4          4. Under Federal Rule of Appellate Procedure 10(e)(2), the Court may
 5   correct a material omission from the record by stipulation of the parties.
 6   Undersigned counsel therefore jointly request the Court order that that
 7   government’s PowerPoint presentation used during closing arguments at trial be
 8   made part of the record.
 9          DATED: August 12, 2020.
10    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
11
12    By /s/Cristen C. Thayer                          By /s/ William E. Johnston
13    CRISTEN C. THAYER                                WILLIAM E. JOHNSTON
      Assistant Federal Public Defender                Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                   2
      Case
       Case2:15-cr-00198-GMN-NJK
            2:15-cr-00198-GMN-NJK Document
                                   Document396
                                            395 Filed
                                                 Filed08/13/20
                                                       08/13/20 Page
                                                                 Page33ofof126
                                                                            3




 1                       UNITED STATES DISTRICT COURT
 2                               DISTRICT OF NEVADA
 3
 4   United States of America,
 5                                           Case No. 2:15-cr-00198-GMN-NJK-1
                 Plaintiff,
 6
                                             Order Granting Stipulation to
           v.
 7                                           Correct Ommission from Record
 8   Edwin Fujinaga,
 9               Defendant.
10
11         Based on the stipulation of counsel, the Court finds that good cause exists

12   to correct the omission from the record under Federal Rule of Appellate

13   Procedure 10(e). IT IS HEREBY ORDERED that the government’s PowerPoint
14   presentation used during closing arguments at trial, see Attachment A to the
15   Stipulation to Correct Omission from Record, is hereby made part of the record
16   in this matter. The Court accordingly GRANTS the Stipulation, (ECF No. 395).
17
18         DATED: August _____,
                          13 2020.

19
20
                                           Gloria M. Navarro, District Judge
21
                                           UNITED STATES DISTRICT COURT
22
23
24
25
26



                                            3
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page41ofof126
                                                                      123




              EXHIBIT “A”




             EXHIBIT “A”
   Case
    Case2:15-cr-00198-GMN-NJK
         2:15-cr-00198-GMN-NJK Document
                                Document395-1
                                         396 Filed
                                              Filed08/13/20
                                                    08/13/20 Page
                                                              Page52ofof126
                                                                         123




United States v. Edwin Fujinaga
                                           Case
                                            Case2:15-cr-00198-GMN-NJK
                                                 2:15-cr-00198-GMN-NJK Document
                                                                        Document         395-1
                                                                                           396T~,i dFiled
                                                                        F i am; ia l Pro due:t.ji:    Filed
                                                                                                    iing    08/13/20
                                                                                                              08/13/20
                                                                                                         Contrset - -- - -Page
                                                                                                                          -Page  63--
                                                                                                                            - - -- ofof126
                                                                                                                                       -123
                                                                                                                                        - -- - - - - - - - - - - - - - - - - - - - -
                                                                                                  ;-,• o,1,1     ~ • r rPwrt .i.7 h ••          af!P f..: 111 ~ 6llrW111i n • h: fq ~J iN"~J:t..-TICft~- I..C..
                                                                                                  l'r.....,e.1•      -..,..:19J1t.u:µ11,1r 1 111!:'ql~flP'lU r~. ;a . . , , . . .!'JP... 1p8,toi,I
                                                                                                  ::-:mclullll 1t• 111.a,=.al craaa:11 ln~11..t         O.J 1u1 1•Ctiflf"«t•1-:. r'.;IIIC-I
                                                                                                  lo ccu::ul-l        I . . , _ . ,L IIL ~ iii -,ii ~~l'lf' [iQ.;,Jl'le 1', Ofi •~:I A..-,. IC, f..:M111r1 ... ut
                                                                                                  '"1 l:Jw t'll1ly t-1nc.l 11:lfl Ll'I!) N rr.a,:t 1111111 •• ..-.,'1'1'.110,,,.,"" 11"11t1 en • ,,

                                                                                                  .l!.::illMCJ• I IPY!F-G •• I
                                                                                                  I.,._., /It ff.t_ 1"'9CW. r•.t'Hl' f ~           ..,...Vn:"I -H Pwlr r.l- • ~pl11,l 1 ,,u;:u IINdlr;AI
                                                                                                    ,fl(w;.OU,tJ It    •   W'of flit.ii~"), .hi,;;: P.an, • Ml bl"JI riSTI                 __.:;al
                                                                                                                                                                                    IHL • I..,
                                                                                                  ~-~IUSie"!>II !t«m 1.-:~1;tnpN .... :.u.:i:-..:n:IJl1i:::i:iCHl--1 ... . - , c ...- •• t.,                                                                                                         t u .-,. '1'1111111:1 . . .t aunt,, ID u-. :•11a.t-=-t.a, 111 dw
                                                                                                    rN             HJ"'). d11·v.... , u·t d th prlll,                    r•r••··~
                                                                                                                                                                        I,-   I • Bu'"-11,Cui.,:11t tJ' I                                                                                      _. . . . . . rl IHi ptll•I mn"IILIW p,a•-ad
                                                                                                        , ....... , ..... 1 la. r • ,1, A .-111!1 ,iru.r   IN 1r..t t ~ I'        I "4)'JI ...... f:'IJl'il'll ..... 11 ffii'I, C •111r1   .m          ~     E • II r0i tht ,...........,1-Ct:L11n:M:111Call II 11\-•lrr.N , . m• U. ~Yllt ....c .. • 11,Nnu:r, l"at~ !-:ltafl
                                                                                                                                                                                                                                                            .ni-,1..n-.1Nohi. IIQJ. ,o,..,111.1=••1.pAb"floi~.'.ll-"'Wctr•:nwlli-.ll1c,~~,.,.!Oni1KJ-.i: t,
                                                                                                  .... ~1.J:(nllfhLIU11tLt'1111lp-.,a                      1.191t1oJ                                                                                         P-11n k II: !11'~1111r..t~INIT;.""oCUIT)it-l-lrY• l • t!r.'l.l• I             ll'DR.l•li:.ir.t:.~lllp-1'11)111
                                                                                                  1 ....    ,,,11 ..1 ~ 1 - - 1 5                   r'Q,1.11:;l,r .. "lltll . . p:IT IQ",.. ~hl11('<°,.nT'NI
                                                                                                  ll.
                                                                                                    A.I IH        , ..and...,..__.._ •rt:, ... ~ •• tf'lo                      C"' ~ .... N IN:'11 ,,._~.,       rr..-. ,u, ~'"'' ...                        ::.ld-11o1trro;t1,1t.~!R.;i,rc,. n,o.-r..,...,1,:,1
                                                                                                                                                                                                                                                             1h:-ti• ~ , . . . . t.c-r,:r-1,rw      ,n.....-,-.,
                                                                                                                                                                                                                                                                                                                           •lt'.li~ i-a 1!bli~l'!!.-..1r!-....,..,
                                                                                                                                                                                                                                                                                                            ' ! ' T I I ~ ~AM t111i            c,,:.-.,,.
                                                                                                                                                                                                                                                                                                                                            a:,,, h•rt 4
                                                                                                        U,eoeu, 'Solt• lallb'i!o "Iii N1I - - ~ 11 U E,. ,J,llfi :,, t~ ~ ,-!f"I Nllll ~ •~---.                                       • ctw-1                                                                    In,..........,.~
                              Pre-Co ntract Do c uments                                                 ubuadta•um1U.r..-.lia'iic• •••1,11U11.·lr 1;1M,"1,11·l'lf..,.III •Nritl • • ~
                                                                                                        1tw11'~:Ul'a'ri1La1:-t1~l•l1a"l1·-1cin1, • ll.r.lt'l'1't:'..,. .... L, ..
                                                                                                                                                                                                                                       '-'l~r.'.lo:N
                                                                                                                                                                                                                                                       :,_ "Th • : • 1rt::nu:in cl'p•11r:i :u-~~t.d
                                                                                                                                                                                                                                                            'trrau-.: ,....._.r1::1,:, I• ,;-J •
                                                                                                                                                                                                                                                                                                                                    IM Lo'
                                                                                                                                                                                                                                                                                                   .:1• .t. r.l P u n • ,.0.1'..- 1111 t,.:,
                                                                                                                                                                                                                                                                                                                                                t,:, U-etl U
                                                                                                                                                                                                                                                                                                                                               ~ ~          1J S.,
                                                                                                                                                                                                                                                                                                                                                                     lrl   .,   I   .-l IF# ...... , . ~
                                                                                                                                                                                                                                                                                                                                                                     ,:Wt,w,- ~,,..,. •~•r           'Ill
                                                                                                           .... aaaa WlLU tAIGD.,_.                                                                                                                         ii&.-,MmM ·u,b,,-lta,-,maa.                        W~


                                     20 12 Editio n
                            IMR I Series Se lect A V ersion!              A.rtic:I& 4 {Basic obligations o.f Party B)
                                                                          1. Party Bshall manag e the inVQstment Arnotmt t~imugh a trus l act:ount esta.tJlished at es-row and
                                                                                                                                                1




                                                                             a loekbo.x account for conect~ons received from purnhas~d receiv,ables. Funds arc used for
                                                                                Rurchasing MARS on ly.

                                                                                                                                                                                                                                                       .&r 1 lr,J(' -, ~ke--•1•         n.• MI
                                                                                                                                                                                                                                                         •l.'twl•-'"..:"l)&.i~vt..,.r«, ~)•r,rar.-.;-11•• ""II" ... .t1~•111•1o'"-=n • ,S:.•l.y~"1....., 1••11
                                                                                                                                                                                                                                                         . . .11hm·,~n,n...,rpVU11!:QI - ~ :-f'W :-l • H•r1 ·~,!,l"l,')11!-Dfl-f:it,,:Ollld.lld

•      Based on this Agreement, we will use your investment money only to purchase                                                                                                                                                                       r.-n.-...1n..-:r1 naJ" :uvt nNi'\' Fan, .I qJ" rt.,._.,
                                                                                                                                                                                                                                                       2.W':•r •. ~r4Uft• r1,c::a;rqr-,,,:;III.M • i::c ~ . , . _ , rel.I -1tu-,e,~~•-1"11:n1:t11,:·t-. r
                                                                                                                                                                                                                                                         th • ;ncu:111 dn-, p,.•,r D a.ul inut It'• .--.aJ.t NNUT: u A.-- c-ulreui..c,n ac~•-~ u
                                                                                                                                                                                                                                                         UH ~ln.a::ll :s- • d •ut, 11, licr'IIDUI l!C • • IIJJ:.~ It•..____. ,._._,.lll ::raa::n.t11d n Anlcl• 4-4 I:

       med ical account receivables. If the insurance company underwriting the credit                                                                                                                                                                    ,~• rly •.11 ,u..-..::i
                                                                                                                                                                                                                                                       J W •I,.,,._ ""'-""rl ~,._~ b .,.:,4; tu,o~ •• • ~•UI ~ I ::?u:. na!cr dcl'!:rlhd .-
                                                                                                                                                                                                                                                            r;.I•     11li:tol1.Vt-t.1C-.•1n,B                 ........... klln'IMlfl...,,H•LI• ....             ,,.1.~                .lfTJ r.1.1


       recovery were to become insolvent due to financial difficu lty or the like , if among the                                                                                                                                                       .,,-ll:la D ft•t,i T_,.lr4tlKII
                                                                                                                                                                                                                                                       1     h • .. _ ...m .. .---..11 -~-· n-:1'1 ba ,.irra.-~ ti.almn, naa.se1, I'm" • r_., , _ , whll•--
                                                                                                                                                                                                                                                            Hclft""II-• l'ia--, ,st lH • fllll-tii-11 ,.._.. r'--.t ll-.::il1r..1111f'f IWIU".' H rta ~ 1 • 1 .l.nor.r'II, ..-t


       purchased cred its there is a medical account rece ivable that has a value exceed ing                                                                                                                                                                lk:li:1,-nq h • l II t.. ,.:1 ___. r--•-- ta;t kl do H ["'-::a. •~ Opi,:11 i:..t::-.lim1r"}.
                                                                                                                                                                                                                                                       2. Ir, n--.- C • N ~ 0,1¥• i:• .-,.,... 1-:,,~ .... ,."'" l~c O•l•~tr•4 p-,all .,..,. oJlil • • r .. ~I
                                                                                                                                                                                                                                                            ~•••       «'111".-....,_.uli~.ll~U
                                                                                                                                                                                                                                                       ] In thCI c .... rl DFll:lnlll Cu:&:11Ul01, ihn1i Ra.ti          1,11~HfHtll! ~lf"IJ't rD                I l.!H . . c...:n. II

       the guaranteed minimum set by the state in which the receivable was generated on ly                                                                                                                                                                  n--    •:r U-- b ,t.c • hm - .&U:IW,a:::1:h.1 lh• r•• r...-1•.-r • r..d • ~ H • - • rd ia, -...-rl=:-
                                                                                                                                                                                                                                                            , . . lrm-n ~-- _ . . _ . ....,,.._ l.c- I • -=i:u.n:              -1111,"abd
                                                                                                                                                                                                                                                                                                                                Sl4I P.• -rt ,!, •,,t1•n It .... :fljll. ....
                                                                                                                                                                                                                                                            ,,.i,:.ra; ll • :,.c_ucn 1: w-1.:'"t• rlt 111U.ft1 I.Jw hw•._:t ollna..u1 tlCI P ' ~ 111,..


       the guaranteed minimum may be coll ected for such receivable and therefore a loss                                                                                                                                                               6rr;IQ,c, ii 1.:.11:v • ftl l\1:i1lp11 t.0tl
                                                                                                                                                                                                                                                       I. Wh1111 P•n, .A ... ,,.. ,,c. ... • ft                  •n--~
                                                                                                                                                                                                                                                                                                    H.M• r~. Nrt:,., ,..., .. ,JUI.It, f-¥1\y~                                          r....     ll•ll
                                                                                                                                                                                                                                                          1'114:< n • rl TtA',&Ql)-"ICN~•l'll~pll~:i"wtHlflllf•~r,,-! !i!>""'PT>¥-(>l                                                     ,,0,:,->T,/;:«;
                                                                                                                                                                                                                                                            ...-.r::,D
       may occur.
                                                                                                                                                                                                                                                       J.                mp!IU1Prt1111c-Llllr1:1.1-,~r.tunS-~,!,n(l-..nJM~,ll'.s1t itrunt:.~"11
                                                                                                                                                                                                                                                       :?. , ,.....,,1im.., r• ::it. •=•-tt.;,,h • h1rhn,11~~H1.:1~a!l•r-e-1 • uf'11, • Ur• : 11
                                                                                                                                                                                                                                                          rllllCII l.c ·•hit IMl ..:::--, • r.:i:ntL "-rtir !! --- ........... • nu~ ;,,a, lh• d~ffl •::111 tll .u ,:l•a: . .
                                                                                                                                                                                                                                                          Ir IJltitdl!llr• lt IMll'C.¥:,uw-.• d • :.:::niat.
                                                                                                                                                                                                                                                       ii f~UHl.tv,f, M U"ot t,iOOrabtl elf 91.• ...1llc-1, Ill r'•• t,".• ..,_., .. b::1 ,n:1.rvwi!1~~ .... !-.rt, ~ .-
                                                                                                        t1,At..-.t,1;t:f6ot•,11      ·t•       ~b.lU•..tw•bfl~~c.r.i:t,11,pn:£11...,.~•~l;NTAlftrtw                                                       (lu:~ 11. ht      I: .. di::l- •           -,~1!:.  l1 • :1u~,a1:1bf1fw:ul._r.,.,..d~
                                                                                                        AIMma c-1•:l"a,, u., ~n'n::IH.,..,....,_. fill:. ~ I f . ft:n"•w~....-.1 '4 ,::c,1,-a.t.n1
                                                                                                        i.~1~,._,., lo n-..-...,~.-ct::~n.'\I i:ut                H~l"l:nbtlr•,.....,.~
                                                                                                                                                                                                                                                             f'~•-..       •cll •
                                                                                                                                                                                                                                                          M1"1111.-,P,o·1rEI Tl
                                                                                                                                                                                                                                                                                          :!'1"9cMpMIIJ1bJ"~~l'hllC-cfttw:1.,,..rr,i,:.1• • l:1
                                                                                                                                                                                                                                                                                      rc,q.,e-'.-1.:'"11  1,t,~1,:1z-,.....1 ..111111 •••1,ttrw:::it'o..e-!>Pf'°(tl'n\
                                                                                                                                                                                                                                                                                                                                                                       • .-.:,..a,'

                               www .mars-touslhi.com                        GOVERNMENT                  ~lotf'!rTli                n1 JO:inc,lllid~•lflM°dl;lp"l~1;1·•
                                                                                                        ~ ti, l'llrt.,A. ... 1-4 twi:,.-t:aln~~~·frli~ 41~-..Yl ' ~
                                                                                                                                                                              WW'_.11111 ~_p::r.--:r-1
                                                                                                                                                                                     D.iv.-tlo::I 1-t'                              ,.,.,..a,
                                                                              EX ttlBIT                                                                                                                                                                4AICH! "II ljll      l1.ta1 lhroq;                  •
                                                                                                                                                                                                                                                                                                      utue.l C«ll•ull: • llmil

                                                                                 115
                                                                                                        r.rtt• pie"IJ:--=ilift •.-• ,n~,'t. .... l:111 ~ l"IHI •1 lkfftdi!llllla . . bcb-_.,.. "IN 'l3i Ii.-
                                                                                                        ~~                        rDr.-ntl'lrn,'11J  ~~.a:t..JNtr.rHtyii:.qA.
                                                                                                                                                                                                                                                       P.1r1r .I.) ta ~-11, 9         ...-11:• ( , M~, ! I••             ,,_a_o'1 IID L;•;nloctl ,-m -to, I "'.tt11'vo,                   •• 11:,
                                                                                                                                                                                                                                                       u~.-.1:\& ~ ~ 1£1 l!'11(:i,1N-,1 i,, 1tn C.tlt,11 ti. •-~ Ill I~~ : • ul,.• t1-:,r, [rl( I                                      nm.u..,u U
                                                                         2.:1 5-CR-oo11MI-GIIIN                                                                                                                                                                             :-'.II.
                                                                                                        I
                                                                                                                                                                                                                                                       pv,ilaJi::n~ U       Cl;Jrrnr"I, ftwt l"/il(TJ<l,i t;,e,f',c,l);I •• - - ~ •.11111 "9f'll•·1ifHH lnd I

      GOVERNMENT                                                                                                                                                                                                                                                                                                                                                                                        GOVERNMENT
        EXHIBIT                                                                                                                                                                                                                                        illr!ld• II 1a~....-n.t11 a.-- • M O.urc al JIHIHIUlar,!
                                                                                                                                                                                                                                                                                                                                                                                                          EXHIBIT
                                                                DOJ_ PROD_ TRtt_ DIIOlt11 2 ~                                                                                                                                                          It a.w:•---- • rr-1 • 11:t111.1~d'l::ll.lba : l•_._o#1Mlkili.:lll..lin1nri'il.n • n;:1111.d1
                                                                                                                                                                                                                                                       :n..111al tt_.:, ~::I all ::1~..• '1'11 ...-., •-.: r-n ihl• t;- • 1ru:1 !tel'                •1:
          115                                                                                                                                                                                                                                          1-q..-.mn11twu,..,.::is..~---• --n:.11• :'Ms:ia:luaM.Slo::l..,.-::i1o41-:ir
                                                                                                                                                                                                                                                                                                                                      tr~ I • :,:• ri.., 1-,1
                                                                                                                                                                                                                                                                                                                                                                     ~u:-1.!
                                                                                                                                                                                                                                                                                                                                                                                                            178
    2: 15-CR-00198-GMN
                                                                                                                                                                                                                                                                                                                                                                                                2:15-CR-00198-GMN
        Case
         Case2:15-cr-00198-GMN-NJK
              2:15-cr-00198-GMN-NJK Document
                                     Document395-1
                                              396 Filed
                                                   Filed08/13/20
                                                         08/13/20 Page
                                                                   Page74ofof126
                                                                              123




In or                                                       Cl
                                                             C




                                                             r           h




                                                                                      GOVERNMENT
                                                                                        EXHIBIT
                                                                                            9
                                                                                    2: 15-CR-00198-GMN
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page85ofof126
                                                                      123
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page96ofof126
                                                                      123
Class A & Select ACase
                   Bank
                  Case      Account Activity
                       2:15-cr-00198-GMN-NJK
                       2:15-cr-00198-GMN-NJK Document
                                             Document 395-1
                                                      396 Filed
                                                            Filed08/13/20
                                                                  08/13/20 Page
                                                                            Page107 of
                                                                                    of 126
                                                                                       123       GX 450
January 2009 - May 2013


                                                                 $107,013,169
                    $518,415,696
                                                                      $25,464,525



     Investors
                                         MRI Class A                                   Related
                                                                      $3,900,000       Parties
                                           Select A
                        $606,725,463
                                          Accoun
                                         Deposits $725,
                                        Withdrawals $



                                                                  $1,934,095
                                                                                        Other
                         $12,000,000                                 $16,224,934
Case
Case 2:15-cr-00198-GMN-NJK
     2:15-cr-00198-GMN-NJK Document
                           Document 395-1
                                    396 Filed
                                          Filed08/13/20
                                                08/13/20 Page
                                                          Page118 of
                                                                  of 126
                                                                     123
                  Case
                  Case 2:15-cr-00198-GMN-NJK
                       2:15-cr-00198-GMN-NJK Document
                                             Document 395-1
                                                      396 Filed
                                                            Filed08/13/20
                                                                  08/13/20 Page
                                                                            Page129 of
                                                                                    of 126
                                                                                       123


      We started the sales of the MRI Series, the l\dARS inv~rment iJ11strumenu\ to individual
                     investors in 1998 as part of our MARS ooUe.:tion business.
             ~MARS investmeat product» may sound unfamiliar to Japanese inve1uors.
·Howc.vcct] am confident tliatwhe.n our nvestors understand the structure and its s_ecure mecbanis
               the MRI Series will be acknowledged. as a profita.bfo in,~mt prnductt

               Our investors' satisfaction is the prime concern of MllJ Intetnatianal.
          I am sutc that MRI Series will offer you opportunities to en:iOf good-quality life.

            We are committed to further develop our :MARS bnsine,ss to sliare happiness
                    with our investors. as :supporting the U.S mcdictl provide~




                                                                                                       GOVERNMENT
                                                                                                         EXHIBIT
                                                                                                            50
                                                                                                     2:15-CR-00198-GMN
                                           Case
                                            Case2:15-cr-00198-GMN-NJK
                                                 2:15-cr-00198-GMN-NJK Document
                                                                        Document
                                                                         F i am; ia l Pro395-1
                                                                                          396T~,i Filed
                                                                                         due:t.ji:   Filed
                                                                                                   d iing   08/13/20
                                                                                                              08/13/20
                                                                                                          Contrset        Page
                                                                                                                   - -- - - Page
                                                                                                                            -     13
                                                                                                                                   10
                                                                                                                              - - --  ofof-126
                                                                                                                                     --     123
                                                                                                                                            - -- - - - - - - - - - - - - - - - - - - - -
                                                                                                   ;-,• o,1,1     ~ • r rPwrt .i.7 h ••          af!P f..: 111 ~ 6llrW111i n • h: fq ~J iN"~J:t..-TICft~- I..C..
                                                                                                   l'r.....,e.1•      -..,..:19J1t.u:µ11,1r 1 111!:'ql~flP'lU r~. ;a . . , , . . .!'JP... 1p8,toi,I
                                                                                                   ::-:mclullll 1t• 111.a,=.al craaa:11 ln~11..t         O.J 1u1 1•Ctiflf"«t•1-:. r'.;IIIC-I
                                                                                                   lo ccu::ul-l        I . . , _ . ,L IIL ~ iii -,ii ~~l'lf' [iQ.;,Jl'le 1', Ofi •~:I A..-,. IC, f..:M111r1 ... ut
                                                                                                   '"1 l:Jw t'll1ly t-1nc.l 11:lfl Ll'I!) N rr.a,:t 1111111 •• ..-.,'1'1'.110,,,.,"" 11"11t1 en • ,,

                                                                                                   .l!.::illMCJ• I IPY!F-G •• I
                                                                                                   I.,._., /It ff.t_ 1"'9CW. r•.t'Hl' f ~           ..,...Vn:"I -H Pwlr r.l- • ~pl11,l 1 ,,u;:u IINdlr;AI
                                                                                                     ,fl(w;.OU,tJ It    •   W'of flit.ii~"), .hi,;;: P.an, • Ml bl"JI riSTI                 __.:;al
                                                                                                                                                                                     IHL • I..,
                                                                                                   ~-~IUSie"!>II !t«m 1.-:~1;tnpN .... :.u.:i:-..:n:IJl1i:::i:iCHl--1 ... . - , c ...- •• t.,                                                                                                         t u .-,. '1'1111111:1 . . .t aunt,, ID u-. :•11a.t-=-t.a, 111 dw
                                                                                                     rN             HJ"'). d11·v.... , u·t d th prlll,                    r•r••··~
                                                                                                                                                                         I,-   I • Bu'"-11,Cui.,:11t tJ' I                                                                                      _. . . . . . rl IHi ptll•I mn"IILIW p,a•-ad
                                                                                                         , ....... , ..... 1 la. r • ,1, A .-111!1 ,iru.r   IN 1r..t t ~ I'        I "4)'JI ...... f:'IJl'il'll ..... 11 ffii'I, C •111r1   .m          ~     E • II r0i tht ,...........,1-Ct:L11n:M:111Call II 11\-•lrr.N , . m• U. ~Yllt ....c .. • 11,Nnu:r, l"at~ !-:ltafl
                                                                                                                                                                                                                                                             .ni-,1..n-.1Nohi. IIQJ. ,o,..,111.1=••1.pAb"floi~.'.ll-"'Wctr•:nwlli-.ll1c,~~,.,.!Oni1KJ-.i: t,
                                                                                                   .... ~1.J:(nllfhLIU11tLt'1111lp-.,a                      1.191t1oJ                                                                                         P-11n k II: !11'~1111r..t~INIT;.""oCUIT)it-l-lrY• l • t!r.'l.l• I             ll'DR.l•li:.ir.t:.~lllp-1'11)111
                                                                                                   1 ....    ,,,11 ..1 ~ 1 - - 1 5                   r'Q,1.11:;l,r .. "lltll . . p:IT IQ",.. ~hl11('<°,.nT'NI
                                                                                                   ll.
                                                                                                     A.I IH        , ..and...,..__.._ •rt:, ... ~ •• tf'lo                      C"' ~ .... N IN:'11 ,,._~.,       rr..-. ,u, ~'"'' ...                        ::.ld-11o1trro;t1,1t.~!R.;i,rc,. n,o.-r..,...,1,:,1
                                                                                                                                                                                                                                                              1h:-ti• ~ , . . . . t.c-r,:r-1,rw      ,n.....-,-.,
                                                                                                                                                                                                                                                                                                                            •lt'.li~ i-a 1!bli~l'!!.-..1r!-....,..,
                                                                                                                                                                                                                                                                                                             ' ! ' T I I ~ ~AM t111i            c,,:.-.,,.
                                                                                                                                                                                                                                                                                                                                             a:,,, h•rt 4
                                                                                                         U,eoeu, 'Solt• lallb'i!o "Iii N1I - - ~ 11 U E,. ,J,llfi :,, t~ ~ ,-!f"I Nllll ~ •~---.                                       • ctw-1                                                                    In,..........,.~
                              Pre-Co ntract Do c uments                                                  ubuadta•um1U.r..-.lia'iic• •••1,11U11.·lr 1;1M,"1,11·l'lf..,.III •Nritl • • ~
                                                                                                         1tw11'~:Ul'a'ri1La1:-t1~l•l1a"l1·-1cin1, • ll.r.lt'l'1't:'..,. .... L, ..
                                                                                                                                                                                                                                        '-'l~r.'.lo:N
                                                                                                                                                                                                                                                        :,_ "Th • : • 1rt::nu:in cl'p•11r:i :u-~~t.d
                                                                                                                                                                                                                                                             'trrau-.: ,....._.r1::1,:, I• ,;-J •
                                                                                                                                                                                                                                                                                                                                     IM Lo'
                                                                                                                                                                                                                                                                                                    .:1• .t. r.l P u n • ,.0.1'..- 1111 t,.:,
                                                                                                                                                                                                                                                                                                                                                 t,:, U-etl U
                                                                                                                                                                                                                                                                                                                                                ~ ~          1J S.,
                                                                                                                                                                                                                                                                                                                                                                      lrl   .,   I   .-l IF# ...... , . ~
                                                                                                                                                                                                                                                                                                                                                                      ,:Wt,w,- ~,,..,. •~•r           'Ill
                                                                                                            .... aaaa WlLU tAIGD.,_.                                                                                                                         ii&.-,MmM ·u,b,,-lta,-,maa.                        W~


                                     20 12 Editio n
                            IMR I Series Se lect A V ersion!               A.rtic:I& 4 {Basic obligations o.f Party B)
                                                                           1. Party Bshall manag e the inVQstment Arnotmt t~imugh a trus l act:ount esta.tJlished at es-row and
                                                                                                                                                 1




                                                                              a loekbo.x account for conect~ons received from purnhas~d receiv,ables. Funds arc used for
                                                                                 Rurchasing MARS on ly.

                                                                                                                                                                                                                                                        .&r 1 lr,J(' -, ~ke--•1•         n.• MI
                                                                                                                                                                                                                                                          •l.'twl•-'"..:"l)&.i~vt..,.r«, ~)•r,rar.-.;-11•• ""II" ... .t1~•111•1o'"-=n • ,S:.•l.y~"1....., 1••11
                                                                                                                                                                                                                                                          . . .11hm·,~n,n...,rpVU11!:QI - ~ :-f'W :-l • H•r1 ·~,!,l"l,')11!-Dfl-f:it,,:Ollld.lld

•      Based on this Agreement, we will use your investment money only to purchase                                                                                                                                                                        r.-n.-...1n..-:r1 naJ" :uvt nNi'\' Fan, .I qJ" rt.,._.,
                                                                                                                                                                                                                                                        2.W':•r •. ~r4Uft• r1,c::a;rqr-,,,:;III.M • i::c ~ . , . _ , rel.I -1tu-,e,~~•-1"11:n1:t11,:·t-. r
                                                                                                                                                                                                                                                          th • ;ncu:111 dn-, p,.•,r D a.ul inut It'• .--.aJ.t NNUT: u A.-- c-ulreui..c,n ac~•-~ u
                                                                                                                                                                                                                                                          UH ~ln.a::ll :s- • d •ut, 11, licr'IIDUI l!C • • IIJJ:.~ It•..____. ,._._,.lll ::raa::n.t11d n Anlcl• 4-4 I:

       med ical account receivables. If the insurance company underwriting the credit                                                                                                                                                                     ,~• rly •.11 ,u..-..::i
                                                                                                                                                                                                                                                        J W •I,.,,._ ""'-""rl ~,._~ b .,.:,4; tu,o~ •• • ~•UI ~ I ::?u:. na!cr dcl'!:rlhd .-
                                                                                                                                                                                                                                                             r;.I•     11li:tol1.Vt-t.1C-.•1n,B                 ........... klln'IMlfl...,,H•LI• ....             ,,.1.~                .lfTJ r.1.1


       recovery were to become insolvent due to financial difficu lty or the like , if among the                                                                                                                                                        .,,-ll:la D ft•t,i T_,.lr4tlKII
                                                                                                                                                                                                                                                        1     h • .. _ ...m .. .---..11 -~-· n-:1'1 ba ,.irra.-~ ti.almn, naa.se1, I'm" • r_., , _ , whll•--
                                                                                                                                                                                                                                                             Hclft""II-• l'ia--, ,st lH • fllll-tii-11 ,.._.. r'--.t ll-.::il1r..1111f'f IWIU".' H rta ~ 1 • 1 .l.nor.r'II, ..-t


       purchased cred its there is a medical account rece ivable that has a value exceed ing                                                                                                                                                                 lk:li:1,-nq h • l II t.. ,.:1 ___. r--•-- ta;t kl do H ["'-::a. •~ Opi,:11 i:..t::-.lim1r"}.
                                                                                                                                                                                                                                                        2. Ir, n--.- C • N ~ 0,1¥• i:• .-,.,... 1-:,,~ .... ,."'" l~c O•l•~tr•4 p-,all .,..,. oJlil • • r .. ~I
                                                                                                                                                                                                                                                             ~•••       «'111".-....,_.uli~.ll~U
                                                                                                                                                                                                                                                        ] In thCI c .... rl DFll:lnlll Cu:&:11Ul01, ihn1i Ra.ti          1,11~HfHtll! ~lf"IJ't rD                I l.!H . . c...:n. II

       the guaranteed minimum set by the state in which the receivable was generated on ly                                                                                                                                                                   n--    •:r U-- b ,t.c • hm - .&U:IW,a:::1:h.1 lh• r•• r...-1•.-r • r..d • ~ H • - • rd ia, -...-rl=:-
                                                                                                                                                                                                                                                             , . . lrm-n ~-- _ . . _ . ....,,.._ l.c- I • -=i:u.n:              -1111,"abd
                                                                                                                                                                                                                                                                                                                                 Sl4I P.• -rt ,!, •,,t1•n It .... :fljll. ....
                                                                                                                                                                                                                                                             ,,.i,:.ra; ll • :,.c_ucn 1: w-1.:'"t• rlt 111U.ft1 I.Jw hw•._:t ollna..u1 tlCI P ' ~ 111,..


       the guaranteed minimum may be coll ected for such receivable and therefore a loss                                                                                                                                                                6rr;IQ,c, ii 1.:.11:v • ftl l\1:i1lp11 t.0tl
                                                                                                                                                                                                                                                        I. Wh1111 P•n, .A ... ,,.. ,,c. ... • ft                  •n--~
                                                                                                                                                                                                                                                                                                     H.M• r~. Nrt:,., ,..., .. ,JUI.It, f-¥1\y~                                          r....     ll•ll
                                                                                                                                                                                                                                                           1'114:< n • rl TtA',&Ql)-"ICN~•l'll~pll~:i"wtHlflllf•~r,,-! !i!>""'PT>¥-(>l                                                     ,,0,:,->T,/;:«;
                                                                                                                                                                                                                                                             ...-.r::,D
       may occur.
                                                                                                                                                                                                                                                        J.                mp!IU1Prt1111c-Llllr1:1.1-,~r.tunS-~,!,n(l-..nJM~,ll'.s1t itrunt:.~"11
                                                                                                                                                                                                                                                        :?. , ,.....,,1im.., r• ::it. •=•-tt.;,,h • h1rhn,11~~H1.:1~a!l•r-e-1 • uf'11, • Ur• : 11
                                                                                                                                                                                                                                                           rllllCII l.c ·•hit IMl ..:::--, • r.:i:ntL "-rtir !! --- ........... • nu~ ;,,a, lh• d~ffl •::111 tll .u ,:l•a: . .
                                                                                                                                                                                                                                                           Ir IJltitdl!llr• lt IMll'C.¥:,uw-.• d • :.:::niat.
                                                                                                                                                                                                                                                        ii f~UHl.tv,f, M U"ot t,iOOrabtl elf 91.• ...1llc-1, Ill r'•• t,".• ..,_., .. b::1 ,n:1.rvwi!1~~ .... !-.rt, ~ .-
                                                                                                         t1,At..-.t,1;t:f6ot•,11      ·t•       ~b.lU•..tw•bfl~~c.r.i:t,11,pn:£11...,.~•~l;NTAlftrtw                                                       (lu:~ 11. ht      I: .. di::l- •           -,~1!:.  l1 • :1u~,a1:1bf1fw:ul._r.,.,..d~
                                                                                                         AIMma c-1•:l"a,, u., ~n'n::IH.,..,....,_. fill:. ~ I f . ft:n"•w~....-.1 '4 ,::c,1,-a.t.n1
                                                                                                         i.~1~,._,., lo n-..-...,~.-ct::~n.'\I i:ut                H~l"l:nbtlr•,.....,.~
                                                                                                                                                                                                                                                              f'~•-..       •cll •
                                                                                                                                                                                                                                                           M1"1111.-,P,o·1rEI Tl
                                                                                                                                                                                                                                                                                           :!'1"9cMpMIIJ1bJ"~~l'hllC-cfttw:1.,,..rr,i,:.1• • l:1
                                                                                                                                                                                                                                                                                       rc,q.,e-'.-1.:'"11  1,t,~1,:1z-,.....1 ..111111 •••1,ttrw:::it'o..e-!>Pf'°(tl'n\
                                                                                                                                                                                                                                                                                                                                                                        • .-.:,..a,'

                               www .mars-touslhi.com                         GOVERNMENT                  ~lotf'!rTli                n1 JO:inc,lllid~•lflM°dl;lp"l~1;1·•
                                                                                                         ~ ti, l'llrt.,A. ... 1-4 twi:,.-t:aln~~~·frli~ 41~-..Yl ' ~
                                                                                                                                                                               WW'_.11111 ~_p::r.--:r-1
                                                                                                                                                                                      D.iv.-tlo::I 1-t'                              ,.,.,..a,
                                                                               EX ttlBIT                                                                                                                                                                4AICH! "II ljll      l1.ta1 lhroq;                  •
                                                                                                                                                                                                                                                                                                       utue.l C«ll•ull: • llmil

                                                                                  115
                                                                                                         r.rtt• pie"IJ:--=ilift •.-• ,n~,'t. .... l:111 ~ l"IHI •1 lkfftdi!llllla . . bcb-_.,.. "IN 'l3i Ii.-
                                                                                                         ~~                        rDr.-ntl'lrn,'11J  ~~.a:t..JNtr.rHtyii:.qA.
                                                                                                                                                                                                                                                        P.1r1r .I.) ta ~-11, 9         ...-11:• ( , M~, ! I••             ,,_a_o'1 IID L;•;nloctl ,-m -to, I "'.tt11'vo,                   •• 11:,
                                                                                                                                                                                                                                                        u~.-.1:\& ~ ~ 1£1 l!'11(:i,1N-,1 i,, 1tn C.tlt,11 ti. •-~ Ill I~~ : • ul,.• t1-:,r, [rl( I                                      nm.u..,u U
                                                                          2.:1 5-CR-oo11MI-GIIIN                                                                                                                                                                             :-'.II.
                                                                                                         I
                                                                                                                                                                                                                                                        pv,ilaJi::n~ U       Cl;Jrrnr"I, ftwt l"/il(TJ<l,i t;,e,f',c,l);I •• - - ~ •.11111 "9f'll•·1ifHH lnd I

      GOVERNMENT                                                                                                                                                                                                                                                                                                                                                                                         GOVERNMENT
        EXHIBIT                                                                                                                                                                                                                                         illr!ld• II 1a~....-n.t11 a.-- • M O.urc al JIHIHIUlar,!
                                                                                                                                                                                                                                                                                                                                                                                                           EXHIBIT
                                                                 DOJ_ PROD_ TRtt_ DIIOlt11 2 ~                                                                                                                                                          It a.w:•---- • rr-1 • 11:t111.1~d'l::ll.lba : l•_._o#1Mlkili.:lll..lin1nri'il.n • n;:1111.d1
                                                                                                                                                                                                                                                        :n..111al tt_.:, ~::I all ::1~..• '1'11 ...-., •-.: r-n ihl• t;- • 1ru:1 !tel'                •1:
          115                                                                                                                                                                                                                                           1-q..-.mn11twu,..,.::is..~---• --n:.11• :'Ms:ia:luaM.Slo::l..,.-::i1o41-:ir
                                                                                                                                                                                                                                                                                                                                       tr~ I • :,:• ri.., 1-,1
                                                                                                                                                                                                                                                                                                                                                                      ~u:-1.!
                                                                                                                                                                                                                                                                                                                                                                                                             178
    2: 15-CR-00198-GMN
                                                                                                                                                                                                                                                                                                                                                                                                 2:15-CR-00198-GMN
  Case
   Case2:15-cr-00198-GMN-NJK
        2:15-cr-00198-GMN-NJK Document
                               Document395-1
                                        396 Filed
                                             Filed08/13/20
                                                   08/13/20 Page
                                                             Page14
                                                                  11ofof126
                                                                         123
Flo-v of RI MARS In estmen s




                                                     ...•...
                                                     Cl)




                              Insurance
                              compa es




   Esciro   Agent                         Loc k - c,:ii:. A    1   un _



                                                                                 GOVERNMENT
                                                                                   EXHIBIT
                                                                                       9
                                                                               2: 15-CR-00198-GMN
                                                   Case
                                                    Case2:15-cr-00198-GMN-NJK
                                                         2:15-cr-00198-GMN-NJK Document
                                                                                Document395-1
                                                                                         396 Filed
                                                                                              Filed08/13/20
                                                                                                    08/13/20 Page
                                                                                                              Page15
                                                                                                                   12ofof126
                                                                                                                          123




 Secure
                                    MRI Intematio1tial was the first to utilize "escrow''
 mechanism
                                    in its fund stru<:ture in the MARS investment field.

Esctow is the unique: and credible li)'Bttmi ,,,,.iuch is effectivdy \lSed i.n the U.S. Ln Y.lrious business transactions such as real
estate dealings. Escrow companies are cr~ble fostiturions which. ate authorized and licensed by a                    ffll.t e:   gnvc:nµrumt to
open.re   e,;crow   bnsines.se!I. An -=sctow audi1s business transactions between a liuyer and. a seller as a "credi.ble third party"
with f ~ and security.. MRI lnte.rnuional employs "E:iCl'ow" fut thorough uanspa.te,m.y in its c.ash.-flow.




                                                                              Secure
                                                                              mec:ha.n i.am
                                                                                                                 Invested funds are separately deposited in lockbox
                                                                                                                 account

                                                                            "lodhox ai;:r;o1mt" is a bank ac:c:ount particukriy designed for debt--collcccion traJi&actiow               To op           lo -LL-
                                                                                                                                                                                     ,            en a     uwoit   a~ount, a collection
                                                                           comp my nee<L! to meet th.e :strict standatrui i..., the L _ _ 1_ The           . 1__ 1       •                                                ·
                                                                                                                                II)     ~            a:tconnt ViUanCC                    th
                                                                                                                                                                         JS _m,>n <>........I '       th
                                                                           with                            .      .                                                           ~ ..... m e w:a.y i.t th1:: deposm, can be
                                                                                drawn (lflly ,11lten a recemthle w1th. th~ s11.me valne or moo: j, deposited in ntha          'M.. cl   . ,              .         .
                                                                                                                                                                        11ge. • o.e ~pruar m :.t. lockbox 3(:00un.t :is se ".,, ....J.
                                                                           managed &om hank's mrn ;anc{ tht stat-e's b~,.,i... _ (-;r    •        ..I-- .   ,   •                                                         P~-l
                                                                                                                            ~ w rmim:s u,;puSJb; mswle a laeki~o1: a.a'.fJunt when a b:mk b                            • l..
                                                                                                                                                                                                              a::om.es mso.vent.




                                                                                                                                                                                                                                GOVERNMENT
                                                                                                                                                                                                                                  EXHIBIT
                                                                                                                                                                                                                                     50
                                                                                                                                                                                                                              2: 15-CR-00198-GMN
                          Case
                           Case2:15-cr-00198-GMN-NJK
                                2:15-cr-00198-GMN-NJK Document
                                                       Document395-1
                                                                396 Filed
                                                                     Filed08/13/20
                                                                           08/13/20 Page
                                                                                     Page16
                                                                                          13ofof126
                                                                                                 123


                           lnt.ern1a 11on1
                                         a:I
                    MRI    I u'to ria I
                                  1
                                      1




  GOVERNMENT
    EXHIBIT
       84
2:15-CR-00198-GMN
                    Case
                     Case2:15-cr-00198-GMN-NJK
                          2:15-cr-00198-GMN-NJK Document
                                                 Document395-1
                                                          396 Filed
                                                               Filed08/13/20
                                                                     08/13/20 Page
                                                                               Page17
                                                                                    14ofof126
                                                                                           123

Escrow makes sure that Investors· fund     re manag d separately
from MRI's capital. Es row pla     an important role as a hird par
by utilizing an e crow account as a tru t a c unt

                                           Pu chas n,g MARS
                                           tr""'
                                               a rn,utleel ln~tftutlon
                                           RIie pun;:heslns
                                         MARS ,mm Hosoltttl A      Pruper proasaura
                                         with funds dnpua tad
                                         '" tile esc,qw eocx,,mL




                                                                                                   GOVERNMENT
                                                                                                     EXHIBIT
                                                                                                        84
                                                                                                 2: 15-CR-00198-GMN
                 Case
                  Case2:15-cr-00198-GMN-NJK
                       2:15-cr-00198-GMN-NJK Document
                                              Document395-1
                                                       396 Filed
                                                            Filed08/13/20
                                                                  08/13/20 Page
                                                                            Page18
                                                                                 15ofof126
                                                                                        123
m   Cred it IR islk

        •   "fhe m oney y ou a re going to invest on th e basis o:f this A greem e nt: w ill be he trust
            asset of the escrow com pany that i s o ur tru s ee (c urrently , Ste ing Escrow). Changes
            in cir,c umsta nces relatiing to th e manag em e nt or fna nciia ll s ituatio n or the receivablles
            recov ery techno,log y of th e Compa ny, w hic h actu alllly pe1riorm s th e o pe ratiio ns relatiive
            to medical account rece ivab es as the inves ed bu siness. or cha nges ·n th e
            assessm e t: of th ose s ituatiio ns by a th.rd pa rty, m ay ca use cha nges in the
            Com pany's credit siituati on. Th ese changes m ay inte1rie re w ith th e agreem ents t:o,
            purch ase m e dical! account receivabl es w ith m e diical service prnviiders. a nd lead t:o a
            ri slk that th e s um of th e dist ibutions o·f pr ofit a nd prop e rty based on this .A greem e nt
            m ay fall be llo w th e investm ent prin ciipa l.

        •   The p rope rty invol ved in the m ed ica l accou nt rece ivables w e p urchase unde r th is
            A greem ent wi ll be separated fro m the specifi c property held by the Company, an d
            seg regated to be managed in an account in trust of a third party escrow company
            w hich is a pp roved by the gove rnm ent of th e state of N evada of the Un ite d States
            (curre ntl y , Sterling Escrow). if a cha nge in th e cred it status of the escrow compa ny
            occurs due to the escrow co mpany''s c ha nge in fin a ncial co nditiio n or he audit results
            o:f the st ate governme nt relating thereto , d ifficul y in fund m a nagement unde r th is
            A greem ent w hich may lead to a n inte rrupfo n in d istributio n of diiviidend of profit o r
            assets unde r tlhii s A gree m e t may occur.

        •   Based o n this Ag reement, w e w ill use your investment m oney o nly to purchase
            m ed ical accou nt receiva bles . If the ins ura nce company underwritiing th e credit
            recov ery w e re o becom e inso ve n due to ·~·n a nciia l diffic llt y or the liilk e, if among th e
            purchased credits. there is a m ed·cal account receiva ble th at has a vallue exceed ing
            the guara ntee d minii mum set by th e st ate in w hich he receivable w as generated o nlly
                                                                                                                      GOVERN MENT
            the guarantee d m ·nimum m ay be coUecte d fo r s uch re,ce iva blle , and th ere·f o re a l oss.           EXHIBIT
            m ay occur.
                                                                                                                          115
                                                                                                                    2: 15-CR-00198-GMN
                                Case
                                 Case2:15-cr-00198-GMN-NJK
                                      2:15-cr-00198-GMN-NJK Document
                                                             Document395-1
                                                                      396 Filed
                                                                           Filed08/13/20
                                                                                 08/13/20 Page
                                                                                           Page19
                                                                                                16ofof126
                                                                                                       123
                                        Financial Products Trading Contract
                                        The said customer ("Party A") has applied for the offering made by MRI INTERNATIONAL, INC .
                                        ("Party B") in respect to the equity in the group investment scheme, Party A and Party B shall
                                        conclude the financial products trading contract ("Contract") as follows .
                                        To conclude this agreement. the Party A will receive Documents Delivered Prior to Contract issued
                                        by the Party Band sign the contract with the comprehension of the content.


Article 4 (Basic oblrgations of Party B}
1. Party B shall mana_ge the tnvestment Amount through a trust account established at escrow and
    a lockbox account for collections received from purchased receivables. Funds are used for
    purchasing MARS only.
2. For the benefit of Party A, Party B shall execute distribution of the profit during the profit
   distribution period {In the case of Option A: a one year period from the day after the full investment
   amount has been deposited. 1n the case of Option B: the period is from the day after the
   investment amount is fully deposited to the maturity date stated in the Certificate of Investment
   issued in accordance with the Contract. The same is true hereinafter) and rn accordance to the
   following classification. Distribution shall be made based on the profit that Party B obtained through the
   Business Covered by the Investment {Profit available for Dividends), after the disbursement of contracted
  interest to Party A. The management and operating cost shall be subtracted from the remaining gross
  profit of Party B. The distributron of said profit is paid by transfer or remittance to the bank account
  designated by Party A at least two weeks before Party B s remittance ("Account Designated by Party A").
                                                               1                                                                     GOVERNMENT
                                                                                                                                       EXHIBIT
  For the purpose of this Article 1 the fees for payments made in Unjted States shall be borne by Party B,                                  178
                                                                                                                                   2:15-CR-00198-GMN
  while those necessary for other transfers or remittances shall be borne by Party A.
                       Case
                        Case2:15-cr-00198-GMN-NJK
                             2:15-cr-00198-GMN-NJK Document
                                                    Document395-1
                                                             396 Filed
                                                                  Filed08/13/20
                                                                        08/13/20 Page
                                                                                  Page20
                                                                                       17ofof126
                                                                                              123




Article 1 (Purpose)
l. Party A shall invest money ("Invested Amounf') with Party B as capital to purchase Medical
   Accounts Receivables ("MARS . '), which Party B will buy from med1cal industry.
2. Party Buses the contnbu ed mone to bu MARS and execu e coUections (~·Business Covered by
   the Investment"), distributing part of the profit generated from the Business Covered by the
   Investment to Party A and returns the Invested Amount upon the expiratjon of the Contract term.




                                                                                                      GOVERNMENT
                                                                                                        EXHIBIT
                                                                                                          178
                                                                                                    2:15-CR-00198-GMN
                       Case
                        Case2:15-cr-00198-GMN-NJK
                             2:15-cr-00198-GMN-NJK Document
                                                    Document395-1
                                                             396 Filed
                                                                  Filed08/13/20
                                                                        08/13/20 Page
                                                                                  Page21
                                                                                       18ofof126
                                                                                              123



Article 1 (Purpose}
L Party A shall invest money ('(Invested Amounf') with Party B as capital to purchase Medical
  Accounts Receivables (''MARS"), which Party B will buy from medical industry.
2. Party Buses the contnb ed      mone to bu MARS and e ecu e c0Uect1ons (~·Business Covered by
  the Investment"), distributing part of the profit generated from the Business Covered by the
  Investment to Party A and returns the Invested Amount upon the expiratjon of the Contract term.


Article 1 (Purpose)
1. Party A shall invest money ('(Invested Amount.,) with Party B as capital to purchase Medical
  Accounts Receivables (''MARS     11
                                        '),   which Party 8 will buy from med1cal tndustry.
2. Party Buses the contributed money             to u MARS and e ecu e co lectJons (~·Business Covered by
  the Investment"), distributing part of the profit generated from the Business Covered by the
  Investment to Party A and returns the Invested Amount upon the expiratjon of the Contract              term.

                                                                                                      GOVERNMENT
                                                                                                        EXHIBIT
                                                                                                          178
                                                                                                    2:15-CR-00198-GMN
                  Case
                   Case2:15-cr-00198-GMN-NJK
                        2:15-cr-00198-GMN-NJK Document
                                               Document395-1
                                                        396 Filed
                                                             Filed08/13/20
                                                                   08/13/20 Page
                                                                             Page22
                                                                                  19ofof126
                                                                                         123
                   a             d       a                                   a a,


                                n        i                  t   ·n              1 nd   fr          n1    n c      ital.
                                 h       ap       n                                         ll 1             ri




                                                                                                                    GOVERNMENT
Thi   1   b             f fund mana
                       ] -                                                                              nd            EXHIBIT
                         -



                                                                 .                                                        84
  r no    -
              pa a d ··om om a                I

                                                                                                                  2: 15-CR-00198-GMN
                                  Case
                                   Case2:15-cr-00198-GMN-NJK
                                        2:15-cr-00198-GMN-NJK Document
                                                               Document395-1
                                                                        396 Filed
                                                                             Filed08/13/20
                                                                                   08/13/20 Page
                                                                                             Page23
                                                                                                  20ofof126
                                                                                                         123
                      Article 1 (Purpose)
                      l. Party A shall invest money ("Invested Amounf') with Party B as capital to purchase Medical
                         Accounts Recetvables (''MARS"), which Party B will buy from medicai industry.
                      2. Party Buses the contnbu ed mone to bu MARS and execu e collectJons (HBusiness Covered by
                         the Investment,.), distributing part of the profit generated from the Business Covered by the
                         Investment to Party A and returns the Invested Amount upon the expiratjon of the Contract term.

Article 4 (Basic obligations of Party B}
1. Party B shall mana_ge the lnvestment Amount through a trust account estabtished at escrow and
   a lockbox account for collections received from purchased receivables. Funds are used for
    purchasing MARS only.
2. For the benefit of Party A, Party B sharl execute distribution of the profit during the profit
   distribution period {In the case of Option A: a one year period from the day after the full investment
   amount has been deposited. In the case of Option B: the period is from the day after the
   investment amount is fuUy deposited to the maturity date stated in the Certificate of Investment
   issued in accordance with the Contract. The same is true hereinafter) and in accordance to the
   following classification. Distribution shall be made based on the profit that Party B obtained through the
   Business Covered by the Investment (Profit available for Dividends), after the disbursement of contracted
   interest to Party A. The management and o erating cost shall be subtracted from the remaining gross
   profit of Party B. The distributron of said profit is paid by transfer or remittance to the bank account
                                                                                                                  GOVERNMENT
   designated by Party A at least two weeks before Party Bts remittance ( Account Designated by Party A") .
                                                                             11

                                                                                                                    EXHIBIT
   For the purpose of this Article, the fees for payments made in United States shall be borne by Party Bt
                                                                                                                      178
   while those necessary for other transfers or remittances shall be borne by Party A.                          2:15-CR-00198-GMN
                        Case
                         Case2:15-cr-00198-GMN-NJK
                              2:15-cr-00198-GMN-NJK Document
                                                     Document395-1
                                                              396 Filed
                                                                   Filed08/13/20
                                                                         08/13/20 Page
                                                                                   Page24
                                                                                        21ofof126
                                                                                               123




         Mr. Fujinaga
~-!,t:                         ~m5c:       Paul Suzuki

FAXi~: 702-363-1957            ;!#t;:f&:   7

Sfffl:                         131-r:      3/25/07

ilf~;    MRI Seminar    Dear Mr. Fujinaga,

                        I have attached the final script for our seminar beginning from April 8th. Please revise the
                        script and if there is no correction, please sign the approval section on the last page. I have
                        looked-over--the-script,and-I-am-concern:ed-a:bout-1-informati:on-;-this·past-8-ye-ars-we-h-ave-toid
                        tMinvestors lliaftlie-rollected--ffiiids are useffa.irectly to purcliase MARS:--·If we were to
                        disclose any specific information -.'about Four Seasons Medical Group, I must need all
                        information and a legal back up to educat.e my staff in Japan to be prepared for any questions.
                        Our biggest sales point in Japan is the safety of the funds collected. The second biggest sales
                        point is that we use the funds to purchase only MARS ( with the right technology and the right
                        personneL a veey reliable receivable t.o invest in). I hate t.o rush with such important matt.er
                        but it will be vecy grateful if you can fax me your revised version with your approval as soo~ as
                         ossible to Keiko's private fax in Japan.

                                           much for your time,                                                                   GOVERNMENT
                                                                                                                                   EXHIBIT
                                                                                                          ,.
                        Paul Suzuki                                                                                                   25
                                                                                                                               2:15-CR-00198-GMN
                 Case
                  Case2:15-cr-00198-GMN-NJK
                       2:15-cr-00198-GMN-NJK Document
                                              Document395-1
                                                       396 Filed
                                                            Filed08/13/20
                                                                  08/13/20 Page
                                                                            Page25
                                                                                 22ofof126
                                                                                        123
                                                    r·                                                      r
                            2-14--3 NAGATACI 10 AAASAKA TOKYU DUlG,60
                            TOKYO JAPAN 100-0014                                                             MRI
                            TEL:03-5510-4081 FAX:D3-3509:158l                              INTERNATIONAL,INC




                           10:         EDWIN FUJINAGA                          FROM ·:     KEIKO SUZUKI

                     ·- · ~FAXN0·:·-702-363-1957                        ·--· -·PAGES , - (lncluds,g c:i,.,er sheet) 1 page.. --:- - · ·· .... -

                           PHONE : 702-396-8822                                Ol\lE :    3/16/2009

                           RE ;        INQUIRY                                 cc :       Rlcharn .

                                                                • CO. .ENT               D PLEASE REPLY         •   RECYCLE




One of our consumers has contacted the Kanto Finance Bureau and asked to see
relative documents that state M_RI is using the fund only f9r MARS,, the int.ended
investment product
                          sutimlt




                          I do not know what type of documents wiU be qualified as evidenliary documents, but·1
                          think that y.e need documents (such as some form of a l'Bj:eipt or purchase note or
                          purchasing·contract ) from ii third party stating such fact and not a MRI approved letter.



                          Thank you,
                             Keiko


                                                                                                                                                    GOVERNMENT
                                                                                                                                                      EXHIBIT
                                                                                                                                                        65
                                                                                                                                                  2:15-CR-00198-GMN


                                                                                                                                  DOJ_PROD_SEC00008583
                          Case
                           Case2:15-cr-00198-GMN-NJK
                                2:15-cr-00198-GMN-NJK Document
                                                       Document395-1
                                                                396 Filed
                                                                     Filed08/13/20
                                                                           08/13/20 Page
                                                                                     Page26
                                                                                          23ofof126
                                                                                                 123

                                      MEMO TO:     Keiko
                                      FROM:        Edwill Fojlnap, CEO
                                       '.EFERENCE: Ofiiciai inquiry to Ministry
                                      uated:       March 16, 2009

                                      DcarKeiko:

                                     In xesponse 1o the attached·request by the minisey, I discussed this matter with Richard to determine what
                                     kind of docum~t is needed to confum that MRI only uses the funds to purchase MARS.

                                     In the meantime, I researched our files and found an up-dated Sterling Escrow letter that is dated
                                     September 15, 2008.

                                   · I assumed that this letter from. escrow, dated September.15, 2008, was sent to mlnlstry as part of our
                               ··--- original registration.    . ·----

                                                                                                                                                                       1,



In response to the attached.request by the ministry,, I discussed this matter 'With Richard to determine what
kind of documeD:t is needed to confirm that :tv1RJ only uses the funds to purchase lv!ARS.
                           '           ~th Richard's reco~endation. ,.-
                                                                                                                                     .                                 I,·



                                     Since Sterling Escrow is our official depositoiy of funds from Japan, any Jette,: to MRI from escrow
                                     becomes an official document that is subject to audit liy tbe State of Nevada. I do not want to keep asking
                                     escrow to submit e:onfiimation letters becanse oftbis reason.                                      '



                               ,     Richard, will be calling you to discuss this_~    with the ministzy and advise me ~ Y -·

                                     Thank you for your dilig~ce on this matter.

                                     Sin=ty, ·

                                   : Edwin Y. Fujinaga, CEO




                                                                                                                                                                               GOVERNMENT
                                                                                                                                                     GOVERNMENT                  EXHIBIT
                                                                                                                                                       EXHIBIT
                                                                                                                                                          66                        66
                                                                                                                                                   2:1S.CR.00198-GMN         2:15-CR-00198-GMN

                                                                                                                                    DOJ PROD SEC00007169
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page27
                                                                24ofof126
                                                                       123
Class A & Select A Bank
                 Case
                  Case      Account Activity
                      2:15-cr-00198-GMN-NJK
                       2:15-cr-00198-GMN-NJK Document
                                              Document395-1
                                                       396    Filed
                                                               Filed08/13/20
                                                                     08/13/20 Page
                                                                               Page28
                                                                                    25ofof126
                                                                                           123      GX 450
January 2009 - May 2013


                                                               $107,013,169
                  $518,415,696
                                                                     $25,464,525



     Investors
                                      MRI Class A                                         Related
                                                                      $3,900,000          Parties
                                        Select A
                      $606,725,463
                                       Accoun
                                      Deposits $725,
                                     Withdrawals $



                                                                $1,934,095
                                                                                           Other
                       $12,000,000                                  $16,224,934
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page29
                                                                26ofof126
                                                                       123
       Case
        Case2:15-cr-00198-GMN-NJK
             2:15-cr-00198-GMN-NJK Document
                                    Document395-1
                                             396 Filed
                                                  Filed08/13/20
                                                        08/13/20 Page
                                                                  Page30
                                                                       27ofof126
                                                                              123




IIKO             n Y F 1n                                                           -.,
                                                                                          $4 0
                                                                                          80000
                                                                                11 _,

                                                                                                  GOVERNMENT
                                                                                                    EXH IBIT
                                                                                                     209
                                                                                             2:15-CR-00198-G MN
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page31
                                                                28ofof126
                                                                       123
                    Case
                     Case2:15-cr-00198-GMN-NJK
                          2:15-cr-00198-GMN-NJK Document
                                                 Document395-1
                                                          396 Filed
                                                               Filed08/13/20
                                                                     08/13/20 Page
                                                                               Page32
                                                                                    29ofof126
                                                                                           123



             I




                                                            I   I




  GOVERNMENT                                                                                       GOVERNMENT
    EXHIBIT                                                                                          EXHIBIT
       84                                                                                               83
2:15-CR-00198-GMN                                                                                2:15-CR-00198-GMN
                                          Case
                                           Case2:15-cr-00198-GMN-NJK
                                                2:15-cr-00198-GMN-NJK Document
                                                                       Document395-1
                                                                                396 Filed
                                                                                     Filed08/13/20
                                                                                           08/13/20 Page
                                                                                                     Page33
                                                                                                          30ofof126
                                                                                                                 123




                                        ! am faxing the new information requ_
                                                                            ired for the 2006 new brochures.

                                        Thank you.



To:       Junzo Suzuki                                                      From: Edwin Fujinaga




      __________                                 ....,...   Dear Mr. Fujinaga


      '
           ..,,.,
           .     . .
                   .
                       . . ..... :
                           . _:-
                                   .
                                   ·:
                                                                    re,___.n_ ~owwotking_on-tbe-Aew.-appUcat~oA--for+T+-for:-2001-and-we-wiU-bRRQ-tt:le-Gra~
                                                        l----¥---¥~ 1 ........

                                                            . for your reviewing -on next-week,--we-would- like to. have-your- authorization-while ·we
                                                              are in Las Vegas.


                TO:                 EDWIN FUJINAGA                                   FROM :   JUZNO SUZUKI

                                                                                                                                                    GOVERNMENT
                                                                                                                                                      EXHIBIT
                                                                                                                                                          8
                                                                                                                                                  2: 15-CR-00198-GMN
                                   Case
                                    Case2:15-cr-00198-GMN-NJK
                                         2:15-cr-00198-GMN-NJK Document
                                                                Document395-1
                                                                         396 Filed
                                                                              Filed08/13/20
                                                                                    08/13/20 Page
                                                                                              Page34
                                                                                                   31ofof126
                                                                                                          123


 (j)     The biggest concern by all inVe$tors is the safety of yo~ investment. MRI has
         structured a unique investment prod~ct to pxotect ou.r investofs1 funds.


         Escrow: is one of our key elements that protect our investors• funds fxom inappropriate
         use.   What is Escrow? Escrow i$ a service first establish.ed in California for the
                                                                                               ''/'



                                                                                                                No change.
                                                                                           /



@ ·· ::.:=~~:::;tlie~:::;::;r::;::::v:::::::~u::: ;: ~~n=~w~:                 1

        contract.   lf MRI is inBolvent escrow will be responsible :to find another collection
    ,   agency to collect the i-.1ARS in the lock box account and .distribute to the investore. If
        escrow is inaolvent the sta~e government will be responsible for all dealing that escrow
        w a e handling.
                                                                                                  - -----------------
                                                                                                      18.       No change
                                                                                                                         GOVERNMENT
                                                                                                                           EXHIBIT
                                                                                                                              27
                                                                                                                       2:15-CR-00198-GMN
               Case
                Case2:15-cr-00198-GMN-NJK
                     2:15-cr-00198-GMN-NJK Document
                                            Document395-1
                                                     396 Filed
                                                          Filed08/13/20
                                                                08/13/20 Page
                                                                          Page35
                                                                               32ofof126
                                                                                      123




The escrow systemi the charscteristi.cs of a lockbox account. the guarantee act
                                                                             I
                                                    I



established by each state has been existed in AIUerica for quite some tim.e .. We have
successfully combined these systems to create                       a. sec~~e and safe investment
environment.

                                                                                        No change.



                                                                                                 GOVERNMENT
                                                                                                   EXHIBIT
                                                                                                      27
                                                                                               2:15-CR-00198-GMN
                                                   Case
                                                    Case2:15-cr-00198-GMN-NJK
                                                         2:15-cr-00198-GMN-NJK Document
                                                                                Document395-1
                                                                                         396 Filed
                                                                                              Filed08/13/20
                                                                                                    08/13/20 Page
                                                                                                              Page36
                                                                                                                   33ofof126
                                                                                                                          123

                      The lockbox account is a special account designed to proces$ large volumes of monies
1e7_.::..('1
       ,.., }--==1fram=t-he=billing=and=oolte~ctin-g-receivaoles, t'.nerefore-alrJui ds-1n-tne--1ocKEox aq!Ount--
        _ t::::..__

                      will not earn auy intere$t. In the lockbox account any funds used. to purchase an asset
                      must meet a l~l :a:atio. Also any funds or a~ets in the lockbox account are controlled by
                      the state and federal government.      This means that if the financial inetitution is
                      unable to oper:ate, the fi.o.ancial institution can not touch the funds or aea-ets in th~
     lockbox account.
- - - - - - - - - - - - 19.                                         Change; Also, any fund~ in a lox.box account are subject to U.S .. banking regulations. :MR.I's
                                                                    primary ba~ Wells Fargo, i.s a vezy large regional bank within the U.S. and is ranked as one of
                                                                    the top l Obanks in our country.




                           Main point is that any funds in lock boll: account are eecu~a and controlled y state
                        law if escrow is insolvent. · Also the investors has the first right to tlie accounts funds
                        and 1\1.ARS if escrow o.t MRI is insolvent. Also if escrow is insolvent the funds in the'
                        lock box will not follow the pay offprocedute.

                                                            20.     Change t);le last sentence. Also, if escrow is insolvent, the funds in the lockbox account will still
                                                                    fo11ow the same ·pay off proc~ures as ftmds or assets .held in escrow.
                                                                                                                                                          GOVERNMENT
                                                                                                                                                            EXHIBIT
                                                                                                                                                               27
                                                                                                                                                        2:15-CR-00198-GMN
               Case
                Case2:15-cr-00198-GMN-NJK
                     2:15-cr-00198-GMN-NJK Document
                                            Document395-1
                                                     396 Filed
                                                          Filed08/13/20
                                                                08/13/20 Page
                                                                          Page37
                                                                               34ofof126
                                                                                      123




10       ED\VIN FUJINAGA                        FROM:       Richard Shintaku

FAX      702-363-1957                           PAGES:       includi:g.g the cover page

PHONE:                                          DATE:       9/9/2008

RE:      Documents need the approvals           CC:


Mr. Fujinaga

We are planning to start the sale for Select A 2008 from 9/24.ln order to meet the
deadline for printing, we need your approvals for those documents now.

When we had the meeting in Las Vegas, we were discussing a couple of documents
which need your approvals before they go printings.

I have attached £:Documents Del ivered Prior to Agreement" and "Agreement' for your
reminder.
                                                                                              GOVERNMENT
                                                                                                EXHIBIT
Please read those documents and then fax back your aQ rovals so that we can forward
it to printing in Japanese format.                                                                 42
                                                                                            2:15-CR-00198-GMN
                                                                  Case
                                                                   Case2:15-cr-00198-GMN-NJK
                                                                        2:15-cr-00198-GMN-NJK Document
                                                                                               Document395-1
                                                                                                        396 Filed
                                                                                                             Filed08/13/20
                                                                                                                   08/13/20 Page
                                                                                                                             Page38
                                                                                                                                  35ofof126
                                                                                                                                         123

                         E,      D
                                                                                                                                                          Pre -0:mfflrad Documenffi
 1( .   iii!   ll               a: dtd to        ill

                                   and [     u:         · · i!J                                                                            s are•d     ,ed to you, pursuca to . , ·cle 37-3 , i Ute F- an ,·all w _me_n . and
                                                                                                                                                                    xctui g:e Act.)




                                                                                                                        ese d , ments. e-xplai · you · 'ks and p ·nts. atte ·001 •              • Fi cial I strnments.
                                                                                                                        ansaction Agree_me_n·· (herein.a er ref red to as •.- ·s Agreement") betwee yo and M I
                                                                                                                      I BRNAT QNAL, I ..1(h:e - after r ~ lled to, as ur Company." . ." "ou r 11 1.llS"}. . ·a,,se. r · d ese•
                                                                                                                      documen ,ca:Fe . rn rn advanoe. and onfi mi any un , ar porn~ ef ,e enterrng into th" Agre e-Jl'.



                                                                                                                                   Company Name
Tm      N~                                                                                                                                 A<ldress                  • . RANGO DRIVE
                                                                                                                                                                      V 113


I , -' . .~.rn1:h.1~. I liaM"    CruJ·Company ~!I                    CJl!t'lru:ru~·EIlia!   • d~ tl1l   _e;~   bus"
                                                                                                                          Fin cial i strnments
                                                                                                                             1                   mi
                                           Oti         It!~ fi.                                miler
                                 ' Uffl~     ''



     GOVERNMENT                                                                                                                                                                                                GOVERNMENT
       EXHIBIT                                                                                                                                                                                                   EXHIBIT
               42                                                                                                                                                                                                    115
 2:15-CR-00198-GMN                                                                                                                                                                                         2:15-CR-00198-GMN
                 Case
                  Case2:15-cr-00198-GMN-NJK
                       2:15-cr-00198-GMN-NJK Document
                                              Document395-1
                                                       396 Filed
                                                            Filed08/13/20
                                                                  08/13/20 Page
                                                                            Page39
                                                                                 36ofof126
                                                                                        123
                               Financial Products Trading Contract

             Since Party A has applied for the offering made by Party 8 in respect to the
             equity in the group investment scheme , Party A and Party B shall conclude
             the financia l products trading contract (hereinafter, "Contract") as fol l ows.


           Article 1 (Purpose)
           1. Party A shall invest money ( 01 1nvested Amount") with Pa r ty B as capi t a l to
          purchase Med i ca l Accounts Rece i vables {"MARS"), which Party B will buy from
          medical institutions.
          2. Pa r ty B uses the contributed money to buy MARS an d execute collections
                                                                                                            GOVERNMENT
          ( "Business   Covered    by   the   lnvestment" ),   distri buting   part   of   the   profit       EXH IBIT
          generated from the Bus i ness Covered by the Investment to Party A and returns                         42
          the Invested Amount upon the expiration of the Contract term.                                   2:15-CR-00198-GMN




Financial Products Trading Contract
The said custome r {"Party A") has applied for the ofle.-ing made by MRI INTERNATIONAL, I NC .
("Party B") 1n respect to the equity in the group investment scheme, Party A and Party B shall
conclude the financia l products t rad ing contract (''Contract" ) as follows .
To conclude this agreement, the Party A will receive Documents Delivered Prior to Contract issued
by t he Party Band sign the contract with the comprehension of the cont ent.

Article 1 (Purpose}
l . Party A shall invest money { .. Invested Amount") with Party B as capital to purchase Medical
    Accounts Receivab)es ("MARS"), which Party B will buy from medical indus try .
                                                                                                            GOVERNMENT
2. Party Buses the contributed money to buy MARS and execute collections (''Business Covered by
                                                                                                              EXHIBIT
    the Investment"), distributing part of the profit generated from the Business Covered by the
                                                                                                                178
  Inves tment to Party A and returns the lnvested Amount upon the expiration of -the Contract term.       2:15-CR-00198-GMN
                                          Case
                                           Case2:15-cr-00198-GMN-NJK
                                                2:15-cr-00198-GMN-NJK Document
                                                                       Document395-1
                                                                                396 Filed
                                                                                     Filed08/13/20
                                                                                           08/13/20 Page
                                                                                                     Page40
                                                                                                          37ofof126
                                                                                                                 123


   Dear Mr. Fupnagal

  7tt,-customers~rvi~unter-has-oontinuously-issued~fetterio-ourtnvestors-forthe
   pa~t_, _y~~-" :~ r~t year, we flaye cff~fiQ~_ffi~ r1~n1~ Qfl.1~ newsreuer .~.:VHYlO~. ___;,ince,
  the customer service-center has printed an English versron of'VIMO". CurrenUy, we have
  sent issues 1 through 4 to the head office. '1n this new version of th~ trVIM0'1, there is a page
  titled "MRI Tutoriar.. This section is. mainly p~bllshed to inform and educate our investors
  regarding MRI'~ bus_iness_ MRrs financial product, and any information regarding to ~e -
  receivable/financial environment.

  AH, published work has been approved by either Junzo or Keiko. But Junzo was not sure if
  this month's MRJ Tutorlar' was appropriate or not The theme is °funds,>:

  iJunzo:sH.9gested=f0r-=pr-i0i-aWroval==
                                       . ==-:=.-=:.~~-=--=---=----=----=----·-----
                                                                                ·-·-·
                                                                                   ·-
                                                                                        This report is APPROVED~

                                                                                        111.ankyou.

  GOVERNMENT                                                                            Ed\1Jm y_ Fujinag~ CEO           GOVERNMENT
    EXHIBIT                                                                                                                EXHIBIT
       63                                                                                                                     64
2: 15-CR-00198-GMN                                                                                                     2:15-CR-00198-GMN
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page41
                                                                38ofof126
                                                                       123
            Case
             Case2:15-cr-00198-GMN-NJK
                  2:15-cr-00198-GMN-NJK Document
                                         Document395-1
                                                  396 Filed
                                                       Filed08/13/20
                                                             08/13/20 Page
                                                                       Page42
                                                                            39ofof126
                                                                                   123




                                                              $107013,1'69
            $5,18 415, 696
            •    '    J


                                                                   $25 464.525,




Investors
                                     R

                $606 725,463




  Ml
 Ho ding         $12 000,000                                      $16 224 934
                                                                      I    ,

Accounts
                                           Case
                                            Case2:15-cr-00198-GMN-NJK
                                                 2:15-cr-00198-GMN-NJK Document
                                                                        Document
                                                                        Class A 395-1
                                                                                 396 Select
                                                                                and   Filed
                                                                                       Filed08/13/20
                                                                                             08/13/20
                                                                                             A        Page
                                                                                                       Page43
                                                                                               BankActivit~·40ofof126
                                                                                                                   123
                                                                          Investor Deposits and Returns to Investors January 2009 - May 2013

                                                                                                                                                        D              Invest.o r Deposits
                                                                             $1 80,000,000                   -
                                                                                                                                   -                    •              Retu~ns to Inv estors

                                                                                                                                                                       From IMRI H'ol'ding


                                                                                                 ~
                                                                                                                                         q~ r.                         Accounts

                                                                                                                                         ~~
                                                                             $135,000,000                               ~,.
                                                                                                 I
                                                                                                 ., ,,
                                                                                                  q"//.,
                                                                                                                   ~
                                                                                                                   ~

                                                                                                                   ~
                                                                                                                        ~,,
                                                                                                                        ~
                                                                                                                                         ¼': ~
                                                                                                                                         ¼':i',,
                                                                                                                                         ,,,,,,.
                                                                                                                                         -✓,.-
                                                                                                                                         ·r,
                                                                                                                                         ,,
                                                                                                                                                         ,,,.,,,
                                                                                                                                                         v-..- ,;.,;

                                                                                                                                                          .,
                                                                                                                                                               ~
                                                                                                                                                               :.,



                                                                                                                   ~,,, ~                                ~
                                                                                                                                         l'l'/.

                                                                              $90,000,000
                                                                                                  ~                                      m. ij
                                                                                                                                         ·r,
                                                                                                                                                          ~,,
                                                                                                                                                               ij
                                                                                                  ,-2 ~                 ;,,:                                   ,¼?
                                                                                                   0,              0    ~      ,         0:::,
                                                                                                                                                               ~
                                                                                                 r.,~,
                                                                                                 "¼':~
                                                                                                                   ~ ~~
                                                                                                                   ~ ~
                                                                                                                                         ¼': ~
                                                                                                                                         ¼':i',,         ~,,,
                                                                                                   ~~              ~, ~                  ~         ,
                                                                                                   ·r,
                                                                                                   ,,
                                                                                                                                         ·r,
                                                                                                                                         ,,                    ~
                                                                              $45,000,000         l'l'/. ,
                  Junzo
                                                                                                                   ~,,, ~
                                                                                                                                                         ~~
                                                                                                                                         ',r/.
MEMOl"O:                                                                                          w ...
FROl\.i:              ·ina
                  Edwin                                                                           ~:a                                    ~~               ~~

                                                                                                  ,Z::;:~               ~~                ~~                   ,¼?
REFERENCE: Informatjon   to ministry
                                                                                                 ~
                                                                                                                   0    ~~               -✓,.-
                                                                                                                                                               ~                         r
                                                                                                                                                                                              .,,,,
                                                                                                                                                                                             '-/✓✓.,,




Dated:     April 22, 2009                                                                                          ~~                     ~              ~,,,                   I        r

                                                                                                                                                                                         W/
                                                                                                                                                                                         ,,, ,/
                                                                                                                                                                                              ,.-01
                                                                                       $0
                                                                                               2009              2010                  2011            201 2                          2013
Dear Junzo~

This memo is a summary of the various docun1ents being submitted to Japan:

Thre most important infonnation is the Process Flow of purchasing medical claims.

I am using the months of Jan -Jun-2008 wires received by Japan. investors as an example.

The total amount of investor funds in this example is $17.893,321 .

Process Flow:                                                                                                                                                                    GOVERNMENT
                                                                                                                                                                                   EXHIBIT
Wires from japan investor are first received in the MRI Holding Account at Wells Fargo Bank.                                                                                             68
This account is administered by Sterling Escrow.                                                                                                                              2:15-CR-00198-GMN
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page44
                                                                41ofof126
                                                                       123
                            Case
                             Case
                                ' 2:15-cr-00198-GMN-NJK
                                   2:15-cr-00198-GMN-NJK- -
                                                          Document
                                                           Document
                                                            -      395-1
                                                                    396 Filed
                                                                         Filed08/13/20
                                                                               08/13/20 Page
                                                                                         Page45
                                                                                              42ofof126
                                                                                                     123

                                  MRI INTERNATIONAL, INC .
.P.cUl!,~         l
F ~SIJilfl-loml




                        Dear Mr. Fujinaga,

                        I have attached the final script for our seminar beginning from April 8th. Please revise the
                        script and if there is-no correction, please sign the approval s~~n on the last page.. I have
                                  ooked-overihe-script,and-I-anrconcemed-about-i----information-;-this-past-8-ye-ars--we-have-told
                                 tliemvestors thaftne-collected--ftinds are usea- directly to purcliase MARS:-----If we were to
_
FAX         _ -_
  _ • _~ _ 7U  sa_s_-JJ_M_,1~ ·- disclose any specific information-."about Four Seasons Medical Group, I must need all
                                 information and a legal back up to educate my staff in Japan to be prepared fur any questions.
- - - - - - - Our biggest sitles point in Japan is the safety of the funds collect.ed. The second biggest sales
               oint is that we use the funds to purchase onlY.: 1\1ARS ( with the right technology and the right
              personneL a very reliable receivable to invest m). I hate t.o rush with such imporlant matt.er
              but it will be very grateful if you can fax me your revised version with your approval as S00~ as
              possible to Keiko's private fax :in Japan.




                                                                                                                               GOVERNMENT
                                                                                                                                 EXHIBIT
                                                                                                                                     25
                                                                                                                             2:15-CR-00198-GMN
                          Case
                           Case2:15-cr-00198-GMN-NJK
                                2:15-cr-00198-GMN-NJK Document
                                                       Document395-1
                                                                396 Filed
                                                                     Filed08/13/20
                                                                           08/13/20 Page
                                                                                     Page46
                                                                                          43ofof126
                                                                                                 123
                                                                                                           MRf INTERNATIONAL




                                     To::




ruchard has also called to clarify how MRI is affiliated with the Four Seasons Medical Group. The answer is
simele, MRI has nothing to do with the Four Seasons Medical Group.
                                · 1w lQ ,:;altli:d fo clarify bow IYllU i'I .affili&t.ed ' the! aur Seasons Ji.'ledieal Groop,, £be. m;iswc i,S,
                          R icl!i
                          simpl MIU has n01l!iq 1:0 do vdlh th -oi.- SaisallS. ~[ca~ JroUp.


Please do not use the Four Seasons Medical Group identity in any of our disclosure materials in Japan because it
is a ·violation of both State and Federal health car~ laws for a non physician to own shares in a Medical Group
Practice.
                          L!l II violation ofl,oth S1Bte- aoo f,e.Ji,ni bwlm. ~ laws for a DQlli pti SjC.ifal   ~n sJmca in a Medical Groop
                          Pra.eticc.

                          ~ cOIJtng wJtb .MRI MolDca1 Manap                ~   roup .ilil .twin wia st·bw1tmn tor MKl   gruvi,· f'lli oore busmcss of
                          ~cl~                                                                                                                            GOVERNMENT
                                                                                                                                                            EXHIBIT
                          1.-ki         :it illlY   m ~ a g and I lC!!i: ~W               ~ }'(XI     mApril                                                   26
                          .ThMk)'tlU,
                                                                                                                                                        2:15-CR-00198-GMN
                            Case
                              Case
                           MEMO    TO:    unp and hlll Sullki
                                    2:15-cr-00198-GMN-NJK
                                     2:15-cr-00198-GMN-NJK                                    Document
                                                                                               Document395-1
                                                                                                        396 Filed
                                                                                                             Filed08/13/20
                                                                                                                   08/13/20 Page
                                                                                                                             Page47
                                                                                                                                  44ofof126
                                                                                                                                         123
                           FROM:         Cf,.D
                           m:.'F:        StatuY Report
                           D Tl! :       AJ1ril lO, 2012

                           Dear Jultli & Pli!Jl:

                            Thank yoo fur k_e,e      ·ng me       ~ d o:f the situ:ilti n wi           our- i n ~

                            ln 'Ibis p~icul.M C8$e, i,t ts difficwrl 10 p-redict when 1he St11te •ill ~lci. an in de_pi:h exmnlli.,a ion of all escrow
                            t:-UI UfH~llllo.!I.


                            Th.is
                            The last [J11-d.cph     wi:. ~e.tion oewr,cd upptoxim-e.i:ely Ii                    ye.m ago mI i:. diffc,;mi

                                                           odi OIS, the, following !ituation has occurred over the imt hrcc :


Fifth, the fund raising mu.~t continue to cover all liquidations to a11ow MRI to focus on ayments for all interest
Qa ments regardless of the due date.

Liquidations will be paid from new funds raised in Select A.
                             s«(lrul, ~ t c ~ any               disclosure do;:1,1nwm or do any ll.DMuncr.me~~~!.:......
                                                 ,.. _n,· ..wJ11 .. _ ClO.l!l.fined to OD '<' iluf."i.dwll iffi'.egtorS . 3rt have can d 01!11" oil.foe.
                             Tl.UJ
                                 • d, ,1J!lY C'XpWlllil,1011 .w II"                       ,


                             Fourtb. l will provide e. genme ex.P ~°:1 fuir ad~ .,Jm, but only 11,ft-,....- the .                \lillo:r   i~   W.   ,,,.,i "'"'tilP.t'I
                             e.pOlt>gy ie :sea to the ln:wstor on an mffi •i<!ulJ] bui:s..
                             Fifi: • the fi.md rai.s:ing tnllii! eontirui.c      .;over I liqu.ida1i[ltlS to allow 100 to oous on~•men1S :b~ eH ime-rt\Sl
                             :plymc:ntsrcgard.1. ss o:f1he dnedete,

                              Liqwdafons 'Will be paid (tom IT.CW f1)tuh raised .               s~ ect A.
                              ,~,
                               weare             ~          •
                                                                       '°
                                       till wuri II" rn.o:nev due cutrm.cy . ·bans.a:: issues aoo f:he58 ftmilil. CO'll.ld ~e beell
                                                                                    ~
                                                                                                                                                          llI'i'Cst.c:d   ln
                              l'hmm.a.c:y claim at an 0•1cmgc rote f return oflSO

                              We have Jom so many opporrunities t,o r-1l!I'llhM,e claims ftom Tmmf Pl}ft.J'lrw:ics.                                                                      GOVERNMENT
                              The most i1riportant tbing at t:hl~ li:me . tecp .;II interest payrrw:n1s c,~ru .m(} rcdl.!I.Oe thJ a.nmur.t of calls kl                         Q"lU'
                                                                                                                                                                                            EXHIBIT
                               office.                                                                                                                                                       131
                                                                                                                                                                                       2: 15-CR-00198-GMN
                               1wiJI tm.ruile ihis mat1.er wl111i E:scrow.
                                  Case
                                   Case2:15-cr-00198-GMN-NJK
                                        2:15-cr-00198-GMN-NJK Document
                                                               Document395-1
                                                                        396 Filed
                                                                             Filed08/13/20
                                                                                   08/13/20 Page
                                                                                             Page48
                                                                                                  45ofof126
                                                                                                         123
                                                      • I Su




                                            crro~
                                              B   0

                                                                                   aa   111   lot I oompli


                                                                                                               .   . .

    Third, I am projecting that Japan should be able to raise at least $1,000~000 per day to pay future liquidations on
schedule.•




                         [·   c




                                                                                                                           GOVERNMENT
                                                                                                                             EXHIBIT
                                                                                                                               136
                                                                                                                         2:15-CR-00198-GMN
                               Case
                          MO TO~Case2:15-cr-00198-GMN-NJK
                                     2:15-cr-00198-GMN-NJK Document
                                                            Document395-1
                                                                     396 Filed
                                                                          Filed08/13/20
                                                                                08/13/20 Page
                                                                                          Page49
                                                                                               46ofof126
                                                                                                      123
                       ROM~
                      REJ':
                      DA.TE:



                      111° s ~s, to in fo }'OU, t [ .balie sigJiro ,an eg:n-.anent '"°- Bsero and the: St-me ~illlm:3:li thm,oonfums.      ·
                      writia8- that me aiudi ts co Jet.ed and as agree ~~ hall pan·

                                                           ~s 1hc folio ·a -

We will need to replenish the funds in escrow through our fund raising in Japan to keep the liquidations and
interest current, as we ramp up our revenue base within our phannacy division.




  I am projeqting that our raising in Japan is the fastest way to reserve sufficient liqu~dity to pay for liquidations
  and interest on a thnely basis.


                                                                                y ro reserve ruffidem . J·q ~dJ ty to J'S)'   liqu:i ·   ·ml!!



                                 u fo r yours:
                                                                                                                                                   GOVERNMENT
                      im:ereJy                                                                                                                       EXHIBIT
                                                                                                                                                       146
                                                                                                                                                 2:15-CR-00198-GMN
                             Case
                              Case2:15-cr-00198-GMN-NJK
                                   2:15-cr-00198-GMN-NJKCONf1
                                                         Document
                                                          Document395-1
                                                                   396 Filed
                                                              DENIIAL   Filed08/13/20
                                                                              08/13/20 Page
                                                                                        Page50
                                                                                             47ofof126
                                                                                                    123


                     MFMn TO            ~ .1
                     FRO ~              CEO
                     R ·:               Im ,Mtpaw:i'u:ll''di::!
                     DATE:              All:QUS-t   1   2D12

                     Dear .Pa.u _


However twill need your help in raising funds to pay for aU liquidations as soon as possible~
         1



                     Thfs Is m'{ curre:n status:

                     I have used     nds recei\led from

 I .would like to concentrate on paying all of the de@/ed interest payments and Japan expenses. ·

 I need your help to focus on raising funds to a for all delayed fjquidation ~ ayments.

 With your help on liquidationsi we should be able to bring everythin current by the end of August.
                     Th fs pla~ wt 11 able · to ~fart          e official   Ra       rn.a   · n!ia ,p ograms o Sept. 9 wl!h _,. ea n sl e.

                     T h nk ya1.1 end I lo,o\ to    a«I to seeing yoo       at   the nigt tour.


                                                                                                                                               GOVERNMENT
                                                                                                                                                 EXHIBIT
                                                                                                                                                   162
                                                                                                                                             2:15-CR-00198-GMN
                            Case
                             Case2:15-cr-00198-GMN-NJK   COl'\~IDENU
                                  2:15-cr-00198-GMN-NJK Document  396 LFiled
                                                         Document395-1  Filed08/13/20
                                                                              08/13/20 Page
                                                                                        Page51
                                                                                             48ofof126
                                                                                                    123


                          t.fEMU"lLU:                    Ju.-nzo and !Y:11illl
                          .FROM:                         CEO
                          REF:                            n1tmt ~nd liquid.atiom1
                          OAT:th                         Au ust l, 2'012

                          Dear Ju

                            Jl   Qi   the o.tt.,




                          R ·Kt 1 my me.mo Co                  w· Ling

Of course, as we receive new money from Select A, Japan Stimulus, or MRI1s clients, this should contribute to
resolving the delayed payments much faster and reduce the risk of complaints as the fund stabilizes with no
delayed payments and start rebuilding our reserves of cash for at least $10,000,000.
                          Re~ard.in~ intert. l:
                          Thie plan w~ll aJoo Bllow. 11 gteMet                   1=1omuuty :to pay b0-111. inCc-r   and     · uniz.lil liquids.ti ru, till! .rt lb,;; :ffllfi~
                          time..

                            f o• w:se, as v.'t: recd. . 11ew m . ftom -.       A. ! ~ Sti.mulw. Ot' L -m.r~ clfon: 'tlus. :bo-uld mri    to
                          resoMng e ~a.ry,ed p yea ml.' n 1,1cb wtcumd. roo: ·· dte- ·sk: of comp,h1itrts as t1l nmd Ll bill2.esi ,   no
                          de ycd p 1ments :md $Ulrl rtl)uildin 01.!( u::servi:::s of ititlsh £0 at !<:ast: fUO. . .{l(li(il,
                          Too Tdc:-OOiif,erc1:"Jcinl!: we.at .et}', . ni &ru1. rt · s gref!i TO              o all of you L J p~• •·

                          Th;;,nk yolli fut pa •i::ncc           •    i     a.tter and look to-r··       to se~ing aiil of Yffill 3 ~ n-cxr invest-or mur.                         GOVERNMENT
                                                                                                                                                                                     EXHIBIT
                          Sim:.(:rdy,
                                                                                                                                                                                       163
                                                                                                                                                                                 2: 15-CR-00198-GMN
                           B:h1,-iu. f\1ji11;;;    11.

                           CEO
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page52
                                                                49ofof126
                                                                       123
                                                                Case
                                                                 Case2:15-cr-00198-GMN-NJK
                                                                      2:15-cr-00198-GMN-NJK Document
                                                                                             Document395-1
                                                                                                      396 Filed
                                                                                                           Filed08/13/20
                                                                                                                 08/13/20 Page
                                                                                                                           Page53
                                                                                                                                50ofof126
                                                                                                                                       123
                                                  Wildfire Detailing
      Wihifi"" Dai.Ill~
      SS37 Onll:U$ Qwk St.
      111. Les V~. NV 39031
      (702)3~-m
      will f f i r e d e t a l l l ~




                      Ftt;;Cwing Co.. X
                      1880 E. Denttliln Rd.
                                                                                            Due on receipt                   03/07/2013 .
                      La!lVe,aas, NV 89Hl9




                                  02/18/2013 BUGATTI; TIRES, FLUIDS> FUEL~ RUN, WIPE DOWN.
                                   02/19/2013 MCCLAREN· DETAIL
      02/l8,121)l:l, RBSB'f WA    02/20/2013 ESCALADE; WASH
      1)2{1UlOU QUA
      0:21181201:l      ATJ1;     02/20/2013 BEN'ILEY· WASH
      0'21191201l t.lCCI.AREM;'lnlnTll""- - - - - - - - - - " - - - - - - - - - . - - -~1'ilr"T"'P""'- - - - - - - - -"""'
      02/20/21)l3 BScALADE; WASH                                                                   4:S.00
      OWOIZOl3 B!BN11l.EY'; WASH                                                                   4S.OO
      02/.2012013 S-TRADAIB;. POLISH CA!RB(»4 f1BER.
      omtl/2013 001HR.OUOH TAX BOXES FORMR. FOJINAGA. 2 mtS
      ll'2f.21/2013 GT; DBJ"AlL
      0212l/MlJ C4)UII Wfill".l:!; 11.lRES, fl.UWS, FUE:L, Rim WASH
                                                                                                                                                   WELLS FARGO BANK
      0:2J22/20lJ C4500 R!!D; TIR.BS, FUJIDS, fiUBL;, RUN                                   FACTORING COMPANY X 111, INC.                    530 S. LAS VEGAS BLVD., STE. 210
      02/22®13      CiRSB nA.II,E.R GNERATOR.                                                       OPERATING ACCOUNT                              LAS VEGAS, NV 89101               006648
      02/22l2013   a . ; CHAllGB BA1'TER]BS AND RUN IJl!3,llllRATOR.                                1800 E. DESERT INN RD.                            94-7074/3212
                                                                                                     LAS VEGAS, NV 89169



                                                                                 PAYTOTHE     Wildfire Detailing
                                                                                 ORDER OF                                                             3/15/2013                 ***$*****3,650.00

                                                                                         *THREE THOUSAND SIX HUNDRED FIFTY AND XX/ 100                                                     DOLLAR


  GOVERNMENT
                                                                                            Wildfire Detailing
     EXHIB IT
                                                                                            5537 Cypress Creek St.
      403                                                                                   North Las Vegas, NV 89031
2:15-CR-00198-GMN
                                                                                 MEMO
           Case
            Case2:15-cr-00198-GMN-NJK
                 2:15-cr-00198-GMN-NJK Document
                                        Document395-1
                                                 396 Filed
                                                      Filed08/13/20
                                                            08/13/20 Page
                                                                      Page54
                                                                           51ofof126
                                                                                  123




                                      4 /26/12 Activity



                 WITHDRAWAL                                          DE POSIT

                                               $393,399'
Hide i
Hasegaw
                                                                                Acct. # XX9471
 cct # .                                                                        Beg1_ Acct. Balance: $111,937


                                               :f he _
                                           Inv.es t

                                                      --
                                                      Ii

                                                           $96,721
                                                                                Sterling Escrow Trustee for MRI
                                                                                Seiries 2012 Class A Account
                                                                                Acct. # XX9430
                                                                                Beg. Acct Balance:: $50,472




                                    $35,000
               Case
                Case2:15-cr-00198-GMN-NJK
                     2:15-cr-00198-GMN-NJK Document
                                            Document395-1
                                                     396 Filed
                                                          Filed08/13/20
                                                                08/13/20 Page
                                                                          Page55
                                                                               52ofof126
                                                                                      123




                                                                        Andrea Fujinaga                     $203000
The Fact:orin,g Co,. X UI                                               !Kevin Fujinag.a                     $2.000
                                                                        Hawaiit Mgt A]li.ance Association     $909
                                                             Case
                                                              Case2:15-cr-00198-GMN-NJK
                                                                   2:15-cr-00198-GMN-NJK Document
                                                                                          Document395-1
                                                                                                   396 Filed
                                                                                                        Filed08/13/20
                                                                                                              08/13/20 Page
                                                                                                                        Page56
                                                                                                                             53ofof126
                                                                                                                                    123
                                                                                                                                                                   GOVERNMENT
 MEMOTO!                     Jo n:ro and P.a • I S:,u, ki                                                                                                            EXHIBIT
 FR0.."1:                    CiO                                                      MEMO TO:           Junzo and Paul Suzuki                                            136
 K.lt :                      Shim:! RqKH.'t                                                                                                                      2:15-CR-00198-GMN
DI :                         Aprill41.:z ll
                                                                                      FROM:              CEO
                                                                                      REF:               Status Report
                                                                                      DATE:              April 24, 2012
          ORR.I-CTIVE ACTJO°tL

                                        B




                                            Third, I am projecting that Japan should be able to raise at least $1,000~000 per day to pay future liquidations on
                                       schedule.•




                                                                                                   4 126/12 A .c tiV'i.t y



                                                                                WITHDRAWAl                                       DEPOSIT
Th 1k     LIii   .tml Ll!lt t! ruu ,

                                                                    $367.,242
                                                                                                                                           Sterli111g1Escmw Trus1ee for MRI
                                                                                                                                           Series 2012 Se.le-ct A Accolllnt
                                                                                                                                           Acct# XX9471
                                                            Aa:i ..,_"                                                                     Beg . Acct. Ba[ance: $11,937
                           Case
                            Case2:15-cr-00198-GMN-NJK
                                 2:15-cr-00198-GMN-NJK Document
                                                        Document395-1
                                                                 396 Filed
                                                                      Filed08/13/20
                                                                            08/13/20 Page
                                                                                      Page57
                                                                                           54ofof126
                                                                                                  123




                                                       7 1-5 /12 Activity



        ............____. $200,000   WITHDRAWAL                                    D EPOSIT

        ----- $200.,000                                      $2,51H,256



. r.c       oi:.L
                                                                                                     Case
                                                                                                      Case2:15-cr-00198-GMN-NJK
                                                                                                           2:15-cr-00198-GMN-NJK Document
                                                                                                                                  Document395-1
                                                                                                                                           396 Filed
                                                                                                                                                Filed08/13/20
                                                                                                                                                      08/13/20 Page
                                                                                                                                                                Page58
                                                                                                                                                                     55ofof126
                                                                                                                                                                            123




                                                                                                                          715 /12 Disburs.e ments
                                                                                                                              1




                                                                                                                                                               Olympus Construction               $5•anoo
CS,A Service Center                                                                                            $120,000
                                                                                                                                  $118 627                     Chubb Group of insurance Co.       $19·,B20
  •
      '       '•:
              I        _·,
                                 •
                                     - I'-.       •
                                                          I         1               • I\   , l I';,--,'.   I


                                                                                                                                                          I    Isabel Castillo Gardening Services $1s.,11      I
                                                                                                                                                               Hacienda La Cumbre,                 $8a5,1Q
      . ...       ~-                 ,- ;             .i        !

                   - -.. -
                             •                -                         :       I
                                                                                           --
                                                      -       - .           -          -
                                                                                                                                                               Kapoa'ula Ranch                     $51705
                                                                                                                                                               Las Vegas Vall'ey Water District    $31406
                                                                                                                                                               C-0'Ieman Airpark Phase 1           $2;217
                                                                                                                                                               Tournament Play.ers Club            $11075
                                                                                                                                                               Tournament Hill Comm. Assn              $:985
                                                                                                                                                               Other                               $8;189
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page59
                                                                56ofof126
                                                                       123
                            Case
                             EMOTO:    umo aod Palll Suuki
                             Case2:15-cr-00198-GMN-NJK
                                  2:15-cr-00198-GMN-NJK                                  Document
                                                                                          Document395-1
                                                                                                   396 Filed
                                                                                                        Filed08/13/20
                                                                                                              08/13/20 Page
                                                                                                                        Page60
                                                                                                                             57ofof126
                                                                                                                                    123
                           FROM:      Ct'.D
                           REF:       Statu1 Repflri
                           DTE:       A:prll 10, 20l2

                           Dear lfo    'l.   & P rJ.1:

                           Thank you for kee ·ng me            pl'lll5ed of 1tu: si:tuflti n with oUt lnve:s.tor:l'.

                           111 this p1;11:1icul.nr ~ tt is di fficulrl IO piedict whe.1.1. 1he Stu.te    ill co:n,dil1ct an in deptlil cxmnlna~ion of ell escrow




Dear Junzo & Paul:

Thank you for keeping me appraised of the situation with our investors~

In this 2articular case, it is difficult to predict when the State will co·nduct an in depth examination of all escrow
         .
companies .

This examination is routine and MRI is not being targeted by the State.
                            p· , the fl.Ind raising mwit ootl.litmc          cover       liq uda'lions to allow MR.I .o focus onps:ymcnts :'o~ all imere,st
                            pa,ymca.lS regardless of 1h.c due d11,tt:,

                            UquidlitioM -will be paid f.t,mn r.ew fund~ rahed · S.: cct A.
                            We are till wuring: money due           '° cu:r'rm.cy     . -hansc i~\JCS aoo ihese fl.mils (:O'IJ.ld. hl!'L'it; beell ln'i'CSI.Cd.ln
                            fhmrn,aey clllims at an iwcre.gc rote of rctum of:l:50 '¼..

                             We hllVe Jost 50 mJIJlY oppartlllnities t•o p ~ .i:lahru from Tm!O)' Mwinadcs.
                                                                                                                                                                                GOVERNMENT
                                      .     . bin ,+ t.hl t'=·~ . tc=illl inu:rest n,Oi<1[Jlt-R1s C l ~ .mdrcdl!l.OC-th am.our.t ofcwls to                          :)'ILi'
                             The most important t g ...,, i ~       .....          -~                                                                                             EXHIBIT
                             office,                                                                                                                                                131
                             1v.ill hruldla        • m2.1.1.erwlth Escrow.                                                                                                    2:15-CR-00198-GMN
                              MBM.02:15-cr-00198-GMN-NJK
                             Case
                              Case     TO:   JIUllro aocll Paul S1m1ltl
                                       2:15-cr-00198-GMN-NJK            Document
                                                                         Document395-1
                                                                                  396 Filed
                                                                                       Filed08/13/20
                                                                                             08/13/20 Page
                                                                                                       Page61
                                                                                                            58ofof126
                                                                                                                   123
                               i:;tOM:       CEO
                              REF;                   S:La l • sl&p1,11't
                              DATE:                  ,tpnl 24 .2012                                                              IAL

                              J ~t "' IJ(J(e tt> Jet,,w MO'W lm1l .I 1IJIP[CCi   81l1 off! · . llJlPvrt f:f()!:}1 .11U cl' .)'TJU •   ,: fa])W] office.

                              "l ti~ fJllowb1,5 is MRL"3 Pllru ro rc:tum fo a. ivul!ine,i:m;vmcnt ~ct-Jedllle ror intm:5t a d llquldRdoo


                                                                                                I       C         {,,      '   r,_l}, /~., l -· "T -.                                      '
    First, let me reconfirm to that this still a routine audit but explnded because of vari,
matters that the State may consider to be very ini ortant,

    As stated, this is both a financial audit as well as a document compliance audit on MRI's business of purchasing
 fARS within tfie U.S.                    M~f(s. ~J~ j._q         ~;f:t D~1~~(1·~.lBA~ ~                    f 1:~Dl
     The following is a list of items that the State is exan1 ining:
                                  •   Compli11J1~ with an ortbc tums a             coooitions ot'tlie Esuow agrcom"'1t


                                                                                                                                                                               irf,. ~
                                 •    J\n11.lyzfl1 a rar11iorn . mli)lin;e; ,;>f ur,inimmi of 500,.000 pflli L 11' ihn.t MRI l
                                      ll'lve-    , {2.1)(17, ~00 , iow 20 o B!ld 20 11) 10 COfltl1T11 l!t 1• L R~tioi;.                                                        ir f,,Jh~



                                 •    A. r-evi~ oU.iRI~ Jum:ot BJJd ful!in polle es '100                 _ ~~ to n:dooc. MR.l's el:fl'Mlli'e- Co Cur.en~)' E:tehange. clllat
                                      ere &tiD ~cJ.ogin& S:80 lo -~ I .

                                 •    Tho io.1aJ amc11ot afime:rm, 11 ll ' d:11j         Bod ~d1aJ1g,e l...oo.<le. r Id for !110        w:three ye.vs.. s.c.e F.:,;:hibit A.

                                                                                                                                                                                                 GOVERNMENT
                                 •    FLmd Bala.no• es of :20H:                        :, i,266,70i5,J 17                                                                                          EXHIBIT
                                 •    Tct . MARS llal11m:c a.. of20 I J:               $I , 76,.S60,9'21-                                                                                            136
                                 •    Pcriod-~d eq11ity to pcriod-_et11:l 1e.          10B,70¾                                                                                                 2:15-CR-00198-GMN
                       -M Case
                           Case
                           TO: 2:15-cr-00198-GMN-NJK
                                2:15-cr-00198-GMN-NJK Document
                                                       Document395-1
                                                                396 Filed
                                                                     Filed08/13/20
                                                                           08/13/20 Page
                                                                                     Page62
                                                                                          59ofof126
                                                                                                 123
                      JWM~
                     R'.EJ·
                     D~TR~



                     TbiB ~s, to in fonn }'OU t [ have sigrkd m egrcrnm'lt wnb. f,l;li°'ffl'lw end the:
                     writing that the: Au.di 1-s e-0 . Jeted aa.d as :ag«e wjth all ])fil1-


This is   to in form you that I have signed an agreement with Escrow and the State examiners that confinns, in
writing, that the audit is completed and as agreed with all arties.

The only remaining issue for MRI is the following:

Escrow had a ~alance of approximately $31,000,000 that was being held as a reserve for currency exchange.

The $30,000,000 will be taken fro1n this fund leaving a balance of$1,000,000 as of the date of the agreement
with escrow and the State.      -
                                       ··   "rirtb some of our clici" I '~.om to tmaiaa.tc '
                                              0 .
                    I m:n pro.cctin:g
                         interest: o•. a nmely b


                                                                                                            GOVERNMENT
                                                                                                              EXH IBIT
                                                                                                                 146
                                                                                                          2:15-CR-00198-GMN
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page63
                                                                60ofof126
                                                                       123
                         Case
                          Case2:15-cr-00198-GMN-NJK
                               2:15-cr-00198-GMN-NJK Document
                                                      Document395-1
                                                               396 Filed
                                                                    Filed08/13/20
                                                                          08/13/20 Page
                                                                                    Page64
                                                                                         61ofof126
                                                                                                123




                                          PW'Suant l-0 the Otdm Date:t :Mim:b 6, 2013, mul Maroh B, 2013, issued by lilc Secur11ies


       In response to Inquiry # 2, there was no formal state post audit of the various :tv1RI Se1ies
Trust Accounts. Rather, tl1is internal assess1nent, performed at the request of IvIRI and in
                                        Ill response to lnquiry ff. l, he Qll.l:JSC: of the ~lay stwns iivm the pps: of time ~ c thl!I
                               ·matun'ty of investment and the BCina!1 ca!l~on of the MAR'S re,ee(vabtes. B«aµs,i: of the
                               extreme.I}' :strong }lert of the rcccat )'ear-$., MRI mi.sc1loullted 1he .uno'Wli of ll".lm ~red to pay
                               baclc the lnvesfiors, mil.k111S rl dirffi.cull to pay hack the invffl:OU In a timc.l;r ml!mner, TbM, the
                               vo!a.tilc market e&ndilioas, inc[u:ding the tmfu1resiee11 stre.ng1h of the yen as 'Well u 11w gap of
                               time ielatcdl kl the EWtual collection of MARS recelv.ables; both were the ma.in factors that
                               rcsul~ ia the''De ~-"


                                                  set forth above, there                                                    Vlas no       formal State auditJ
                                                                                  to

                               Rupamdd11 gu itt #.2,;
                                   Jn response to Inquiry -/t 2, thm was no formal state post audn ofth& 'Y11rious MRI Series
                               ~ t A~~- Rst~cr, thi!i: in~mal wessmem, performed It the r~l!!I: of M'.R tcd b,



 As mentioned above, there were no S ate auditors involved
                                         Ar. a result of tm:s ~eo.t. die United States hoadciumer.s of MRI d.etenninccl that tn
                               .p,;;l!l~mvcthe contim1.ed integrity rd the funds and to protect mves1nr~ a.gs.inst wlatilc         ot
                               axcbangc ml!S, a resecve fimd ot thirty (30} milli::iD dollars wol:lld be C$'1ablishcd in order to
                                                                                                                                                        GOVERNMENT
                               em.sure continuccl l:quidiity a.od paymtnii 1o investors pendlng collection .and d.isbur~nt: of the                        EXHIBIT
                               MARS, proc:e:e:ds irn a Cimcily f.att~ion, MRl'S: dccts~on lo esl!lblim thi:sJ res:rvri, as ~ll M bhis
                               in,wn.cial andct, has contributed m the- '"D~t~y." MIU ls executing its post-asses.smcnt plan to                              199
                                                                                                                                                      2 : 15-CR-00198-GMN
                               finalize the ~om: s fficle111 to meet tbe post--ass.essmcmt m9= it !has d~ emiined wm
                               maJ!ilte.tn me LategJ'Lt.y ortlle nmils an.cl pro~ct:5 i~ mves'lors.
                        Case
                         Case2:15-cr-00198-GMN-NJK
                                  2:15-cr-00198-GMN-NJK Document           Document395-1       396 Filed
                                                                                                      Filed08/13/20
                                                                                                            08/13/20 Page
                                                                                                                      Page65
                                                                                                                           62ofof126
                                                                                                                                  123
                                       :Eu.G11art w 1itb Otdcd Dirtcd. M°11:'i;:l!i 1~ :2.013, mo March 1~ 1-013,   by 1m
                           ~i;url~ !ll ~ . SllM!el'l®eJ ~skl_rt . ,m ci;. M 'fll~l mi ~ ~ I
                           Jl:l.:hib.if ~ th ., MPJ Ill . , _• n~r. ~ by ud ui                      ' .r. ~ ~Im.
                           En'iliD. Y. ~ p,-:t1(!:i fa fflo ~ ••~ ~_n,quizy mid COO'limJ:sfo :!!.lg,JJkmi:r•.rn~ I:rlm'
                            ~lij'lfC!I e s ~




                                      kl II\ ~llDlmtd ~rxrn ·m 1bK:1 hqoi:r1. Mia lJ11.51 ~ d b.ilakfi.11.e' r,coom3 6'om.
                            20r,:;i.1;013 far !ta 01w It.cl s~  · -~oh, 111d hti~ ]fflldJ:lmi l~bq ~ ht th,
                            ~ ~ i a . : d1:1f(d~ ki~~ij' ~ . iu. imll s ~ bf1ti L&kttJ, Mldltfo.n:al.



       In ,:~pOltBe to Inquiry (2)(1], tl1ere was no fotmal state post auoitJ as previtlusly
responded to by lv.lRL W.ith respevt fo the rationale p:rovidc-d to the Invemors, th.e :tes:ponse could
have bem worded diffctently and was a ri~ ettabJe mistake and a poor ohoioe of words 1n
Bngliah as ~onveyed to the Tokyo Office by in~ United. States headquarters. When 1he Delay
                             Jbapl)Jae 1n,fniP1nWkJ
                                     .A3 ~ RI                       · tQ Gt.i -·!f,fuJ. WU w ~~:Crom 2~l'3
                             for h; -CL~ .mrl s . :t l'mtt Aoc0llnt9J · ::u1 hn pm&ii:id mo l'!l&ltv,;, ro it:!!e: l.oc.i'.b.Ql.
                              .         fl,!I wcli as otbr ;lCOCl1I  · :MRI~            -~ oo llti l1;1foomathx1 13 Rqil~d by Ii.ca ,
                             M.iitbftyi,mr:I . !, s;BGC aod \\' prodticofltla l::INKJ'l:~lllll it ib ,i:ootl Nd l:!J be ~!:,,.Cd.,

                             1ts;ffl(l11 ·   TolAAutn   mm

                                      .Aa .· . - ple»twa:1 l'e~il! ~o 1hb 1:n~. MM bai: iFr:N'tuCedi ~ m e , rde1Rtll ·S:                 GOVERNMENT
                             fl:Le, ~!(Ku of 6u!, ~ AcuoYIIf3 !L'S wi,l .n;; .ddkil wcrdl)~~ Clilllfoifia ctt:flb .c                        EXHIBIT
                             1111~~ locM:ox ~ ,                                                                                               289
                                                                                                                                        2:15-CR-00198-GMN
                             RppcntJ.1.J'n•lmoilni.@1'31
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page66
                                                                63ofof126
                                                                       123
                                Case
                                 Case2:15-cr-00198-GMN-NJK
                                      2:15-cr-00198-GMN-NJK
                                                        MRI IDocument
                                                              Document
                                                             NfE         395-1
                                                                          396I C.Filed
                                                                 RNA TIO NAL,     Filed08/13/20
                                                                                        08/13/20 Page
                                                                                                  Page67
                                                                                                       64ofof126
                                                                                                              123
                                                                                                                                   TOTA
                                                           BILLI NG PERIOD                                   COlLECTION!::      COLLC:CTI ON!.
                                                           ANAHEJM SC 112004                                        4,846/908
                                                           ANAi-i El M N C 112005 • 'SEPT 2010                      SA50,014
                                                           ANAHEl M NSC 11OCT - 10 C 2010                             15,914        0, 12,836
                                                           ANAHEIM CEN R 13ACKLOG (WORKER'S COMP)                                 36,l0O,457

                                                           ONTARIO  C Ill 2004                                        944.752
                                                           ONTARIO ~C Ill 200S - SEPT 2010                         16,518~23S
. . - - - - - - - - - - - - - - - - - - - - -......UAL1Ju.ur......-,r.;.au~- - -.___ _ _ _ _ _""f '-0,423                         lia,183,410
                                                                                                                                  98,214,537
  LESS: REVENUE RECOGNIZED
                                                      2004                                          (98,,833)
                                                      2005                                             (113)
                                                      2006                                                   (5)                  :U,956,811
                                                                                                                                   3,897,683
                                                      2007                                             0                           4/~90,4~0
                                                      2008                                       (20,000)                          2,5< 5, 8

                                                      2009                                   (16,145,815)
                                                                                                                                [105,196,107)
 TOTAL INCOME 2010                                                                               72,157,766 /
                                                                                                                                      (98,833)
                                                                                                       oos                               ~11J.)
                                                                                                      2006                                 (S,)
                                                                                                      1007                                  0       GOVERNMENT
                                                                                                      20ml                           (2D,000~         EXHIBIT
                                                                                                      :mog                       ~ 16,145,815}          234
                                                                                                                                                  2:15-CR-00198-GMN
                                                          liOTAL INOOME 2010                                                      72:.157.766
                                                        Case
                                                         Case2:15-cr-00198-GMN-NJK
                                                              2:15-cr-00198-GMN-NJK Document
                                                                                     Document395-1
                                                                                              396 Filed
                                                                                                   Filed08/13/20
                                                                                                         08/13/20 Page
                                                                                                                   Page68
                                                                                                                        65ofof126
                                                                                                                               123
lft NJ-TICfi!L. 1110
D,aa,L~ ~ i ' Q,O




                                l'rflll                                       CIJIIULAlMa
o,-i-,~-
~ ~ l'llldum                              r,o;. ~           11,llSo.811
                                                             3$?7..6&
      l)u;s (10':I; Dismun1)                                 4p!i0,4JO
l;OY5tllll;MI l'llama:y(IIMI 1Ji1t.11w1(,                    2_Sl5,1
Ol'QllSuJi!lfYcerJ:et(0i1--Gdh!l@11)%}                      1.9,211,948
OlrtnBarli:G (l','(rta'ICanll.a ~                            ~~.m
 i'lhlilll U!$ ~ l\\'txl:Eo ~Ci ~l                          ~~
     Bad Dobtl! 1~                                         -ll,J17,125
Ola             .-u-Acffla!dW..                            ?!M821



0Pfflltlll ~ -
   t.1Jllfffi f,RJ1891l m:e
    S9ier)'&W«;,.,5
    F1),'cil 1ai,;
    Fed ~ T11.1;
    Al)>Ha

    ~
    ~•nt~-
    cmatm,a ""' , ~
    Oit!Klm f - g      6'!I,

    ElcrowfeM
    D.m&SU*Plm
    ,,._.,.,~
    [~91!"1111,
    Mmb an:1 Entlin.
    Mllhll"Q~
    11!1e!ffi ~
    SilM:,cCllllilrill.
    Offlll;~lee
    ~
    "°ll"lr-
    ~~ & IMW~ Malt
     scai,r,
     Ullllin
    Tl'!M!I &Con'-Jelffl
    !Ill!~                                                                                                                             GOVERNMENT
    Tran,;,ndi:n F......,1111                                                                                                            EXHIBIT
    Mallt. & anllt31al




                                                            ~--                                                                            234
                                                                                    1 ~.1tl
 N!1' INCOM! l'\llCIII OPERA110NS                   '
                                                    $                                 32,2a8.tlll                                    2:15-CR-00198-GMN
 EARNIIIGS BEFORE lAll                              •       !12,--        $           31,21&-
                                                                                      n,20l,oae
                                                    '                     $
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page69
                                                                66ofof126
                                                                       123
                              Case
                               Case2:15-cr-00198-GMN-NJK
                                    2:15-cr-00198-GMN-NJK Document
                                                           Document395-1
                                                                    396 Filed
                                                                         Filed08/13/20
                                                                               08/13/20 Page
                                                                                         Page70
                                                                                              67ofof126
                                                                                                     123




               ~rPeta;




Raven or no one will have access to MRI General Account, MRI Holding account, or any accounts that are
labeled ''Restricted and High Confidentiality'j             w




              Furth   ore, ,· fi ·   i                   . is w'tural ·m y .-lirff:...-.-.,
                  ~Lttt3to protect   _                    OE alj l   Dl' l1121J]l:Cll




                                                I!   -           •   ..
                                                ~•n m op1~ ·                        ll    nto

                                                                                                             GOVERNMENT
                                                                                                               EXHIBIT
                                                                                                                  73
                                                                                                           2: 15-CR-00198-GMN
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page71
                                                                68ofof126
                                                                       123




     a- en



  ' I~a :   iw: -
            i&'.   I




                       tax   turns   or   I   lanns                     s    e   nte- .

tile                                                  ve ue for the
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page72
                                                                69ofof126
                                                                       123
  l',lliMO 'fQ.                   Pawl Soz• t.i                           Case
                                                                           Case2:15-cr-00198-GMN-NJK
                                                                                2:15-cr-00198-GMN-NJK Document
                                                                                                       Document395-1
                                                                                                                396 Filed
                                                                                                                     Filed08/13/20
                                                                                                                           08/13/20 Page
                                                                                                                                     Page73
                                                                                                                                          70ofof126
                                                                                                                                                 123
 FROM;                            CEO
 RltF:                           -~ Ellueou1
 0 TE:                           J11111e 17,141n
                                                                                                 I.    Other Solutions.
 D :rPeul;

 ApP7oxirn11tely:JO-dy$hu 1 ~~ 11$ off c ~ uffuc sdtlcmc:nt                                      1.    Fund raising in Japan.
 and this agrcem::flL

       ~ .tiSCt:JslQd. 1hescttlcmcrrtrcq,.!I° ooMRl.tom.nm:rS3o.ooo.oooto                        2.    Sell a limited amount of medfoal treatment backlog claims so long as the loan to value ratio is maintained.
 lnc ramp ll P proJl!¢t&d ttrne pmoo v.'85: ammated a t ~ t:rom the
                                                                                                 3.    Provide additional financial suprort from major stockholder (CEO) on a temporary basis.

                                                                                                 4.    Provide additional reserves for Public Relations) internet, marketing and sales . .

                                                                                                 5.    Reduce the payment of daily interest by 15% initially and gradually increase the amount of interest pay to
                                                                                                       compounding interest.

                                                                                                 II.   Projected Financial Enhancement Programs.

                                                                                                 7.    Sell a limited amount of medical backlog claims:
5,       R~"'•" (I-,i"<Y"'""1t ef di>:ly in™-1 loy 15'.1<. f:,,tlti.lly ..,'Id
         ~omp01;m-dfoll, iiu1Crt-llt.
                                                                                                       Surgery Center # 1:                $5,500,000 non recourse

i.       Salls limitcd amount ofmcdil:al backlas cle.ims:                                              Surgery Century #2:                $2,500,000 non recourse
         Su~y C.:mter #l:                                       :15,500,000   0   l"OCO\I   C
                                                                                                 8.    Additional loans to MRI:           $2,000,000 by (CEO) Projected to be available at 1
         Surgery Ca1111r; #2:                                   $2,500,000 110:11 1'00      C.


S.       A.ddiciooal      ]OBJ:l9   to MRI:                     S2,000.00i'.H!:,- CEO. f'roj     9.    Convert interest pay to compoanding, initially at 15% of annual interest payments f<
;, .     Ca!lWrl imercin. pay to oompoundlng. initially 81 IS,% of aD.m1al •
                                                                                                       Reduction of cash payments for interest: (annua1ly): $10,800,000
         Reducrioo of ca;l'J pa:ymc.n.tB fu- i11ccn~,;t (a1muallyJ:
m.       R.... ..., .... Ei1l w.11.... 1t1,L1! r,   J!.HUJJO,                                    III. Revenue Enhancement Programs.
HJ. N"~"& ilb 25 pflann1rci!Cli icr ColNad'o.
                                                                                                 10. Negotiating with 25 pharmacies in Colorado.

                                                                                                 l L Estimated annual sales of:                                $75,000,-000
                                                                                                                                                                                                                GOVERNMENT
• ince.r-6l_y,
                                                                                                                                                                                                                  EXHIBIT

E win fujfoa,               CEO
                                                                                                                                                                                                                     151
                                                                                                                                                                                                              2:15-CR-00198-GMN
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page74
                                                                71ofof126
                                                                       123
              Case
               Case2:15-cr-00198-GMN-NJK
                    2:15-cr-00198-GMN-NJK Document
                                           Document395-1
                                                    396 Filed
                                                         Filed08/13/20
                                                               08/13/20 Page
                                                                         Page75
                                                                              72ofof126
                                                                                     123




                                                                 $107 013,. i69
               $5,18 415 696                                                               I
                •   '    J

                                                                              General
                                                                      $2S 464.525,
                                                                 ..__ _ ____, "~""u


 Investors



                    $606 72S,463




. . - - - - - , $161,1001000
    Ml
  Ho ding           $12 000,000
 Accounts
         Case
          Case2:15-cr-00198-GMN-NJK
               2:15-cr-00198-GMN-NJK Document
                                      Document395-1    g~
                                               396 Filed
                                                    Filed08/13/20     ~
                                                          08/13/20 Page
                                                                    Page76
                                                                         73ofof126
                                                                                123




                                                      $1 4 208 628
         $9' 360,639
          1

                                                                       $10,268 831


                                                      $1 349,707




                            MRI lnt'I AIR
                                                      $10,317,298
                            Purchasi'ng
Ge   I                       Account                                   $,6,861,662
                           Deposits $33,911 ,601
                          WJl:hdrawals $34,875,193     : '6,184,868

                                                                       $4 096 016


              $40,000
                                                                      $,2 217 844
                                                                        !   I
                     Case
                      Case2:15-cr-00198-GMN-NJK
                           2:15-cr-00198-GMN-NJK Document
                                                  Document395-1
                                                           396 Filed
                                                                Filed08/13/20
                                                                      08/13/20 Page
                                                                                Page77
                                                                                     74ofof126
                                                                                            123

                         . .. ~mbi:r 6 1 l2




                                                .   --                       -                -    -             -

                                             TOTAL~ 'INTEREST                                     OUTSTANDlrNG
                                                   P1\I0                 1
                                                                                                       BALANCE
                          .
,.,
                    2009            1
                                        i                                                                1 043,65.9,983 :
                                        i•


-     -   -~·       2010 .                               ~6, 987 394,}
                                                                 -                            -
                                                                                                         1 r 194,26~,9~4 ,
                ~
                    2011      -
                                    1


                                    '
                                                         12·'.8'92·.·,964
                                                         -
                                                             -       -           -   -
                                                                                     ~
                                                                                         --
                                                                                                         1,415,362111



                                                                                                                       GOVERNMENT
                                                                                                                         EXHIBIT
                                                                                                                           249
                      ·ru1.1: r.i                                                                                    2: 15-CR-00198-GMN
Coll   ·cl   ; 01 0 -0Case
                       Case
                        - 2-2:15-cr-00198-GMN-NJK
                             2:15-cr-00198-GMN-NJK
                              - 1                   Document
                                                     Document
                                               M I Purchased (la i 395-1
                                                                    396
                                                                    ~      Filed
                                                                            Filed08/13/20
                                                                                  08/13/20 Page
                                                                                            Page78
                                                                                                 75ofof126
                                                                                                        123
                                                                                                          ·UMMAR'(




                                                       2009                   2010                011
                               ~ACILIJY                                                       CO LLHl lON5

                       d i:I i ...                              0.()1)



                                                                                          C


                                                                                              7 849 889.36              1.32

         M d-   e ,th Phar      aceutic I Products


         E ·no/Anahcim/0 l rio/C m i lo                  , 6,9 &. 1

         one-5to P m                                             ,00          . ,o   1, 4.1      1,8    1   Ot9

         Hoy's Inc.                                             0.00                             S, 0,S72.07


                                                       1D,S66.Z80,DZ         1'1,849,f19.3      24,3 1,0113l
                                                                                                                       GOVERNMENT
         6'K of CcJl!cticns.                             633 976.80                                                      EXHIBIT
                                                                                                                           247
                                                                                                 J 167,230.84        2:15-CR-00198-GMN
                                                                         Case
                                                                          Case2:15-cr-00198-GMN-NJK
                                                                               2:15-cr-00198-GMN-NJK Document
                                                                                                      Document395-1
                                                                                                               396 Filed
                                                                                                                    Filed08/13/20
                                                                                                                          08/13/20 Page
                                                                                                                                    Page79
                                                                                                                                         76ofof126
                                                                                                                                                123

Irot   L REVEN U£                                                                                                                     ONE            OP PHARMACY                                                                                                                               CAS        POSTED THROUGH: 12·.31-11

                                              ]                            ~
                                                                                                                                                                              ONE    OP ?l-lAR"1.a.c:Y                                                                                         CAS POSTED li ROUG ' lJ-                -11
                     BATCH#                            BlWNG
                    PUBCHASEO            '             PERlOD                                                                                            COPAY
                                                   ~    - ·-              -        JILJ,JN.Ci
                                                                                  -~
                                                                                                       eUffl;l:IAU
                                                                                                          il6ll
                                                                                                         -- · -
                                                                                                                             GROii
                                                                                                                            AWAINT
                                                                                                                                                                          I
                                                                                                                                                                              EKPEC!ED
                                                                                                                                                                              REVENUI!!.
                                                                                                                                                                                                 e!.!!QJ!U.
                                                                                                                                                                                                   £BS
                                                                                                                                                                                                                m!!!         2011        TOTAL
                                                                                                                                                                                                            90LLECTI0"'5 COLLECTIOffS COlLECTIOttS
                                                                                                                                                                                                                                                                                                    II. OF
                                                                                                                                                                                                                                                                                                PllltCliASI!
                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                         iii~

                         1 4                           Jsn:.sary 20 :0             Jiln;,aJI)' 2010        01r.l.5!10         33706133                       •
                                                                                                                                                          20. 3e.04             318,,,6.22.211     2&11,ll&l.C 1                      ;i;-               ~.70•1-00           l30,3~.3l               11!'1.93,%          104_3d,
                                                                                  Felm.mry 2.010           0310.\'10          2!1.344-4.09                         •
                                                                                                                                                          Hl,99Z. .B           277,4.!1.6I         2:f;'f.,335.1 ~
                                                                                                                                                                                                                                     --
                                                                                                                                                                                                                            2o7,79-5JIO                  .2:, r.1 1.09       2511.,.516.09           1H.17t;I;           105.01'-
                         5- B                          eb     ry 201Cl               Ulll'dl 1-010         031'30/lD          307893.70                   18,6:22..81           2 1.270,81         21J,794.!iJ              277,38-4-78                  27,&.!l~            ~M.,219.05        ,_    111 4A¼             1    ,79%



               -      9 - 12
                      13 - 16
                      17 2
                                -
                                                         M.arc:h
                                                                    -0
                                                            Apn" 20 10
                                                            h(ny 2010
                                                                                      1'clrll 2(l 10
                                                                                       Mav:2010
                                                                                      Jilm:r2fJ10
                                                                                       J11ly 2010
                                                                                   August 2010
                                                                                                           CM,1211/lll
                                                                                                           OE!/'011,0 ~
                                                                                                           07/02/10
                                                                                                           01!31t1'10
                                                                                                                              2:947727'
                                                                                                                                      ro.1 35
                                                                                                                              211l,330 58
                                                                                                                             289.33533
                                                                                                                                                          13!1r6 M
                                                                                                                                                          1~       56
                                                                                                                                                           fl.,Sf• 41
                                                                                                                                                           &.111
                                                                                                                                                          10,BW_OO
                                                                                                                                                                   n
                                                                                                                                                                               .280,191.i.14
                                                                                                                                                                                Jo:J,189-.711
                                                                                                                                                                                28J.75e.11
                                                                                                                                                                               2!l0.2.1<1,B 1
                                                                                                                                                                                                   :16!,$<lU7
                                                                                                                                                                                                   341,J~ '11
                                                                                                                                                                                                   266,730.5 1
                                                                                                                                                                                                   200,..ui, n
                                                                                                                                                                                                                            266,5 71.05
                                                                                                                                                                                                                            l56.48Q fl?
                                                                                                                                                                                                                            2:77.;Ml2..!ll
                                                                                                                                                                                                                            2fl~.856 IIQ. 1
                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                         ,U,19_5
                                                                                                                                                                                                                                                         n,     9
                                                                                                                                                                                                                                                         1e .,ii"11
                                                                                                                                                                                                                                                         10,"97.08 r-
                                                                                                                                                                                                                                                                                  ,700,'4
                                                                                                                                                                                                                                                                             sn:,~.2e --
                                                                                                                                                                                                                                                                            j:93,8:2"1 114
                                                                                                                                                                                                                                                                            200,052,Pi'
                                                                                                                                                                                                                                                                                                     111,J,16%
                                                                                                                                                                                                                                                                                                     110.65%
                                                                                                                                                                                                                                                                                                     '1   • 08"/I,
                                                                                                                                                                                                                                                                                                     H • .1:1,I.
                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                         104.01"
                                                                                                                                                                                                                                                                                                                         101.48"-
                                                                                                                                                                                                                                                                                                                         101.51 11.

                                                                                                                - ..
                                                                                                           06'30/ 0          361:1,51428                                        3!57,!!60.2.5      32-4,861!1 ()"'.t        &53,,0SU ~~                  1D,014 /1          -372,0SQ,8<1             11.U,3%             tlM.~
                      2:2 26                                J\Jn~ 2010          Seph!mber 2010             ~'i'/10            29 1,29!H17                  8.407-19            252,,686.o&         227,59!; 29              2 11.t911./9'                52, ?03.1)3         2e3,Bi!0,11.!           115,95¾             104,35"
                                                                                   OCkiber :Z.010         i012!1/IO           297,67D..22.                11,700..1 1          285.,1170.11        267,373.13               218.986..81 1                13, 1C2.l!.S       UQ,083.72                1U .1!!1%                  •
                                                                                                                                                                                                                                                                                                                         102.1 1(
                      26 - 29                               J ly 2 10
                      so      ~                        AUgust 2010
                                                                                t40Yambor 2010
                                                                                Deoombc, 2010
                                                                                   Jenu~2M1
                                                                                                          1112.211""ii
                                                                                                          Otin4/11
                                                                                                          01131/11
                                                                                                                             2U,6 .\3~0
                                                                                                                             i132,100.10,
                                                                                                                             284 111,72
                                                                                                                                                          ,i.
                                                                                                                                                           8,1$9.90
                                                                                                                                                              69.84
                                                                                                                                                          13,6M,37
                                                                                                                                                                               274.115l.7G
                                                                                                                                                                               -419.i'-40 26
                                                                                                                                                                               210.-179.M
                                                                                                                                                                                                   14.7,377.:33
                                                                                                                                                                                                   377771.63
                                                                                                                                                                                                   2AJ,C1 4 1
                                                                                                                                                                                                                            1""·5.."1 ! 1 I
                                                                                                                                                                                                                             85, l 7
                                                                                                                                                                                                                                        0 00
                                                                                                                                                                                                                                                        1lY,3H 11
                                                                                                                                                                                                                                                       3!,11, ],!tj,8 1
                                                                                                                                                                                                                                                                             288.814.62
                                                                                                                                                                                                                                                                            •2:l.lM4. 111
                                                                                                                                                                                                                                                                            269. 15~1_20
                                                                                                                                                                                                                                                                                                     t1&.n%
                                                                                                                                                                                                                                                                                                     1 1Z.20%
                                                                                                                                                                                                                                                                                                     1111.51% 1
                                                                                                                                                                                                                                                                                                                         Ul-5.1°"
                                                                                                                                                                                                                                                                                                                         1110..98~
                                                                                                                                                                                                                                                                                                                           9<.5111,
                                                                                                                                                                                                                                                       1~
                      3 - 38                      Sepl               2010
               -      39- 42
                                                                _r

                                                       Oclober 201 0
                                                                                  Febru 2C i
                                                                                     "'latell:1011
                                                                                                          03/02111
                                                                                                          OJl3Q,'f1
                                                                                                                             308,481.411
                                                                                                                             29-t,3'!15..5!:i
                                                                                                                                                          11'.1,481.7
                                                                                                                                                           8,759<,.52
                                                                                                                                                                               29H9l56
                                                                                                                                                                               ZTS,e:36.03
                                                                                                                                                                                                   26B,19t29
                                                                                                                                                                                                   2411,072:M
                                                                                                                                                                                                                                       0.00
                                                                                                                                                                                                                                       ooo
                                                                                                                                                                                                                                                       2&\l!.302,6!>
                                                                                                                                                                                                                                                       2Sil.073.65
                                                                                                                                                                                                                                                                            294.30l.6S
                                                                                                                                                                                                                                                                            283.073..G!i
                                                                                                                                                                                                                                                                                                     101173%
                                                                                                                                                                                                                                                                                                     11411%
                                                                                                                                                                                                                                                                                                                          86.~l
                                                                                                                                                                                                                                                                                                                         1Cl'2.10lt.
                                                                                      Jipi2C-11                                                                                                                                        o •,o
                              -                   Nov t r 201 0 -                      Ma1 11
                                                                                      Jiaie1f:11
                                                                                                          oeta/11
                                                                                                          OIIJ03i'11
                                                                                                                             214.0,4.711
                                                                                                                             308,114.94
                                                                                                                                                           9,738.44
                                                                                                                                                          11,471.84
                                                                                                                                                                               264,ffl.M
                                                                                                                                                                               ~.64330
                                                                                                                                                                                                   237JI02.7D
                                                                                                                                                                                                   265, 789'                           0 .00
                                                                                                                                                                                                                                                       :.143 001 27
                                                                                                                                                                                                                                                        300,~.5?
                                                                                                                                                                                                                                                                            243,06127
                                                                                                                                                                                                                                                                            300.61'i3 57
                                                                                                                                                                                                                                                                                                     102.17%
                                                                                                                                                                                                                                                                                                     112.511%
                                                                                                                                                                                                                                                                                                                          !11.95W.
                                                                                                                                                                                                                                                                                                                         1C1.J4~
                                                                                                          OSl2!1111          21111) ..6i.64                8.854.?'8           281,614.ltlll       25~~SJ..:.'e
                                    --
                                                                                                                                                                          I                                                            0.00            27g,21&.~            27ll,US.88               110.1i1%             gg 17~
               ,-     47 - ?                          m 12010 • '~                     .1ui~~u                                                                                                                                                                                                                       -
                                                                                                          08-'0411 1         314,07[L67                   10.ln.19             300, 73.'4&         21~.30l'IJ.1,ij                     000              lOJ, 128_41         30J.12e .."11
                                                                                                                                                                                                                                                                                                -    110.111%             m2i
                      63 - 56                          Jrinu         201 1 I•       l'llQWl2¢11           OOl2W1 1           2.M.o;!II- 14                 ~,1!11l. \4         24!!,1!11!!3,00     221,278.71
               --                                                                                                                                                                                                                      0.00            2 14 ,723.22         214,723.22                9/ .04%             117..33~


               ---
                                    ~        i•                                 S.p!,llmhlr 2G11          MJ:27111           283,MIU7                      7,1300.llil         liliS,IM:l.44       :248,278,UI                         0.00            241030J0             ~0,030,10                 90-.88-'%
                      57 -6
                                    --                 e           .1?             Odaber2011             11/01111           31!>,'1'1D..M                10,l!(M_2,f          309,700.12          27&,73!,51          -·              o.w             297,721U8            297,728.111              106.81%
                                                                                                                                                                                                                                                                                                                          87.0 1'/f,
                                                                                                                                                                                                                                                                                                                          116.13%
                      61 -64                               Ma-eh ~ 1            Howmber2C11               1'~11              243,!,9.41                    7."l'll.1.90        236,$15..54         212.,32Hi8                          0..00           218,a257B            :1'18.025,16
                                     --                             -           December 2011             1213-0f11          2'2,522.1'16                                                          ,n.m·-ti'
                                                                                                                                                                                                                                                                                                     102.59%              92 .42%


                                                                          -
                                                                                                                                                           7,909.10            234,613.78
                     65-GB                                  A    12& 1                                                                                                                                                              -  0.00            11 1,~9-tS           111,:Mll.15               $2,7J%,             ·47.46%

                      69 - 73
                      7 -77
                                              -
                                                                ,. 011
                                                             urtE    ,oTT
                                                                     .
                                                                                                                          :'"'..11 .. '1'..HI. ~ ·
                                                                                                                                                     -   -7 a•n I{,           =---n
                                                                                                                                                                                    -
                                                                                                                                                                                                 11'.!41.IIH'!'.H      'I   A.._.Jl.l6..,_.11'       :2•o1•"U'U!lio:t     e:-.-•,..111,!IIII
                                                                                                                                                                                                                                                                                                     108.30%              IU3'1.


                      78-82         ,-
                                                                Iyio11
                     83 86                                 u~t 2011
               ~

                     a1   90                        p ember 2011                                                                                                                                                                                                                                                                              '
                     91 - 95                        o -•-•=- 2011
                                                                                                                                                                                                                                                                                                                                    GOVERNMENT
                     96-99                        November 2011                                                                                                                                                                                                                                                                       EXH IBIT
                     0    -   09                              ·1
                                                  Deoetnber2 _,._                                                                                                                                                                                                                                                                            252
                                                                                                                                                                                                                                                                                                                               2 :1 5-CR-00198-GMN
           Case
            Case2:15-cr-00198-GMN-NJK
                 2:15-cr-00198-GMN-NJK
                                    M IDocument
                                        Document395-1
                                                    396 Filed
                                                         Filed08/13/20
                                                               08/13/20 Page
                                                                         Page80
                                                                              77ofof126
                                                                                     123
    ; 01-01-0 - 2- - 1                 ?urchased (la i 5                                 UMMARY



                                          2009               2010                  011
                       ~ACJLIPf                                               CC LLErnONS

                                                   0.00                              0,




uood hephe rd I & 11


                                                                                                       1.32


                                  i lo     •     ,956. l    Sr 27,606.           4804 46.7


one-sm P m                                           .oa    .3,0 3,      17      1,Sl ,lClt9

Hoy' Inc.                                          o.oa     ~AJ.412-591.2 5      8,1 0,572 .07

                                         1D,566.280,QZ     17,849Al9.3          24.3 1,011.32

6'Mi af CoJl!ctions.                        6B 97&.80        ,010,993.]6         ~462,260.611       GOVERNMENT
                                                                                                      EXHIBIT
                                                                                                        247
                                                                                                  2:15-CR-00198-GMN
                                                              Case
                                                               Case2:15-cr-00198-GMN-NJK
                                                                    2:15-cr-00198-GMN-NJK Document
                                                                                           Document395-1
                                                                                                    396 Filed
                                                                                                         Filed08/13/20
                                                                                                               08/13/20 Page
                                                                                                                         Page81
                                                                                                                              78ofof126
                                                                                                                                     123



                                                                                                                              BUY SUMMARY

     BU\'I
                 . --                FACIUTY                                                                                                                                                            PURCHASE PRICE
    ~  - '!!!!

                                             _ ., _ ., _
                                                                     IIOF
                                                             ·---r a.-AIMS .           ,~-
                                                                                                n1ATERANGE
                                                                                                .
                                                                                                                 -   I•
                                                                                                                                 RETllU.
                                                                                                                                 TOTAl.    ·-               • ,i9
                                                                                                                                                                    ~OPAY ,t,.
                                                                                                                                                                    a 11,.;-wt, W,i   •   •   11
                                                                                                                                                                                                   E
                                                                                                                                                                                                   I                ·-
                                                                                                                                                                                                           1' OF EXPECTED
                                                                                                                                                                                                                                                   PUIKHASI:
                                                                                                                                                                                                                                                   - PRICE
                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                        T




     ·-                                                               ..                                 .                                     I                                                                                           '
                                                                                                                                                                                                                                               ~


                      ...._
                                ,.
           1 HOY'S HO.SPITAL PHARMACY                                   20e 10--01.-09 ,.. 10~1~9
                                                                                                                          i
                                                                                                                                 17,,145.87                           3,093.32
                                                                                                                                                                                                                                -                      13,209.A0
                                                                                                                                                                                                                                                                 ·-


    - ··
           1 HOY'S DRUG STORE
           -2 ffO\''S KOSPITAL PHARMACY
                                                                       673 10,01-09 .. U-31-09               ~
                                                                                                                                 45,221.49
                                                                                                                                           -       ~!!~ •
                                                                                                                                                                      ,8 ~8.43
                                                                                                                                                                         .-   ...,_
                                                                                                                                                                                          ·~                                                           34,435.08

                                                               I
                                                                      .... 498' 11-01-09 -11~30-09                               33,255,64                            2'29937                                                       94~ -              251.097.0l

                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                          ·r - r• - -
           2. ,KOV'S DRUG STORE
                                                                                                                          I


                           .                                           868 11--01-09 .. 11-30-09                                 65,175;16                            8,641.28                                                                         53,14;.ss_
                                                                                   I                                                                                                                                                94%
                                                                                                                          -·------·----····                                                                                 -
           3 HOY1s HOSPITALPHARMACY
                     ....   '


           3 HOY'S DRUG STORE
                                                 -
                                                                       973 12..01,..09 • 12'-81-()9
                                                                           12-01-09 -12-31-09
                                                                      1733 ..                                                    --
                                                                                                                                  74,824.JJS
                                                                                                                                123,l)69,QI
                                                                                                                                                                     5,2~16
                                                                                                                                                                    l9,,674..a.                                             ·-
                                                                                                                                                                                                                                                       65,357.25
                                                                                                                                                                                                                                                       -
                                                      ..--
                                                                                                                                                                                                                                                       97,191.16
                                             -                                                       -                                                                                                                                             .
                                     ~•• ·                                 .....                --                                                                                                                               94% -
                                                                                                                                                                                                                                    - 292,.431.74
                 -                                                                 . . . nl •



                 GRANDTOTM.                                          4941              ..                                       358,&BSMII                      47~592.89
                                                                                                                                                                                                                                 94~
                                                                                                             -




                                                                                                                                                                                                   .... . .   -•   ... ·-
                                                                                                                                                                                                                                 94%
                                                                                                                                                                                                   :-,-•      ••       ·-
                                                                                                                                                                                                                                 94%
  GOVERNMENT
    EXHIBIT
        217
2: 15-CR-00198-GMN
Colle l   ~; OHl Case
                  Case2:15-cr-00198-GMN-NJK
                       2:15-cr-00198-GMN-NJK
                  -0 - 2- -11              M IDocument
                                               Document
                                               Purchased  395-1
                                                         Cla396
                                                             i s Filed
                                                                  Filed08/13/20
                                                                        08/13/20 Page
                                                                                  Page82
                                                                                       79ofof126
                                                                                              123 UMMARY




                                                                     2010                011
                          ~ACILITY'                                                  COL1ECTION5




      one-sw       p   m•                                  ,OIJ       ,o 3,    .17

      Hoy's Inc.                                          0.00       ~JJg2_s91 ,2s      S,1 0,572 ,07


                                                 1D,S66.Z80.DZ     17,849,Y9.J         24.l 1,01132

      6% af CcJlectians                             6B 97&.80         .070,99~.Jfi      1)46~60.611          GOVERNMENT
                                                                                                               EXHIBIT
                                                                                                                 247
                                                                                        J 167~0.84         2:15-CR-00198-GMN
 Case
  Case2:15-cr-00198-GMN-NJK
       2:15-cr-00198-GMN-NJK Document
                              Document395-1
                                       396 Filed
                                            Filed08/13/20
                                                  08/13/20 Page
                                                            Page83
                                                                 80ofof126
                                                                        123

                       2




                                      EST


. I                   •
                   2G D
                              --           -      - -   -   ~




                     TOTAL INTEREST                             OUTSTANDLNG
                                   PAlD1
                                                                  BALANC~


 2011                                72,892,964                       1,41£,362 1'11
             . . -· 2008   - ..
                  21!109
                  20 0




                                                                                         GOVERNMENT
 Th      )D .                                                                              EXHIBIT
                                                                                             249
 "h.i.: Li                                                                             2: 15-CR-00198-GMN
Class A and Select
               Case A2:15-cr-00198-GMN-NJK
                       Bank Activity Document
                Case2:15-cr-00198-GMN-NJK  Document395-1
                                                    396 Filed
                                                         Filed08/13/20
                                                               08/13/20 Page
                                                                         Page84
                                                                              81ofof126
                                                                                     123               GX 453
Investor Deposits and Returns to Investors January 2009 - May 2013

                                                                                lnvestoir Deposits
  $180,000,000
                                                                                Returns to Investors

                                                                                From MRI Holding
                                                                                Accounts


  $135,000,000




   $90,000,000




   $45,000,000




                      2009             2010                              2012                 2013
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page85
                                                                82ofof126
                                                                       123
              Case
               Case2:15-cr-00198-GMN-NJK
                    2:15-cr-00198-GMN-NJK Document
                                           Document395-1
                                                    396 Filed
                                                         Filed08/13/20
                                                               08/13/20 Page
                                                                         Page86
                                                                              83ofof126
                                                                                     123




Ta




     up to now, I sf II do not nd,e stand wh)( hey are s eUing, or buying revenue ...
                                                                                 1




N                         f1




                               II                          M I·--·




                                                                                             GOVERNMENT
                                                                                               EXHIBIT
                                                                                                 188
                                                                                           2:15-CR-00198-GMN
                Case
                 Case2:15-cr-00198-GMN-NJK
                      2:15-cr-00198-GMN-NJK
                        7. Aocliro65 Marketing Fee-Factoring Document
                                                              Document
                                                             Co              395-1
                                                                                396
                                                                shows 1.389 Million in leeFiled
                                                                                           Filed  08/13/20
                                                                                                   08/13/20 Page
                                                                                              9{7{11         Page87
                                                                                                                  84ofof126
                                                                                                                         123
                                     E~il!lB )'Bl Fac1• 1lng Is sl-,;:rr,ing IJI'         )'   f;7'32K in Rei·enue. Pleai:B
                                     emlart

                           8. Aocb\'424 lnl loc-H.-mon Primal)'• What is lhis $400,000?                                             9{7!11


                           9'. Why is there no iocorre in MRI? Where is I1".e income flom lhe                                       9Hf11
                                     " ' .• ..L --.J   r"""'NRbles?

                            1D. Why does MRI pay for J~'s office? Does MRI in lhe US own                                            9/7f11
                                MRI In Jaoan? Print Gil detail fN hel#690

                            11. Need Ed's I.IV-2 from MRI tor 2010                                                                  917/11

                            1.!. u-o yoo have a loan st.a1.emnl lha1 ties to Af:r:.tffl:i3 All-' Wells                              !:IJ{{1 1
                     .           Fa-go?                                                                                                         .
9.   Why is there no income in MRI? Where is the income from the                                                                                    917/11
     purchased receivables?
                     ,   ~---    .... .
                                     ....                        --··-···-'
                            ,..,._                                                                                                  -·

                            15. Aoclit661 Eqt¢oient Lease - Whal ....e lhese leases for1 Slmld                                      gn,1·1
                                lney be Cll1i alz.ed"I Can you send the Gil detail aoo sample
                                Invoice for M eQl.l~enl lease,?

                            Hl. Ai 1;t ~ 11;111;t <31:, r,,,.,,J ~ I I ' 11:lli!t ~l1V1.11IJ L,1;1 ~ ,.,,;;i1;1L1;1,J i11 om,.,_,   9fir11
                                Supplies 01 Repars & M<iinten;me? f[xgd assels cr.i ind'ud~
                                purril,asesofewoment lurniture and tools e1G




                                                                                                                                                               GOVERN MENT
                                                                                                                                                                 EXHIBI T
                                                                                                                                                                  106 B
                                                                                                                                                             2:15-CR-001 98-GMN
                                              Case
                                               Case2:15-cr-00198-GMN-NJK
                                                    2:15-cr-00198-GMN-NJK Document
                                                                           Document395-1
                                                                                    396 Filed
                                                                                         Filed08/13/20
                                                                                               08/13/20 Page
                                                                                                         Page88
                                                                                                              85ofof126
                                                                                                                     123

                                                                                                                  Li 2(11)
                                                                                                        '} I     11 2?:35 PM




                                             You
                 111t:!'1.r1...1;1 I ~11:11.at::1 iPi't:1b lt:!'   but H U~       e r rra        h ltJ          b.t:!L t:!11:   . I l il;lt:!.::t- .•.   iEwt:1~J   Jt:11::il   h::1 'tlrt:1 ~ , 111:!'   1,.11   t:!HI   wilr r , etli!" ' 11Ut:1 1
                 not enou h or oo rev                                  ue f01 MRI , •


Answe #9 You have to ask Ed Fujina a about revenue . Yes there 1 is revenue on the purchase of
medical eceivab'les but not enough to offset ex~enses ... Eve
1
                                                              ear 1s the same roblem with revenue
not enough or no revenue for MRI. ...
                 Ans.wer #1                      No                 sro-terment, j                                   nv R           1J111 · o             nd I or                    oir take out o                 e WP. ls mrgo
                 bra11k ~                ~rin ;e i;l1;1i ij b1;15,ie. see detail

                       $'Her #13 See det:fl all are bu ·ness exipe                                                                   n perao                   I, they ·ust spend too rnu                             ,,

                 MS'!Ner #1,4. See deti::i" I He1.:11th & medical fur empfoyes.:s

                 Alllswer #15 See detail,




                                                                                                                                                                                                                                                         GOVERNMENT
                                                                                                                                                                                                                                                           EXH IBIT
                                                          -NO Y.       111 ••   1111 • 1I   l l l~ l1111 • 11 111 • 11
                                                                                                                                                                                                                                                             109
                                                                                                                                                                                                                                                       2:15-CR-00198-GMN
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page89
                                                                86ofof126
                                                                       123
                                                                                  Case
                                                                                   Case2:15-cr-00198-GMN-NJK
                                                                                        2:15-cr-00198-GMN-NJK Document
                                                                                                               Document395-1
                                                                                                                        396 Filed
                                                                                                                             Filed08/13/20
                                                                                                                                   08/13/20 Page
                                                                                                                                             Page90
                                                                                                                                                  87ofof126
                                                                                                                                                         123
                                         I lRAtGMISSICH VERIF!CATl.C!N ~                                                                                                                         0NE. ITOP PHARMA.CY
                                                                                                                                                                                                 1
                                                                                                                                                                                                                                       -

                                                                                                                                                                                                                                                EA
                                                                                                       Tit.£   : 11/30/2010 89:28

                                                                                                                                                                                                          BUY                    Mill!                Call            11111

                                                                                                                                                                                   fli-r,. artD                                   m;411 ,                    m
                                                                                                                                                                                     m.J9.2t1D'           u:r.• 's                                    $
                                                                                                                                                                                                                                                      ,$
                                                                                                                                                                                                                                                                        ~


                                                  TRANSMISSION VERIFICATION REPORT

                                                                                                                                  TIME            11/30/2010 09:28
                                                                                                                                                                                           2,.2't'ID s;
                                                                                                                                                                                    lillld2,,M'ID '
                                                                                                                                                                                          t          s
                                                                                                                                                                                                           . -~
                                                                                                                                                                                                           IN,&7Ei

                                                                                                                                                                                                           ~         711
                                                                                                                                                                                                                           $
                                                                                                                                                                                                                                  1lll,&ID.A&
                                                                                                                                                                                                                                                      s
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                       $


                                                                                                                                                                                                                                                      .$
                                                                                                                                                                                                                                                             1ilil'l,s:,I~
                                                                                                                                                                                                                                                             ,z:i      Jill
                                                                                                                                                                                                                                                                 !B,f'l'!,11


                                                                                                                                  NAME
                                                                                                                                  FAX
                                                                                                                                                                                                     I:
                                                                                                                                                                                                     I                                                's
                                                                                                                                  TEL                                                                Ii
                                                                                                                                                                                                                           I           ~l1
                                                                                                                                  SER.#           000K7N243120                                             -.m:11,
                                                                                                                                                                                                     '
                                                                                                                                                                                                     II    71,
                                                                                                                                                                                                                           ,Ii    'Dl,ln.44
                                                                                                                                                                                                                                                      .      1 lTUII
                                                                                                                                                                                         20,         s     li6;&.4i                                   $            .smm
                                                                                                                                                                                    ~~               t:    7,,
                                                                                                                                                                                                                                                             ,w,ii112..13
       DATE,TIME
       FAX NO. /NAME
                                                                                                       11/30 09: 27
                                                                                                       ED
                                                                                                                                                                                     l'la]l7,
                                                                                                                                                                                     11.i!q,1,
                                                                                                                                                                                                     .     72· 1UI         '      'ilf1'j             I
                                                                                                                                                                                                                                                             ll$1'1'

       DURATION                                                                                        00:00:58                                                                      MrJ'7,ml        "
                                                                                                                                                                                                     I,
                                                                                                                                                                                                                                                      I       5&,12Ui

                                                                                                                                                                                                                                                                 • '!A~.
       PAGE(S)                                                                                         05                                                                                u·,         .
       RESULT
       MODE
                                                                                                       OK
                                                                                                       STANDARD                                                                                            IU,11 _         •       I
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      II
                                                                                                                                                                                                                                                      !I
                                                                                                                                                                                                                                                                         .
                                                                                                       ECM                                                                           ael,,2tl!O
                                                                                                                                                                                            ,ll!Ui I
                                                                                                                                                                                                           1111,111 .IM
                                                                                                                                                                                                           N.&'IUI
                                                                                                                                                                                                                           •      ii         .Lil     II
                                                                                                                                                                                                                                                      ii
                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                                         1111
                                                                                                                                                                                                                                                                   . 5.!1.J!
                                                                                                                                                                                                                                                      :ii
                                                                                                                                                                711..S!~             .kael!,llHD I
           ilolml<,._IIRlg-Acct
                                           _,1.-•
                                           _31,10UI          t
                                                                  11,1112.N
                                                                  71,11)1.JJO
                                                                                  ~   1'41,17.f,I,!            I
                                                                                                                : ,......:,.,..,...
                                                                                                                           ==-------l-l----.. . 1------------------      - -------- - ----------i
                                             Ajll'IZO..l!lltll'
                                             ~ao,- s
                                                                  "~6M
                                                                  71,1111!1.00                                 ••
           DolOOll-111'11--lloct.
                                                                                  • wi-.-~                     . BUY
                                                                  n.s1cis
                                                                                                                                                                 Sweep                                                                               Cash Balance
           -
                                               ..,.1.·211.a S
                                               1111'7, 2010 I     ~.1Q
           .....,...,Mill_,._                  .,,,7. ~0 I        etnu,
                                                                                  •    .........
                                             '"ltl!, 2010 I       ,;:J,,:p:j,4'
                                                                                       ....,,,,..
           o.,.,dhml&IIP-111"""
           Dcpod.flfflMIIIII-.Acol
                                              .1Une2. !011'.t •   G.117lLQI
                                                                                  '
                                                                                  s   212.IISIIM                   lU!,-M




Total Funded for Buys                                                                                              $ 2,274,437.41                      $ 2J274J437.41                                                      $                                Cash Available
           OljlOtllOIIIMl!li,,IINllm.
                                             .W,tt.l01D I
                                           AXXXXXXXX,,mo
                                                                  11,111'.21
                                                                                  I   110,?M,O<                •
                                                                                                               '   1'0,l'B1JI'




           --·
                                           Aui,11111, 2010 S      114,411.12                                   I    ae,.m.Jl2




           ----11111---
                                           Au,iu~1,,2010 $
                                           ....,., •• 20, 0
                                                                  116.27B.a
                                                                                  s   18&,585.to
                                                                                                               $
                                                                                                               I   1IIU85..1C
                                                                                                                                                                                                                                                                            GOVERNMENT
                                           .wautt18,1 a!i101 Si
                                                                  .........
                                                                  117,rnt.74                                   s   •w-•                                                                                                                                                       EXHIBIT


           -
                                           A19,1d 111·, 201D \                                                 •    lil,.1!MAC
                                            A&e111111.2010 S      IIQ.-<11                                     $
           .._
           D,fodlorm Mlll9'1'n MC1.     ....,_ta,111110
                                                                                  '
                                                                                      1!j'l',411,III           t   117.4A.IB
                                                                                                                                   GOVERNIIBff               Ti IIP!lldicl b   •                                                                                                223
                                                                                                                                                                                                                                                      '
                                        illll'II_.ZI, 201~ S      8USI.M                                       $   13Ul'U1
           .......                      to,,,-~, 0 10 I
                                        8op11-22,2010,
                                                                  112.JHJl,llll
                                                                  71~
                                                                                                               l
                                                                                                               $
                                                                                                                    71.a,ul           EXHIBIT
                                                                                                                                       223                                                                                                                           2:15-CR-00198-GMN
                                                                                                                                 2:15-CR-001'8-GIIN
                  Case
                   Case2:15-cr-00198-GMN-NJK
                        2:15-cr-00198-GMN-NJK Document
                                               Document395-1
                                                        396 Filed
                                                             Filed08/13/20
                                                                   08/13/20 Page
                                                                             Page91
                                                                                  88ofof126
                                                                                         123
January 20,0 ·9 - May 20,13


                                                              14 208 628
                  $9.360,6.39                                                  $10,268.831
                                                                                    1




                                                             $1.349,707

                                                                                $11 06,609

                                    M!RI Inf I A/R
                                                             ~10   317' 298
         RI                         Purchasing               ..p '


     Genera                           Account                                  $,6,861 662
              n                    Oeposrts $33,,911 ,601
                                  Wrthdrawals $34,875,,193    •
                                                                  6184 868
                                                                   I   '




                                                                               $4,096,01 6


                                                             $2 774,69.2
                       $40,000
                                                                              $2,217 844
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page92
                                                                89ofof126
                                                                       123
             Case
              Case2:15-cr-00198-GMN-NJK
                   2:15-cr-00198-GMN-NJK Document
                                          Document395-1
                                                   396 Filed
                                                        Filed08/13/20
                                                              08/13/20 Page
                                                                        Page93
                                                                             90ofof126
                                                                                    123




                                                                 $107 013,169
            $5 18,4115,,696
                                                                       $25,464,.525,




Investors



                $606,725,463




            $161 ,100,000                                         $1 ,934 09,5
  MRI
Ho ding          $, 12.000,000                                         -16)24 934
Accounts
                      Case
                       Case2:15-cr-00198-GMN-NJK
                            2:15-cr-00198-GMN-NJK Document
                                                   Document395-1
                                                            396 Filed
                                                                 Filed08/13/20
                                                                       08/13/20 Page
                                                                                 Page94
                                                                                      91ofof126
                                                                                             123




                                                       Investors

                                                                                                                  Ace


                                                      I General    cco

Claims Servicing of   I       CSA Healthcare lnt'I
                                                     CSA Servi,ce Center
                                                                               CSA Surgical Centers
                                                                                 of America LLC
                                                                                                              The Fa,ctoring
        America                    Funding                                                                     Co~p,any X
                                                                                                              -           -
  The Factoring            Med-HeaHh Medmcal                                         Med-Health                Med-Health
                                                     Med-Health Pharma                                                            I



 Company X mInc                 Supp,Hes                                       Pham11aceutlcal Pl'oducts    Consulting Services   I

    -   -         -
                          -----
                           Four Seasons ASC          Four Seaso,ns ASC     I      Nations Surgery             Nations Surg,ery
   EBJ&F LLC                                                                      Cenrter Anaheim              Center Encino,
                             Mgt (Anaheim)             Mgt (Ontario),
                          -



  Nations Surgery               Nations Surgery
                                                     One-Stop Pharmacy                                     Wheatridge Pharmacy
   Center Ontario               Center Camarmo
 MRIJHunUngto,n                Harmon Primary
                                                     HMC Primary Care                                             Hoy's Inc
        Beach                        Care                                                                  - - - - - - - -




                                                      MRI Medical Mgt
                                                           Group
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page95
                                                                92ofof126
                                                                       123
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page96
                                                                93ofof126
                                                                       123
          Ap1Jllication Procedure



           1

           2




           7
                                                                               GOVERNMENT
                                                                                 EXHIBIT
                                                                                     9
                                                                             2: 15-CR-00198-GMN
     20
Count 1
                     Case
                      Case2:15-cr-00198-GMN-NJK
                           2:15-cr-00198-GMN-NJK Document
                                                  Document395-1
                                                           396 Filed
                                                                Filed08/13/20
                                                                      08/13/20 Page
                                                                                Page97
                                                                                     94ofof126
                                                                                            123



                                                                                                                                                                         s·e,oeo

                                                                                                                                                   1:£!;!!!]
                                                  dt.ei-tifi.cntr nf Jfnttrstment
          ff'1i6-~t1tat11ie6'1/m,of                                            ~'-~                   _J_Dm_w                                      ~~                                     M,i,~
          ~ IJJ«h, tlw f l ~ ~             . ~in!& ~, ._Arezdz, !Y'wd£e, fo, the JftlPJl<J Peti£611-2 !JMeot A
          ~ - Yaid ( > W U / , ~ ~ ~ a£ali WJM!. ~ a PfiMt ~~ !Pre,,, <ma fax>/ o/..Af.edical ~ ~
          wult, a 1 w 1 ~ ttalio. ffiu.,, fj)e/Ue(J, 11-2 fj)dec,t . . 4 ~ ' & ~ o f ~ ~ wdl /Je ~ to die
          ~ o/-             ---------------EUMI NONAKA.---------------             ot w a t:k,/4~ aatlwwpi ~

          oi   ~G)a£~                                   (YR,            January 18, 2Ql 3                                             , wi,lh im.WU!d a;mjutle,dat>- ~~ :
          OptionB
          Interest will be compounded at a rate of seven and one half percent (7 .50%) per annum and will be added to the account until
          the maturity date. The original.deposit of and accrued interest on this Certificate is due and payable no later than the above
          stated maturity date.

          This Corporate Certificate of Investment may not be offered to be sold, or sold or otherwise transferred to any person or entity, who is a citizen of, is domiciled in, or is otherwise residing
          within the United States of America. Neither may this Corporate Certificate of Investment be offered to be sold. sold or otherwise transferred outside of the United States of America to
          any person or entity who is a citizen of. has its domicile in, or resides in, T he United States of America.This Certificate of lnvestmem can oaly be transferred by the holder through the
          surrender of this instrument and the reissuancc of this instrument by borrower to the new holder, or the issuance of a new instrument by borrower to the new holder.


          !fn O)f'wneoo, OJ~ MRI International, Inc. has caused this MRI Series ll-2 Select A Certificate t; be duly executed by its auilwri.t,ed officers.
          !!Jatui:      January 18, 2011

               c,1,.,r;, 1- ~
                                                                                                                                                                                                               GOVERNMEN T
                                                                                                                                                                                                                 E XHIB IT
                                                                                                                                                                                                                      94
                                                                                                                                                                                                             2:15'-CR --00 198 -GMN
                                                                           Case
                                                                            Case2:15-cr-00198-GMN-NJK
                                                                                 2:15-cr-00198-GMN-NJK Document
                                                                                                        Document395-1
                                                                                                                 396 Filed
                                                                                                                      Filed08/13/20
                                                                                                                            08/13/20 Page
                                                                                                                                      Page98
                                                                                                                                           95ofof126
                                                                                                                                                  123

1   is,,000~000                                 I                                                                                                            , 1.s.~eoo,,ooe
                                                                                                                                                                                                                                                                                  Count 2

      f!ll~ ~ e i ~ tluu tlw :W/111, o/                                             _lJ            r~
                                                                                                                                                 j   1s,ooe,o•o I
      rleju1t>i/M wi// ,, tl,.<i f:Pt.edi/,'{J ~,ow 'Pxm~ im, 9?ao 'lf(JO,,., .;Ve,~ a. ,o/:
      <rkli/vo£cD,_[/1_,_«J Mum, ilh,o/i k Mr,1,111.er/ru ali /i11,w~ by a .% d ,6fii.ot.;J1!J .Pieri,
      w;/1,, a 1 w 1 :wlllfe/11'°/J' 10/io.
      mc/,e,,, of-
                                   Pfli,;,., .C/?,;1iR,.1 12-2 {RJRGt ./l~m/ wu1.l"-6 ~mit(/i,
                          ··············•HlDEKI HASEGAWA•····· ·········
      01, ~a,w,(~) at 'lnolatd!f on                 A ril 26 2017
                                                                                                                                                                                                                                                                                                    1::!~;: :;= :1
      OPTION A
                                                                                                                                                                                                        .erti iratt nf ~nftt tment
      Interest will be pay able at a rate of eight p ercent (8 .0%) p er ann um and wi                                                                 :!lliit. W4".e.> tlwi dw M,f/fll, of                                     J         7     r~ ~ _                           ~  L, f I     N ._:_ .....t!L
                                                                                                                                                                                                                                                                                                     hnA k/11,
            April 26, 2013               to the accou11t•holder. Th e original depo,·it of and
                                                                                                                                                       rfRr.04i/.ed w,it/i, tl,.e [/r;r,d,1A1#, ~Am,r~ WMnpomy, ;m,                        Pr,,,.   "(l;,{/oA, ._Af,.,,,Jn.tk .½.,dP,e, fo,,
                                                                                                                                                                                                                                                                  tk ,_;/!(ffl,'J, [/J0/iR.1> 12 -2 [/fJ,ect ./I
      payable no later than the above stated maturity date.
                                                                                                                                                       ~ , c n,l,ei.. !Jb-.d MU111, ,.,/wi/ k ~u11ed at ali WITIR.I> ~ a fiitd [j),,,-.()1,WJ,-/ !J!ien on a J.ool o/ .Akdiad vlcccwnt-. ~
                                                                                                                                                       u,dl,, a 1 to 1 MMYe/lZC1!f tn,/i,o. flli,;,.,.. ffi~ 12-2 [/JelRGt d 'Pxtf,.<>UUe ~/J,cal,e o/ .ffwve.l>hlU:tlll wdt-6e, /WJJ-nl;/e, w tk
      T his CorporaLc Cen ifi catc of Inves1mcn1 may not be offered 10 be sol d , or sold or o lhc rw1 sc tran srcrrcd 10 an y pcrs
      resid ing wi1hi11 the Uni ted La te:;: of Ameri ca . Neit her m a)1 thi:. Corporate Cert ifi cate uf 111 \'t: stme nl he o fferetl lO be

                                                                                                                                                                                                                                                                   o,, to a d«4J ( U ~ atl.o'VIU7!f
      of A me ri ca to an)' perso·n or entity who is a Citi zen of , has its domici le in, or resides in~T he United Stales of A me
      the holder through the surrender of t.hi s Instrument and the reissuan ce of this in strumen t by borrower to the new hold                       mh of.                    ··············•HlDEKI HASEGAWA•··············
      holder.
                                                                                                                                                       o,, ~ ( r , . ) a£ mal,,ttw/1 on                    A ril 26 2017                                 , .w ill,,~ C<Ylllf,ul.eri (I.(> ~ lxdow-:
      !/in 6)(/WIUM         6)(!/U!lt,enj!. MR! lnlemalionol , In c. lu.lS coused this MRI Series I 2-2 Se/eel A Certi
                                                                                                                                                       OPTION A
                                                                                                                                                       Interest will be pay able at a rate of eight percent (8.0%) per annum and will be paid every 365 day s, commen cing on
      CfJalnl:        April 26, 2012                                                                                                                          April 26, 2013              to the account•holder. Th e original deposit of and accrued interest 011 this Certificate is due and

                                   ~~
                                                                                                                                                       payable no later than the above stated maturity date.
           fk~ '(                                                                                                                                      T hi s Co rporate Ccrtifica1c of ]n\' cstmcnt may not be offered to be sold . or sold or otherwi se transferred to any person or entity. who is a ci ti z.en of, ls domiciled in, or is otherwise
                      VYl-t-Arlm;                                                                                                                      resid ing wi thi n lht UniLet.I Slates of America. Neit her may this Corp0rate Cc: rtifica 1e of In vestment be offered L::t be sold , sold or otherwise. transfe rred outside of the United Sta les
                                                                                                                                                       or Ameri ca to any person or entity who is a ci tizen of, has its domicile i n, or resi de s in, The United States of Am eri ca . T hi s Ce rtificate of In ves tment can only be transferred b}



I •s~••o~••o I:
                                                                                                                                                       the holder t hrough the surrender of this instrume nt and the rcissuancc of this instrumen t by borrower to the OO\'- holder, or the Issuance of a ne w instru ment by borrower lo the new
                                                                                                                                                       holder.

                                                                                                                                                       .in OJ~ G)flzt!li,eo/. MR! 1111em ational, /11c . has cau.sed this MR1 Series 12-2 Select A Certific01e 10 be duly executed byirs a11.1hori1,ed officers .

                                                                                                                                                       Sl)(/1,xl:     April 26, 2012
                                                                                                                                                                                                                                                                                                                                                                GO
                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                            ck~ '( ~ ~
                                                                                                                                                                      V.CPm,•1tu1;                                                                                                                                                                            2:15.C



                                                                                                                                                 I 1s~••o~ooo I                                                                                                                                                11s.o••~••• I
                                                                                         Case
                                                                                          Case2:15-cr-00198-GMN-NJK
                                                                                               2:15-cr-00198-GMN-NJK Document
                                                                                                                      Document395-1
                                                                                                                               396 Filed
                                                                                                                                    Filed08/13/20
                                                                                                                                          08/13/20 Page
                                                                                                                                                    Page99
                                                                                                                                                         96ofof126
                                                                                                                                                                123


                                                                                                                                                                                                                                                                                                                      Count 3
      ,CJlu,, ~{~ t/,a,t f/,e /;Wm               of
      dej@ued ,od/4 tlw YteJimrf                 <
                                                                [::: '.~i#.~'.ii~R:::: I
                                                                                                 ~~lt;                                                                                                                                                                        100,000 I
      ~ - £Paid owm, .lu,,/l l,e
      will• a 1 w:1 1 ; ~ wuc. [Ji
                                                                                                                              I 10•'/J••• I..
                                                                                                                              ~
      <»-d,,• of.  ···••N OTAKE
      o,, /,,m,(,i,cim,y,(.) at   m.atf1A.W/f on
                                                           f!llii.6 '(j'e,1F tlud tlw M.#11, cf'                     -
      OptionB
      I nterest will be compounded at a r                  dejl.fX4ui wd/4 Hw SP~ f:&otow G
      the maturity da te. The original de                  ~fo:at,;;- £Paid1,wm olzatl 6e de.Cf.rA.l!Lt at
      stated maturity date.
                                                           wd/4 a 1 /,o 1 • o ~ to.tio. filw £Pew»
      This Corporate Certificate oflrivestment may not     o,d,,,,of-    •••., '.A T rEY
      residing within the United Slates of America. Nei
      of America lO ilny person or entity who is a citi
      the holder through the surre nder af this instrum    Ot   knef}.caw;;G) at 1 I ~ 011,
      J,older,
                                                           OptionB
      .!h. (;J(lwnel)t; O)(ilw,,e,,f. MRI Internal"        I nterest will btt compounded at a rate of eig
                                                           the maturity date. The original deposit of"
                                                           stated maturity date .
                                                                                                                                                                                                                                                «rt:rtifieat.e nf Jnb.etdmenf
                                                                                                                                                                                                        f!Tlws '(j'ei.1~ tliat tlw w,m of ®lf.:llil :0000~ '.ll!Il!Jt@~&..~ ID:JDTIJ!L,~~ lzao 1,_,,
                                                           T}lis 0:irpora.le Certificate of lnVC$lmtml may rrol be ofrcrcd
                                                           residing wjlhin the Un/led Star.tts or America. NeHher may t~is
                                                                                                                                                                                                        dejux,U;,,d ,dt/,, liw SP~ ~ow W0111/WAt'!f rm, .9'k                                      twa.,
                                                                                                                                                                                                                                                                                    JVemda, f!TWi>f.e,e, /oi, t/1.6 J/1..!JU        12-2 _qlelec,t ,._r;!/          s~
                                                           of America to any person or entity who is a citizen of, bR11 its
                                                           the holder through the surrender of this inslrumenl and lhe reis
                                                                                                                                  OptionB                                                               ~~- £Paid j«Qlb olwit be oe.au.ed al; di wrtUJ> t:¥ a [ih.d ~ 93:e,. on a fox,! o f ~ ~-J~ ~
                                                           holder.                                                                Interest will be comportnded at a rate of eig
                                                                                                                                  the maturit.y date. The original deposit of a
                                                                                                                                                                                                        wiP, a 1 lo 1,;o/,-<H!ll"1f 1,alw. Plli/4 [/JelJ,e,; 12·2 [Pd,,a d.((j,,tfiouue rieii,i/J,cal,e of .ffrww,./Jmenl,,,./1 l:e           w tlw                           f~
                                                           !Ji,. 0)(1~ UJ{I~ MRI lnternatio11al, Inc. h                           stated maturity date.                                                         ········••NAOTAKE YAMAGUClll..Jmd EMI YAMADA--··-···· o-,, to a d,,'o/1 a,tr,1/wu.p/ attov,"11
                                                                                                                                                                                                        oule, of.
                                                                                                                                  This Corpora.Lu Certilic.ile of lnveslmenl may noL be offered t
                                                                                                                                                                                                        o,, ~ ( . ) a,t "iali.«""if on July 5, 2017           , ,,,ill,, ~ am'f','ii'fi a,; imdu:.ated1,,/IJt.lJ:
                                                           fl!,d«k       July 5, 2 012                                                                              or
                                                                                                                                  residing wilhin lhe Uni1od S1ete1 America , Neither may th is
                                                                                                                                  of America to any person ot entit~ who ii II citizc.n of, has itJ

                                                                                    ~
                                                                                                                                                                                                        OptionB
                                                                                                                                  the holder through the surrender of this instrument nnd the rci




                                                          .I··~
                                                              ···
                                                                ck~ t/.                                                           hOlder,                                                               Interest will be compounded ai a rate of eight and one half perce11I (8.50%) per annrtm and will be added to the account until
                                                                                                                                                                                                        the maturity date. The Dl'iginal deposit of an.d accrued interest on this Cet·tifioate is due and payable no later than. the above
                                                                                                                                  .1n UJ~ OJf/w,eo/,MRI lnternaliorwl, Inc,                             stated maturity date .

                                                                                                                                                                                                        Thi.a Corporate CertHicate of lnvc.stmenl may nol be offered lo be sold, or sold or otherwise transferred to any person or cntlly, who Is a cilizen of, Is domiciled in, or is otherwise
                                                                                                                                                July 5, 2012                                            residing with.in the Uni led St.ales of Ame rica. Neither may Lhis Corporale Certificat.e of InvcAfmanl be offered ll:l be told , :1old or otherwise tr.,nsferrcd outside of the tJ nlled Stales

                                                                                               I·                                                                                                       of Amerka to any person or entity who i.911 cili1.en of, h11si its domicile in.or resides in, The Uni led S lates of America. This Certificate oflnve.scmenl can only be transferred by
                                                                                                                                                                                                        tlie holder through the s1.1rrendcrar Lhis inslrtlm<!nl aud the re!.ssu111Ji;e of this in&trumenl by borrower lo the new holder, or the issuance of a new instiunienl by borrower to the new
                                                                                                                                                                                                        holder.


                                                                                                                                                                                                        .!f,,.b   riffUtw,.. CiJ('lu;,µ,of. MRI lnrernat/01u,l, Inc. /u,s caused this MRI Se.-ies 12-2 Selec1 A Cen/fiClUe 10 o, du/JI ittec11/ed b;, its awhori,ed officers.

                                                                                                                                                                                                        gJ,,i,,1,       July 5, 2012

                                                                                                                                                                                                              ck;, t/             d ··
                                                                                                                                                                                                                        V    !l',r,w,,~


                                                                                                                                                                                                      11•0~••• 1                                                                                                                                                                                 2:15-CR-00198-GM,-4




Government Exhibits 158A - 158D
                                                                                       Case
                                                                                       Case 2:15-cr-00198-GMN-NJK
                                                                                            2:15-cr-00198-GMN-NJK Document
                                                                                                                  Document 395-1
                                                                                                                           396 Filed
                                                                                                                                 Filed08/13/20
                                                                                                                                       08/13/20 Page
                                                                                                                                                 Page100
                                                                                                                                                      97 of
                                                                                                                                                         of 126
                                                                                                                                                            123


  Count 4

                                                                                                                                                                                                                             er~lfW"i "'if~l(\f~ll.~.. -~s-;:;v~
                                                                                                                                                                                                                             !1: \_~ · :
                                                                                                                                                                                                                                                               'J
                                                                                                                                                                                                                                                           · ~ ~: f-;   1     ~~
                                                                                                                                                                                                                             Ml'Vlf,,"Vlf'IJIIVlf".JIMMMll°'il".1'11'1.IIIIIJIII\
                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                  •




                                                                                                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                .




                                                                                                                                                                                                                                                                                                                                                                                                                   in, or l:J otherwise
                                                                                                                                                                                                                                                                                                                                                                                                                    lhe United St.ate,
                                                                                                                                                                                                                                                                                                                                                                                                                     be transferred by
                                                                                                                                                                                                                                                                                                                                                                                                                       wer lo the new



                                                  Q!ertifitate of ~n&estnunt                                                                                                                                                                                                                                                                                                                                       ized officers.

         ff1ut, ~ t1ia11k •wm of ONB B.rt:INltBMB 'lrDO'IJSAND II0~"8S                                                                                                                                                          Cl!trtifirate of ~nbestnurd                                                                                                                        s, commencing or,
         d,,fM!Mied .,,,;ti,, (k [F{eJimg, ~ rlomf,£//111f ,,,,, flat, Jw=, JV.watla, fikd,,,,,, p tlu, .,4fJJl,.1, [Peut',4 2012                                                        f!Flu:o ~ tluu tire -of ONB JIIJNltBlfiD TIIOIJSAND IIOI.IABS Ii""' /;,,.e,i                                                                                                              rtificate is due am
         ~ - [/Ja,d l;Wfll, ol,olt 6e r>eO«Aedat all uimm ~ a f!Fuat [71,w,i,t!I $,,,,. 01, a/-' of.AJ.,x/i,coj ~                                                                        tl.f,ooue.d u,i,1/, t/ie [/Jl.etli,,,fl ~ ~ "11, Pao. ~ I JVwark1 f!F~, fo, tlw ~ f j J ~ fl0f2 ~ ,J
         u,i,1,/,, a   fool.~ ,a/Jo. !Jl,'6 fjJ~ :i012 ~ .;,/'(iotf,o,al,, ~ o f ~ will lie i
                           /,o 1                                                                                                                                                         ~~- [/Jal.d MMn t,/,a/1 /,e ~o,t all w= ~ a f¥ua ~Pi-= a/-' o/ .Af.edi.cal dkcownJi,, ~                                                                                                   icilr.d i11 , or 15 otherwis,

                      ....•.••..JKUO MIYAHARA and AYAKO MlYAHARA·········· °" w a ~ tutllu;,iyd
                                                                                                                                                                                                                                                                                                                                                                                   iide ofthe United Statci
         oou;, o/                                                                                                                                                                        u,;,tJ. a 1 l.o 1 ~ w,uo. PRIM f/)eue,; 2012 ~ A ~ We,i,o,/i-ca1,e of ~bnent wdl 6e ~ w U.                                                                                                   only be lransferre.d b
                                                                                                                                                                                                                                                                                                                                                                                   l by borrower lO the t1CY
         o,, kn,fria,1/(~) at ,rUUtJAily o,,   September 4, 2015             . u,i/1,, bil.eted r.omt,,,Jd01> ,, •                                                                       oou;, of.    ··········lKUO MIYAHARA and AYAKO MlYAHARA····-···· o,, w a ~ a t ~ ~
                                                                                                                                                                                         o,, 6emfoia1,yl1;) al malwLt!f o,i September 4, 2017      . u,i/1,, ~ amifialetl~ iJndicaM Wa,
         OptionB                                                                                        .                                                                                                                                                                                                                                                                          uthorized officers.
         Jnteresi will be compounded al a rate of eight and on• half percent (8.50%) per annum and will be added to the account
         maturity date . The original deposit of and accrued interest on this Certificate is due and payable no later than the abo •                                                     OptionB
                                                                                                                                                                                         Interest will be compounded at a rate of eight and one haif percent (8.50%) per annum and will be added to the account until th.
         maturity date .                                                                                                                                                                 maturity dale, The original deposit of a11d accrued interest on this Certificate it dae and payable no later than Ille above state,
         This Co orate Certi ficate of investment mny nol be offered lo be sold , ot sold or otherwise transferred to any person or cnlll)', who is ~citizen of, isdomi,a lod ln 1or -   maturity date .
         residing~ithin the United State!i of America. Neither may this Corporate Certlfic111eof lnvestme~t be offered lo be "?Id. so\d or ot_h~rlf1Jlc transferred ooUtde of the
         of America lo any person or entity who is a ci tizen of, has Its tlomicilc in , or rc id des in, T h~ UnHcd S\ales of America.This Cert1f1cate of !nv~gt.,t,cnl cnn only be I
         I.he holder lhrough the surrender of this inslrumcnl and the r1"is1uance of lhis instn1ment by borrower 10 lhe new holder, or the issuance of a oew instrument t-y bonow        Thia Corporate Certificate of Investment may not be offered lo be sold, or sold or 01herwi:Jc transferred lo nny person or entity, who I.I a citlun of, is domlclled In, orisotherwis
                                                                                                                                                                                         residing within the United States or America . Neither may thi! Corporate Ce rtificale of tnvc&l.ment be ofter«! to be sold . sold or otherwj5e ttan$fe,red outaide of lhe Unilcd Stale
         holder.                                                                                                                                                                         of America lo any person or entity who is a citiun of, ba:J its domicile In, or resides in, The Uni ted St.ar.e, of America .This Certificate of In vestment can on ly be transferred b
                                                                                                                                                                                         the holder through the surrender of tnis insirumen! and the reissuanee. of thls instrument by borrower 10 the new holder. or ihe issuance of a new l n!.trument b)' borrowcr 10 the ne,
         ~ G)fwn..etM}             GJfhetwj/ MRI /nterntJtional, Inc. has caused this MRJ Series 20/2 Class A CertificaJe to /Je duly executed by lrs authorized                         holder.                                                                                                                                                           ·


                                                                                                                                                                                         !/,'n, Ci)fwna;.; °>flwux,f. MRI lnternatio11al, Inc . has caused this MRI Serles 2012 Class A Certijica,e to be duly executed by i/s authorized officers.
          !f!at,d          September 4. 2012

                               1~

                                                                                   •
                                                                                                                                                                                         ~t«/4         September 4. 2012
              ck;,
                           V       fflx,,&,,1
                                                                                                                                                                                             {ck,;,        If~~
                                                                                                                                                                                                                                                                                                                                                . - '"·· - • :-7T,- •.,
                                                                                                                                                                                                                                                                                                                                                   ; •     1   1   •   r1,    1




Government Exhibits 166A-166F
             Case
             Case 2:15-cr-00198-GMN-NJK
                  2:15-cr-00198-GMN-NJK Document
                                        Document 395-1
                                                 396 Filed
                                                       Filed08/13/20
                                                             08/13/20 Page
                                                                       Page101
                                                                            98 of
                                                                               of 126
                                                                                  123

Count 5
                                                                                                                                                        l':!3.~~J
                                                                                                                                                           t :   1t t   >1 1J '11 1 l 'J 1,   J   t   I\J   r   o




                                                       C!Ir:rtifirat~ nf ~nh~s htunt
              !!llUJ> ?!le~ tlud tlie tJwm o/                fWTTrl1'~1JDlJ'~ NAEJDLUL;IJ®~ ~                                M/), ken,

              dojwoued wU/,, tlie [Pt<,.dilnrf ~~ ce()llllfDIIV/j' im, ~ r~, .Ar~, fl];,adee, p, llw .Afffi,§ [PeAM,6. 12-2 [J}efed d
              ~ - fJJaid (j(/1111, ~ IJe (Jt',C,Wted at at/ timiet,. 6-~ a f!hu,t ffliotit,cf ~ ()'l1, a //,()(JI o f ~ kwrW> ~ l e
              ,u.it/4 a 1./,o 1 t J ~ 1DM,O. /!llua, [/JeM,(!J), "12-~ [J}efed ..Jll?ilotjwtale ~m,u(.icak of ~e»fme,n,C wdt k / ~ to tlie
              o-tek, of- -·--------EII{O UCHIYAMA and HIDEYO UCHIYAMA -- -------· 02, to a du,~ ~~ / I
              ot1 --kn,efo:ialll)J,(1>-) at mauu~ M       September 14, 2014                            , wuh h ~ t CO'Jnjuded aa- wulicated klow:
              OPTJONA
              Interest will be payable at a rate of eight percent (8.0%) per a,mum ,md will be paid every 365 days, commencing on
                     September 14, 2013           to the accounMwlder. The original deposit of an,l accrued interest on this Certificate is due and
              payable no later-than the above /;tated maturity date.
                                                                                                                                                                          of, is domiciled in, or is olhcrwise
              This Corporate CerlifiC!l te of In vestment rnay not be offered lo be sold , or sold or olherwise t1<1 nsfcrred to any person or e ntily, who id a ci tilen
                                                                                                                                                                                  ouls1de of the United States
              residing ,vilhin the United Sillies af America. Neither mny this Corpora le Certificate of investment be offered to be sold. sold or otherwise transferred
                                                                                                                                                                                    can only be- trans[erred by
              of America to -a,ny person or enll ty who is a oillzen of, has its domicile in, or resides 1n, The United Stntcs of America. This Certificate ofinvestm<0nt
                                                                                                                                                                          instrument by borrower to the new
              the holder through lhe surrender of this instr-u ment a nd the reissuancc o( th1s instrument by borrower to the new holder, or I.he issuance of a new
              holder.

              .!Jri OJflwneM,. O)(f/2.eu;o/. MR1 lntemational, Inc . has caused this MR! Series 12-2 Select A Certificare to bt duly executed by its a.idlwrized officers.
              '!/Ja:ld:      September 14. 2012

                   c,1,,,,;, 'f. ~~
                             lfl!'caieu"w
                                                                                                                                                                                                                      GOVERNMENT

          I11S,i8ft0,.;8&Q I~:\·~                                                                                               ~~~~~~ m~ b==~===I
                                                                                                                                                                                                                        EXHIBIT
                                                                                                                                                                                                                          170
                                                                                                                                                                                                                    2,1s.cR--00198-G MN



                                                                                                                                                                             DOJ_PROD_RECEIVER_00200819
Count 6
          Case
          Case 2:15-cr-00198-GMN-NJK
               2:15-cr-00198-GMN-NJK Document
                                     Document 395-1
                                              396 Filed
                                                    Filed08/13/20
                                                          08/13/20 Page
                                                                    Page102
                                                                         99 of
                                                                            of 126
                                                                               123




                                                 or~~tiflc-a h uf ~u.&~stuwut
          f!Jh,i,,J, <t?cz,~ 1/w,ttlze M.um           o/
                                                       ~W™ Mfilt,1f,U:®Fi 1F1l'Wifil ~~ 911.m®ffi..~~ W~ hat>- 6ll!T/J
          +i.led        wu/i, l/w fJJ~ ~oWt.t, <t?omfDIR?f U1l, fl!oA Yw,ao, JVooac/,a,, !Yu.Mtee, fo, die J/!l!Jl§ flle'UeJ}. 12-2 flleleot J4
                                                                                                                                            o/
          <t?ew/i@f.et>-. [/Jaid ,w;m, 6:lwlt 6e t>eotlAR.d at alt wm,e/J, ~ a f!FiMt f!liiolilii✓ 9'lwn, on a fwol J/Jtedicoi Jt/ccow,w,, ~ l e
          fm,I;/,, a 1 to 1 t,o,vue,n°lf trdw. !!f'hi.l> flbk.J 12-2 f..Pde.d .Jtiriotjuna,le '(jew5fo:a/4                           o/
                                                                                                                   . 1 ~ wilt lse /UJ?lpUe to tlw
          otdet of-                    ---------------TA.KAO MAKIMURA--- ---········                                  otJ to a                         duo/I'~~
          ai~G.)atmo,lu,t,wjl, on                           Novem ber 15, 2014                             , wi,1/u imM)U?I)( c.o1njudedaa- itn.dical,ed 4/ow,:
          OPTION A
          Interest will be payable at a rate of seven percent (7.0%) per an num a11d will be paid every 365 days, commencing on
                 November 15, 2013           to the account-holder. The original deposit of and accrued interest on this Certificate is due and
          payable no later than the above stated matu1'ity date.

          This Corporate Certificate of (nvcstmenl may noc be offe red to be sold. or ~old or otherwise transferred to any person or en~ty, who is n citizen of, is domioi led in. or i~otherwise
          residing within the United Stntes of America. Neither mllY this Corporate Certificate or f ovestmenL b~ offered Lo be sold, sold or otherwise transferred outside of the United Slates
          of America lo any .person or entity who is a citizen of. bas its domicile in, or resides in The Uni Led States of America.This Certificate of Investment can only be tran sferred by
          the holder through the sumnder of this instrument and the reissuance of Lhis instrument by borrower to the new holder. or the issuance of a new 'inslrtlmonL by borrower to tile new
          holder.




          ~            No vem ber 15, 2012

              Ck/1 '(             cfrcr
                                                                                                                                                                                    GOVERNMENT
                                                                                                                                                                                      EXHIBIT
                                                                                                                                                                                         177
                                                                                                                                                                                 2:15-CR-00198-GMN


                                                                                                                                                                OOJ_PROD_RECEIVER_00 114915
                                                                                                                                                                                                                                                                                                                                                                     Count 7
                                                                                                              Case
                                                                                                               Case2:15-cr-00198-GMN-NJK
                                                                                                                    2:15-cr-00198-GMN-NJK Document
                                                                                                                                           Document395-1
                                                                                                                                                    396 Filed
                                                                                                                                                         Filed08/13/20
                                                                                                                                                               08/13/20 Page
                                                                                                                                                                         Page103
                                                                                                                                                                              100ofof126
                                                                                                                                                                                      123

                                                                                                                                                                       00..oeo,1



                                                                                                                                                                                                                                                                                   100,.
     .'!llii,;       t;ji,:,; {/,at (/u; aw111 o/            cli ~ -
     r.lrf'<>1i/r.t l tdl/i, the .Cfrolb1; ~,()(e 'flt.tm/a f1?J i,n. !fla,1                          rt;na.
      rla.lijfcal.r.1 . •C/l.,irl JWm :11',n// /,,; M'.CWUI at ali               a,,,,,, "u
                                                                          a .6ht.>t ,
      will, a 1 to 1 wh,r;nclf ,alt'<>. •WiiA fA1i& 1!J -2 S/llect ,sf '?kji
     mrlu {---_..:;··~--~--~--·~·-~--~--UL1~1M..JfU\!;u;.!.c4JUA~
     o,, k11.e/fcia,1/'(a) at maltttil!J, mi

     Optio118
     Interest ,.,111 be compotmded al a rate of eight and 011e lta/f perccn
                                                                                                                                                                                                                                                                                                                                                                                                            11oe,eoo I
     th e mulurity Jute. The original depusit uf anJ uccrueJ i 11(e r est un
     stated maturity date.

     This Corp0rotc CertH\cat~ Qf lnvtttn,tnt nlA) nut ti.: of(CRd 10 be $Ohl. or sold or otbttw\sc 1
     1c:11Jint wi tluo tf11:- Lh1itc:J Stuto ur Amctk·.;;_ ".:dthc, Ulil)' thi:!C UHpurttc C.e.URtate ol h,\ ~lJ
     o( Ametica    rc<t any ptriOn or tntir)' \\ho is.a c11itc.n or, hu 111 domicilt in, or rtild& ,n, The
     lhc bolder throveh tht- .swrenckr dttiii 1n5IRl'mefl\ and the- rciUUDllCC Of th,, 1nsm1n-.(Tll by
     hol<lt<
                                                                                                                                                                                                                                                                                                                                                                                               [!2!:;~!~:1
     ,1,1, /It,,- (1/u,.w/,MRJ 1t11,motlo1,al, Inc. has ca11.s,d 1/ols MRI Series
                                                                                                                       Option B
                                                                                                                                                                                                                                                                                        (!lertiftcnti of c_3jubestment
                                                                                                                       f11t ere,, t will be compo1111ded at a, rate of eight a11d one half percent                                          . II,;, W~bjll,:• thnl lh -,,i o/ u.;1 ' ' •                                                                                                                    lw» k-,on



                                                                                                 I
     rJ,,r,,I,      NQvem.ber 15, 2012                                                                                 the 1t1t1lllri1y date . Tlte origilla/ deposit of and accrued intere.r 011                                           dej>wlcd ir,.ilh (/,,, Ytolun;, ~wro '&m/mm71, on p,,. tfgo", ,1"6,,ada, ,6J;,,,,1rA                                                       J»,
                                                                                                                                                                                                                                                                                                                                                                        //,,e .1'{/jl,.tJ,.C/1,,.u,,, 1?·2 .C/'d,:d .Ii/
       ck~ t/. ci, ..                                                                                                  stared malurir,v dat,.
                                                                                                                                                                                                                                            'fkili/,aJ/6J. ,Yt,.,,f ~,11111, :11',a/i l<e "'!X'A,uxi al all lhn~ .6y u Fhut Plliotil'/1,$.6/i ott t< jlOOI nj,Jlfal,ca/ ,&,enw1,t1 .~,ua/,/e
      ----C!Jt'k-,1,,'rtf                                                                                              TIU:,   Cot{)Qral.t.   Ctflitkateof 1tweYJlKt11\ nlit)'   11ot   bt c,ffcrit:d to l)a.~old.ot SQJd ototht~11e 1
                                                                                                                       nislrline- wnhin lhc!: Vnhl!d Si.alt5 Qf Ame:ric:a N1!:ilhM m:ay this Corp,;r.ue Cir:ni(lc:ull!: ot lnV1$            ,m'l/4. a i la 1 an/2;,m.'1/ ,n;/,;,tJ. ,5/1,;.i ,(fl.u;,;, 12-2 ,C#,/,,,-,1, ,Ii/C(,l,,,j;.r,1al" 7?.,,1,ijf,-.,at,, o( J/,,,n;,i;/;m.m,I u<t'it t,, fi.t'#al:Je In //,;,
                                                                                                                       ('If" Ameriie11110 ,rii,y 1)4!1MCn o, enrit) ~ho is-11 i:lh1.ei, or , hai Its domidfe in, or tC$i41!:,:ln Lll!t!
                                                                                                                       f t-c. h,ofdcr 1hrooch tlic.$Uneod<i:r of this 11,~t~1tit.tH. iutd the 11::I sU."1U of U11 in,1n,,mc:,µ ti}          oulct ,I,.                    ···············U/DEKI HASEGAWA•··············                                                 o,, lo a '4t4', ,mJ:hm<5ed atlol1u;y

 1 100~000 I~ .:n• r,: l :~~••~:•.~ ~~'.A'I''.~~~ .. RWIJW"ll.,...Vlf.-VWtf•WVll"WW"'411V'lflnlW'WVIU(ltVll 1'll ·     tu:ildc:r,
                                                                                                                                                                                                                                            m, /,r;n</ie<IWJl'G) nt 111(1,UW'Jy, (}I I,             November 15, 2017                                         ' wllh iPum·:Jt m1111a1.a1 a,, it!WirLtl~d Woi6:
                                                                                                                       !In          {r,;t,,16ld   0Jf!116ta;/ MRI lnternalio,llll, foe. ha; caused 11,is MRI Series I,
                                                                                                                                                                                                                                            Option B
                                                                                                                                                                                                                                            l ntert•I "'ill b• compounded al u raJ• of ,ighl and one half p•rcent (S.50%) ptr annum and will b• add,d tu 1/1 • account m tril
                                                                                                                           fl1,,/,        November 15, 2012                                                                                 lite mntur1'1)• d11te. The orlglnaf deposit of and accrued lnierest on this Certificate Is du.e and paya·ble 110 later than the 11hove

                                                                                                                               ck~ t/.
                                                                                                                                          l}fl:..,tf~
                                                                                                                                                       c/4 ·                                                                                stated maturity date.                                                                              ·
                                                                                                                                                                                                                                            l'lii.e Cnrpom1c -en•fietir. af ln.,,c:,1menlrn.1} nm be otfe~ 10 bo.s.ol:d .or ~old or othcrw1~~ utin.sfured It') M) per.$0n ore.nliQo . wh.t.l 1c n C:l lfr.cn nf4 ls domllllilcd 1n, ~ l.s oahuwi~c
                                                                                                                                                                                                                                            re~dtng whtilq lhl! U(11Pe:tl S!1111c:1,t1f ml!n .tl -1 ,h~r mR.Y this Coq.,orn,,t!. CMUl c;:1 111! Q,rrJVt!,i.lm!:111 be Q(Tll!"d l:, be sold. wld (tf'"Othernhe H11Jl<"fcmd 011L~kl11 of lJ,e Uol1ed l14'Js
                                                                                                                                                                                                                                            of AmC'tiea to Bl'lY p,r:rton or ent1cr who 11. a c111u:n of, Mt its: d01me1le ,n , o, r"Csidtt m. rhe nHC'd S11uu or Amie,1M.. -rhJ!J Ccthfic-.ate cl ln"utrncnt c-a.n onl~ be 1ra.nsrerr('d b;
                                                                                                                                                                                                                                            the ho1dcrthmu.fth the rurrcsrtdcr offh1! in:ii1rurncnr 11nd !he Tal5-1UMC.C c:/ lhit instrument b)· t,om:iw·c.r lc,lhc ne1" llddt.r, OT lhc i&,·w1u1,cc of .1 nraV"ln:i;trumcnt b)' bc:,rmwcr 10 the nc.w
                                                                                                                                                                                                                                            hold<•

                                                                                                                     1 1 00~00• I                                                                                                           .1"i        Vlbu»l)     /1/u;u;c/ MRI lnumuirlonal, Inc. ha.rr caitre<l thi.r MRI St!ri(!..112-2 Stitt! A Ct.nijicatc to b~ duly u~cmt.d b)' iu amhoriud officers,

                                                                                                                                                                                                                                            '1:4 trJ,       Novemb er 16, 2()12

                                                                                                                                                                                                                                                   fk;, t/.
                                                                                                                                                                                                                                                         - <Jy,,.,,;;,f~
                                                                                                                                                                                                                                                                        d ..
                                                                                                                                                                                                                                          1 100~0•0                                  I                                                                                                                      I 100~000 I
Government Exhibits 176A-C
                                                                      Case
                                                                       Case2:15-cr-00198-GMN-NJK
                                                                            2:15-cr-00198-GMN-NJK Document
                                                                                                   Document395-1
                                                                                                            396 Filed
                                                                                                                 Filed08/13/20
                                                                                                                       08/13/20 Page
                                                                                                                                 Page104
                                                                                                                                      101ofof126
                                                                                                                                              123



                                                                                                                                                                                                                                                                                        Count 8
      ~::·: :'i ~~0·~;~·: :·:1
           •   v   1   A 1+1 Y r:tll t I   A   u                                                                                     1:::::   !'.!.;!!.!:::]
                                               Qir:rtifiratt nf Jf u&~shlu .
 fflu.~ '{?et,(~ tlud tlw MNa o/                         ~ill9il'W ~rrrn®W~&~ 'IJ!D(IDIE.:,
ckju»«ed wit/,, tlte fJJ~ ~oww ?5omfUlilll/l WI, ~ Jw,a;;, JY"emu/4, ffWtJue, /<»,
W ~ . fJJaid owm oludt 6e o ~ a,l all Wlll,Oj. .&ya f!Filtot ~uw, !l!w,,, afwol o/.                                 =
.w,i,{j,, a 1 to 1 Aofl,e,,noy, W,WJ,, fflw. fJJelti,e(,.13-2 fJJded AY501/'wude ' & ~ o/ .fl
o,u/41, of-
      /,trnef~{t,,) a,t mo~=
                                 --------------FUMI NONAKA---------------
                                                           January 18, 2015                                           . tei,1/i. ·
                                                                                                                                                                                                                                                                                        ~:: :::.:!:!~!.!!::]
                                                                                                                                                                                          d!rrtificntr uf Jf nfttstuwu.t
01,


OptionB
Interest will be compounded at a rate of seven and one half percent (7.50%) per a1111um and
the maturity iiate. The original deposit of and accrued inte,·est on this Certificale is due an
                                                                                                                                                   fflw. ~~ tiuzt tlw !>Wll1, o/           ~~~ ~rvoo@~&..~ID TI!!J@~~                                                 hn4 #een
stated maturity date.                                                                                                                              defioo«erl (.oit!i, tlw ! P ~ ~cww < & ~ W I , ~ 1/"f!flDA', ..A'"eva.da, ffWtJke, fti tlw Jtf9l.f, fJJeueo. 1s-2 !Pded A
Th is Corporate Certificate of Investment may not be offered to be sold, or sold or otherwise transferred to any person or entity, who             ~ - fJJaid owm oludt l,e oe,owux/ a,1 all Wlll,Oj. .&ya g.'w,t ~ c l !fwn a jwol .JIJ&dicoj dc.cot:1/M,/), ~              =         o/
residing within the United States of America. Neither may thi s Corporate Certificate of Investment be offered to be sold , sold or oth
of America to any person or entity who is a citizen of. has its domicile in, or resides in, The United States of America. This Cerli               wit/,, a 1 to 1 o ~ udw. fflw. fJJelti,e(,.13-2 fJJded A'fk/wWMJ ' & ~ o/ !fweeotJne,nt wdt k, juv,p/,e lo tlte
the holder through the surrender or this instrumenl and the reissuance or this insLrument by borrower to the new holder. or thn issuan
hol~er.                                                                                                                                            o-ulet, o/              ---------------FUMI NONAKA----·····-·-··-                 ot lo adu4, ~ a ~

.fn tJJfWIW/J/J, Wlwteof, MRI International, Inc. has caused this MRI Serles 13-2 Select A Certificate to bed
                                                                                                                                                   oi /,~(/),) a,l I/Tuilw1mc1                 =
                                                                                                                                                                                          January 18. 2015                   . wdh imLellet,t rom/uded {lJ,. imdicale.l l,dou~:

g;al.ed:           January 18, 2013
                                                                                     ---~:;~~ii,.:L-                                               OptionB                                             _
                                                                                                                                                   Interest will be compounded at a rate of six and one half percent (6.50%) per annum and will be added to the acco1int until
                                                                                                                                                   the maturity date . The original deposit of a11d accrued interest on this Certificate is due and payable no later than the above
      trk,;; t{ ~                                                                                                                                  stated maturity date.
           Vfhadn;                                                                                                                                 This Corporate Certificate of Jnvestmenlmay riot be offered to be sold , or sol d or otherwise lraosferred to any person or entity. who is a citizen of, ts domiciled in, or is othenvise
                                                                                                                                                   residing within the United States of America. Neither may this Corporate Certifioale of Investment be offered to be sold , sold or otherwise transferred outside of the United States
                                                                                                                                                   of America to any ·person or entity who is a citizen of, has its dom icil e in, or resides in, The .United Slates of America. Thi.s Certificate of Investment can only be transferred by

so,eoo                                                                                                                                             the holder through the surrender of this instrument and the reissuance of this in strument by borrower Lo the new holder, or the issuance of a new instrument by borrower to the new
                                                                                                                                                   holder.

                                                                                                                                                   .f1n, OJf~ W!w-teo/ MRI /nternatio11al, lnc. has caused chis MRI Series 13-2 Select A Certificate to be duly executed by its authorized officers .
                                                                                                                                                                                                                                            ..,.._.. _ ,,.   ~'- •   ,._
                                                                                                                                                                                                                                                                · ·,. J--;
                                                                                                                                                   g/JaJ.ed:     January 18, 2013

                                                                                                                                                       tk;; tf              ~~
                                                                                                                                                                 1/Y'e,;i.da,2/'


                                                                                                                                                 I_Q,000                                                                                                                                                                                  190
                                                                                                                                                                                                                                                                                                                                  2;15-CR-00198-GMN


                                                                                                                                                                                                                                                                                                           DOJ_PROD_RECE IVER_00187246
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page105
                                                                102ofof126
                                                                        123
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page106
                                                                103ofof126
                                                                        123

   Wtre Transfer C nf rmation

                                STE!'! INr- ~CROW RI.Isl'!; -
                                RJR MRI SERIES 2012
                                1aoo S DESl=RT N"l RD
                                LAS \leiaAa                      N.V B911l9•-a2-a9




                                 'F'flO~
                                     liJ•lo
                                    'l1"11 Vrn,11
                              ITII0~/21ll'2. TilDIJ/Jl(f;
                            MM4 AM Gl' !!1.ll\,!!TO'.l,10 MITSUI !lANXliNO C.'CIRI'
                                            l'i,',.01'!.KE YAM/1.0UCF.llr
                                            NIA
T"'°"
112Jill!IKi'89 ·CTJ'm:ANIC ,/t.. Jll W VOR {. NY Nll'W Y ,J ill(,~ - UNilTED :sTA1/l:S Sl.lM)TOMO ll'f!lOl 8A N.1<11:NG ON' AKA SMIIC Ni\\'\''
YOIU{SO(L!11!7~Jf;-{"5/ll OGB-S'tJMllOO 10MIT5UT ~ANKING OOllOJtJL 'nON 1~1--.1, 1t.m.11<1QtraH, ·OJ <;>OAc                                 "1:0KY0.,1r
DRA:::•        O"l'A.ltl'.. !lA.MAG1llClil8-'l'l KO . lilN-l I          I) .Cim NWHI O rtl'l'A Sffl IJY QO,.iaN J:li.l'A,N0:111-00N'l'AIC l,>t;RSON:JIU!r
CJUI'tllll!ill Ol'I--Sl!lilO!.:l,U,12-1 111 BN]'l,;5i!ilfl19'4U i!i,' JlmLl! 'G ESCRQW 'l'L<tCJSTJ!,JliUo'.lil 'r!.11tl 8 'It$ 2 1:.l S1!LBCT It. ·COO' N , LA
V'l!JG:A.!I '1:<lJ!.V.1.0A U.!,i;,,\, 'J:BL ( ·2.)751-8BS'1 cm..IT1Alo17E:D   lll8TA ·r IYllilSI.IOU 0:i,J,2 Mt i;: '




          WELLS FAR.GO                                             . tediog E . r-o'W
                                                                                                                                              lJ6391
                l ~.!Ji(:
            . CJ'OWJ!iO•.
           ~~A<>!)(;tll
           =:-_         __:_...,;;.;.=;;..:;.;;==.:.:.:.=..::::=...
            'f'l/lr> 11Und ~ TIIOl!le"1d, D!,llnr,: m!ll l\lol C.,1$ _ _ _ __ __ _ __ _                             $
          Vtfir e:                                                          Re:Dlllr ks:

                                                                            FOND FOR:
                                                                                      MRI SB          I     TRUST ACCOUNT

                                                                                      S'ffiltL.R'JG       CROW


                                                                            DYa _    ___.fi
                                                                                         _ean,
                                                                                            _ ._·. _(i,_u:/f®I
                                                                                                         _ · _ _ _ _ __                          _

                                                                                                                                            GPVEfltl ll!EINiT
                                                                                                                                                ElOitlilii
                                                                                                                                                  156
                                                                                                                                         2::'l5-C;!-001!H-GMN
                         Case
                          Case2:15-cr-00198-GMN-NJK
                               2:15-cr-00198-GMN-NJK Document
                                                      Document395-1
                                                               396 Filed
                                                                    Filed08/13/20
                                                                          08/13/20 Page
                                                                                    Page107
                                                                                         104ofof126
                                                                                                 123




                                                     1 /18/1 1 Activity



                                WITHDRAWAL                                        DEPOSIT

                $5omm]
                                                             $420,158
         Fumi
MIZlHO   No naka
         Aoct..#XX
            Case
             Case2:15-cr-00198-GMN-NJK
                  2:15-cr-00198-GMN-NJK Document
                                         Document395-1
                                                  396 Filed
                                                       Filed08/13/20
                                                             08/13/20 Page
                                                                       Page108
                                                                            105ofof126
                                                                                    123




                                       4/26/12 Activity



                    WITHDRAWAL                                     DEPOSIT

                                                 $393,399
Hideki                                                                        Sterling Escrow Trustee for MRI
Hasegawa                                                                      Series 2012 Select A Account
                                                                              Acct. # XX9471
Acct. #XX                                                                     Beg. Acct. Balance: $11 ,937


                                                O:t'.tieri
                                               nvestor.



                                                                              Sterling Escrow Trustee for MRI
                                                                              Series 2012 Class A Account
                                                                              Acct. # XX9430
                                                                              Beg. Acct. Balance : $50,472




                                     $35,000
                  Case
                   Case2:15-cr-00198-GMN-NJK
                        2:15-cr-00198-GMN-NJK Document
                                               Document395-1
                                                        396 Filed
                                                             Filed08/13/20
                                                                   08/13/20 Page
                                                                             Page109
                                                                                  106ofof126
                                                                                          123




                                              7/5/12 Activity



                          WITHDRAWAL                                     DEPOSIT

                                                    $2,519,256
      Naotake
      Yamaguchi

MSC   Acct. #XX
            Case
             Case2:15-cr-00198-GMN-NJK
                  2:15-cr-00198-GMN-NJK Document
                                         Document395-1
                                                  396 Filed
                                                       Filed08/13/20
                                                             08/13/20 Page
                                                                       Page110
                                                                            107ofof126
                                                                                    123




                                         9/4/12 Activity



                     WITHDRAWAL                                    DEPOSIT

                                                $489,494
lkuo                                                                    Sterling Escrow Trustee for MRI
Miyahara                                                      WELLS     Series 2012 Select A Account
                                                              FARGO     Acct.# XX9471
Acct. #XX                                                               Beg . Acct. Balance: $3,878

                                                                                      $490,000
                          Case
                           Case2:15-cr-00198-GMN-NJK
                                2:15-cr-00198-GMN-NJK Document
                                                       Document395-1
                                                                396 Filed
                                                                     Filed08/13/20
                                                                           08/13/20 Page
                                                                                     Page111
                                                                                          108ofof126
                                                                                                  123




                                                     9/14/12 Activity



                                  WITHDRAWAL                                          DEPOSIT

                    $190,307

    (»\        Eiko                                                                             Sterling Escrow Trustee for MRI
    \SI        Uch iyama                                                              WELLS
                                                                                      FARGO
                                                                                                Series 2012 Select A Account
                                                                                                Acct.# XX.9471
    RESONA     Acct #XX                                                                         Beg. Acct. Balance: $6,471


                                                             Ot'ti e r.



Med-Health Pharmaceuticals
Claims Servicing of America
                                    $35,000
                                    $30,000
                                                                    ~·
                                                           lnvestor:s
                                                                           $12 ,730


                                                                                      'WELLS
                                                                                                Sterling Escrow Trustee fo r MRI
                                                                                                Series 2012 Class A Account
Med-Health Pharma LLC               $25,000                                            FARGO    Acct. # XX.9430
                                                                                                Beg. Acct . Balance : $65 ,988
Med-Health Medical Supplies         $10,000
                                                                                                       ', I    111
CSA Surgical of America              $7,000
                                                                                                       $60 ,000
One Stop Pharmacy Center             $5,000

Payroll
Other
                                    $31 ,465
                                    $27 ,091
                                                    $58 ,557   i•
                                                               1
                                                                   MRI
                                                                 General
                                                               1 ~ccount
                                                                            i
                                                                                                       $50,000




             MRI Japan Office
                                                    $50,000
                       Case
                        Case2:15-cr-00198-GMN-NJK
                             2:15-cr-00198-GMN-NJK Document
                                                    Document395-1
                                                             396 Filed
                                                                  Filed08/13/20
                                                                        08/13/20 Page
                                                                                  Page112
                                                                                       109ofof126
                                                                                               123




                                                  11/15/12 Activity



              WITHDRAWAL                                                                  DEPOSIT

        $93,006               $300 ,000                      $198 ,624
            Takao                  Hideki                                                           Sterling Escrow Trustee for MRI
            Makimura               Hasegawa                                               WELLS     Series 2012 Select A Account
                                                                                          FARGO     Acct.# XX9471
            Acct #XX               Acct. #XX                                                        Beg . Acct. Ba lance: $105 ,226


                                                            Dl6 e r.
                                                          ln'.\leStOliS




                                                                                                    Sterling Escrow Trustee for MRI
                                                                                          . WELLS   Series 2012 Class A Account
                                                                                            FARGO
                                                                                    . .
                                                                                                    Acct. # XX9430
                                                                                                    Beg . Acct. Balance : $131,906
                                                                          .   :..   :
                                                                                                            '•• I 111

 Payroll                                                  $95,711                                           $50,000
                                 $35,711 - - ------
 Med-Health Pharmaceuticals      $35,000
 Edwin Fujinaga                  $15,000
 USPS                            $10 ,000

           MRI Japan Office
                                                 -----    $50,000
1 . . . . . - - - - - - - - - - - - - - - - - - ---:;__
Use of Wire Transfer
             Case       by Investor of
              Case2:15-cr-00198-GMN-NJK
                   2:15-cr-00198-GMN-NJK   $22,047
                                         Document
                                          Document 396 (Count
                                                  395-1 Filed       17)Page
                                                         Filed08/13/20
                                                               08/13/20 Page113
                                                                             110ofof126
                                                                                     123                               GX 502


                                            1/18/13 Activity



                             WITHDRAWAL                                   DEPOSIT

                                                   $209,268
                  Fumi                                                               Sterling Esc row Tru stee for MRI
     Lloyds TSB
                  Nonaka                                                  WELLS      Series 2013 Select A Account
                                                                          FARGO      Acct. # XX2169
                  Acct #XX                                                           Beg . Acct. Bala nce: $106 ,831


                                                  Dtti e ri
                                                lm,estor.s

                                                        ••
                                                                                     Sterling Esc row Trustee for MRI
                                                                          WELLS      Series 2013 Class A Account
                                                                          FARGO      Acct.# XX2151
                                                                                     Beg . Acct. Balance : $178 ,144
                                                              ', I: • •
                                                                                    4/lr---.,, ', • I   II I

                                                  "I I l l                                    $75,000
CSA Service Center           $210,000
Med-Health Pharma             $30,000
Edwin Fujinaga                 $5,000

        MRI Japan Office
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page114
                                                                111ofof126
                                                                        123
                              Case
                               Case2:15-cr-00198-GMN-NJK
                                    2:15-cr-00198-GMN-NJK Document
                                                           Document395-1
                                                                    396 Filed
                                                                         Filed08/13/20
                                                                               08/13/20 Page
                                                                                         Page115
                                                                                              112ofof126
                                                                                                      123



Count 18
                                                                                  IRWIN UNION BANK
                     ...       ·•                                                 lAS VEGAS, NEV.~DA

                     CSA SERVICE CENTER, LLC
                                                                                  www.lrwinun,on.c,,m
                                                                                                        007659            7659
                            5330 S DURANGO DRIVE                                                                             71-234,749
                             LAS VEGAS, NV 89113
                                                                                                                   9/22i201 0        31


                                                                                                                                            C
                                                                                                                                            0
  PAY TO THE Isabel Castillo Gardening Svcs                                                                  $*******10,4 77 .54*
  ORDEROF  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _---1

  ___*_T-,--E_N_T_H_o_u_s_A_N_D_F_·o_u_R_H_U_N_D_R_E_o_s_E_V_E_N_TY_-_s_EV_EN_A_N_D_5_4_t_1_o_o_ _ _ _ _ _ _ OOLLARS (TI
                                                                                                                                            "O
                                                                                                                                            CJ
                                                                                                                                            "O
                                                                                                                                            ::s
                                                                                                                                            u
                                                                                                                                            .5
           Isabel Castillo Gardening Svcs                                                                                                   ti!
                                                                                                                                            ...
                                                                                                                                            0

           P.O. Box 1093                                                                                                                    ::I
                                                                                                                                            'E
  MEMO     Solv?ng, CA 93463                                                                                                                u.CJ
                                                                                                                                            :!'
                                                                                                                                            .::
                                                                                                                                            ::I
                                                                                                                                     M'     0
                                                                                                                                            CJ
                                                                                                                                            er,

                                                                                 2? Sn•                                  GOVERNMENT
                                                                                                                           EXHIBIT
                                                                                                                            220A
                                                                                                                       2: 15-CR-00198-GMN
  CSA SERVICE CENTER, LLC
                            Case
                             Case2:15-cr-00198-GMN-NJK
                                  2:15-cr-00198-GMN-NJK Document
                                                         Document395-1
                                                                  396 Filed
                                                                       Filed08/13/20
                                                                             08/13/20 Page
                                                                                       Page116
                                                                                            113ofof126
                                                                                                    123



Count 19
                                                                                                                                            ...'
                                                                                                                                 24668 :
               MRI INTERNATIONAL INC.
                       GENERAL ACCOUNT                                        FIRST FINANCIAL BANK                      024668
                      5330 S. DURANGO DR.                                           71-234-749
                      LAS VEGAS, NV 89113                                                                                                 -""
                                                                                                                                           0
                                                                                                                                          ~
                                                                                                                                          :s
                                                                                                                                          ~
  PAY To THE   Bombardier Flexjet                                                                                                         Iii
  ORDER OF                                                                        9/22/2010                   f*******80t469.58* ~
                                                                                                                                           e
                                                                                                                                          :J
                                                                                                                                        m
       *EIGHTY THOUSAND FOUR HUNDRED SIXTY-NINE AND 58 / 100                                                                            0

                                                                                                                                 DOLLARS~
                                                                                                                                          "§
                                                                                                                                           g
                                                                                                                                          CJ)



           Bombardier Flexjet
           LockbBox 847542
           1401 Elm St 5th Floor
  MEMO     Dallas, TX 75202
                                                                                                 AUTHORIZED SIGNATURE




                                                                                                                                     GOVERNMENT
                                                                                                                                       EXHIBIT
                                                                                                                                                        II
                                                                                                                                         219
                                                                                                                                   2: 15-CR-00198-GMN
                        Case
                         Case2:15-cr-00198-GMN-NJK
                              2:15-cr-00198-GMN-NJK Document
                                                     Document395-1
                                                              396 Filed
                                                                   Filed08/13/20
                                                                         08/13/20 Page
                                                                                   Page117
                                                                                        114ofof126
                                                                                                123



Count 20



  PAY ro THE   Andrea Fujinaga                                                9/4/2G1i                ·*****-A:***25
                                                                                                            $ . _,399:53~
                                                                                                                     -    ,-
  ORDER OF

                                                                                                                   DOLLARS
          *TWENTY-FIVE THOUSAND THREE HUNDRED NINETY-NINE AND 53 /' 100


           Andrea Fujinaga
           2502 Manca Rd.
           Honolulu, HI 96822
   MEMO
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page118
                                                                115ofof126
                                                                        123
                             Case
                              Case2:15-cr-00198-GMN-NJK
                                   2:15-cr-00198-GMN-NJK Document
                                                          Document395-1
                                                                   396 Filed
                                                                        Filed08/13/20
                                                                              08/13/20 Page
                                                                                        Page119
                                                                                             116ofof126
                                                                                                     123



Count 18
         -----
                                                                                 1RWIN UNION BANK
                     ,       ·•                                                  lAS VEGAS, NEVADA

                      CSA SERVICE CENTER, LLC
                                                                                  www.irwimm1on.c,,m
                                                                                                         007659                     7659
                         5330 S DURANGO DRIVE                                                                                           71-234/749
                          LAS VEGAS, NV 89113
                                                                                                                              9/22i201 0        31
                                                                                                                                                      .:i
                                                                                                                      -------                         u
                                                                                                                                                      r.,
                                                                                                                                                      m
                                                                                                                                                      C


   ORDER OF
               ls_a_b_e_lc_as_t_il_lo_G_a_r_d_e_n_in_g_S_v_c_s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _- - 1
   PAY TO THe_ _                                                                                                   *$********10,477 .54*              =_:0
                                                                                                                                                      -
                                                                                                                                                      C
           *TEN THOUSAND FOUR HUNDRED SEVENTY-SEVEN AND 54 / 100
  ---~------------------=----------------DOLLARS                                                                                                      ~

            Isabel Castillo Gardening Svcs
            P.0. Box 1093
  MEMO      Solv~ng, CA 93463
                                                                                                                                                M"     u
                                                                                      .                AUTHORIZED SIGNATURE
                                                                                                                                                       C)
                                                                                                                                                      en

                                                                                2? su•
                  Isabel Castillo Gardening Svcs                                                                                    GOVERNMENT
                                                                                                                                      EXHIBIT



  CSA SERVICE I   P.O. Box 1093
                                                                                                                                       220A
                                                                                                                                  2:15-CR-00198-GMN   -
                  Solvang
                      •
                          , CA 93463
                            Case
                             Case2:15-cr-00198-GMN-NJK
                                  2:15-cr-00198-GMN-NJK Document
                                                         Document395-1
                                                                  396 Filed
                                                                       Filed08/13/20
                                                                             08/13/20 Page
                                                                                       Page120
                                                                                            117ofof126
                                                                                                    123



Count 19
                                                                                                                                           ...•
                                                                                                                                 24668 ;
                  MRI INTERNATIONAL INC.
                       GENERAL ACCOUNT                                        FIRST FINANCIAL BANK                      024668
                      5330 S. DURANGO OR.                                           71-234-749
                      LAS VEGAS, NV 89113                                                                                                 ~
                                                                                                                                          ~
                                                                                                                                           C
                                                                                                                                           0
                                                                                                                                          .!!
  PAY To THE   Bombardier Flexjet                                                                                                         s
  ORDER OF                                                                        9/22/2010                   f*******80t469.58*          ~
                                                                                                                                          e
                                                                                                                                          i
       *EIGHTY THOUSAND FOUR HUNDRED SIXTY-NINE AND 58 / 100                                                                     DOLLARS!
                                                                                                                                          "§
                                                                                                                                           u
                                                                                                                                           0
                                                                                                                                          CD


           Bombardier Flex·et
           Lock
           1401
  MEMO     Dalla
                    Bombardier Flexjet
                    LockbBox 847542                                                              AUTHORIZED SIGNATURE



                    1401 Elm St 5th Floor
                    Dallas, TX 75202
                                                                                                                                     GOVERNMENT
                                                                                                                                       EXHIBIT
                                                                                                                                                        II
                                                                                                                                         219
                                                                                                                                   2: 15-CR-00198-GMN
                        Case
                         Case2:15-cr-00198-GMN-NJK
                              2:15-cr-00198-GMN-NJK Document
                                                     Document395-1
                                                              396 Filed
                                                                   Filed08/13/20
                                                                         08/13/20 Page
                                                                                   Page121
                                                                                        118ofof126
                                                                                                123



Count 20



  PAV ro THE   Andrea Fujinaga                                                9/4/2G>1i               ·* ****~**25
                                                                                                            $ . .,399:531:
                                                                                                                   .       ,.
   ORDER OF
                                           .                      .
                                                                                                                    DOLLARS
          *TWENTY-FIVE THOUSAND THREE HUNDRED NINETY-NINE AND 53 /' 100




                  Andrea Fujinaga
   MEMO
                  2502 Mano.a Rd.
                  Honolulu, HI 96822
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page122
                                                                119ofof126
                                                                        123
Class A & Select Case
                 ACase
                    Bank     Account Activity
                      2:15-cr-00198-GMN-NJK
                       2:15-cr-00198-GMN-NJK Document
                                              Document395-1
                                                       396    Filed
                                                               Filed08/13/20
                                                                     08/13/20 Page
                                                                               Page123
                                                                                    120ofof126
                                                                                            123     GX 450
January 2009 - May 2013


                                                                $107,013,169
                   $518,415,696
                                                                     $25,464,525



     Investors
                                      MRI Class A                                         Related
                                                                      $3,900,000          Parties
                                        Select A
                      $606,725,463
                                       Accoun
                                       Deposits $725,
                                      Withdrawals $



                                                                 $1,934,095
                                                                                            Other
                       $12,000,000                                   $16,224,934
                           Case
                            CaseTO:
                           MEMO          unp and hlll Sullki
                                   2:15-cr-00198-GMN-NJK
                                    2:15-cr-00198-GMN-NJK                                    Document
                                                                                              Document395-1
                                                                                                       396 Filed
                                                                                                            Filed08/13/20
                                                                                                                  08/13/20 Page
                                                                                                                            Page124
                                                                                                                                 121ofof126
                                                                                                                                         123
                           FROM:        Cf,.D
                           m:.'F:       StatuY Report
                           D Tl! :      AJ1ril lO, 2012

                           Dear Jultli & Pli!Jl:

                            Thank yoo fur k_e,e      ·ng me       ~ d o:f the situ:ilti n wi           our- i n ~

                            ln 'Ibis p~icul.M C8$e, i,t ts difficwrl 10 p-redict when 1he St11te •ill ~lci. an in de_pi:h exmnlli.,a ion of all escrow
                            t:-UI UfH~llllo.!I.


                            Th.is
                            The last [J11-d.cph     wi:. ~e.tion oewr,cd upptoxim-e.i:ely Ii                    ye.m ago mI i:. diffc,;mi

                                                           odi OIS, the, following !ituation has occurred over the imt hrcc :


Fifth, the fund raising mu.~t continue to cover all liquidations to a11ow MRI to focus on ayments for all interest
Qa ments regardless of the due date.

Liquidations will be paid from new funds raised in Select A.
                             s«(lrul, ~ t c ~ any               disclosure do;:1,1nwm or do any ll.DMuncr.me~~~!.:......
                                                 ,.. _n,· ..wJ11 .. _ ClO.l!l.fined to OD '<' iluf."i.dwll iffi'.egtorS . 3rt have can d 01!11" oil.foe.
                             Tl.UJ
                                 • d, ,1J!lY C'XpWlllil,1011 .w II"                       ,


                             Fourtb. l will provide e. genme ex.P ~°:1 fuir ad~ .,Jm, but only 11,ft-,....- the .                \lillo:r   i~   W.   ,,,.,i "'"'tilP.t'I
                             e.pOlt>gy ie :sea to the ln:wstor on an mffi •i<!ulJ] bui:s..
                             Fifi: • the fi.md rai.s:ing tnllii! eontirui.c      .;over I liqu.ida1i[ltlS to allow 100 to oous on~•men1S :b~ eH ime-rt\Sl
                             :plymc:ntsrcgard.1. ss o:f1he dnedete,

                              Liqwdafons 'Will be paid (tom IT.CW f1)tuh raised .               s~ ect A.
                              ,~,
                               weare             ~          •
                                                                       '°
                                       till wuri II" rn.o:nev due cutrm.cy . ·bans.a:: issues aoo f:he58 ftmilil. CO'll.ld ~e beell
                                                                                    ~
                                                                                                                                                          llI'i'Cst.c:d   ln
                              l'hmm.a.c:y claim at an 0•1cmgc rote f return oflSO

                              We have Jom so many opporrunities t,o r-1l!I'llhM,e claims ftom Tmmf Pl}ft.J'lrw:ics.                                                                      GOVERNMENT
                              The most i1riportant tbing at t:hl~ li:me . tecp .;II interest payrrw:n1s c,~ru .m(} rcdl.!I.Oe thJ a.nmur.t of calls kl                         Q"lU'
                                                                                                                                                                                            EXHIBIT
                               office.                                                                                                                                                       131
                                                                                                                                                                                       2: 15-CR-00198-GMN
                               1wiJI tm.ruile ihis mat1.er wl111i E:scrow.
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page125
                                                                122ofof126
                                                                        123
Case
 Case2:15-cr-00198-GMN-NJK
      2:15-cr-00198-GMN-NJK Document
                             Document395-1
                                      396 Filed
                                           Filed08/13/20
                                                 08/13/20 Page
                                                           Page126
                                                                123ofof126
                                                                        123
